 

Exhibit 10.1

 

THE WEALTHY AND WISE 401(k)

MEP PARTICIPATION AGREEMENT FOR PARTICIPATING

EMPLOYERS

 

An Employer (also known as a Participating Employer), by executing this MEP
Participation Agreement, elects to become a Participating Employer in The
Wealthy and Wise 401(k) (“Plan”), to continue participation in the Plan or to
cease status as a Participating Employer. The Participating Employer accepts and
agrees to be bound by, all of the elections granted under the provisions of the
Plan as made by ERISA Wise, LLC, (the Plan Sponsor), except as otherwise
provided in this MEP Participation Agreement. The Participating Employer accepts
and agrees to be bound by Article 15 of the Plan. The Participating Employer
also agrees to the Plan Sponsor's future amendment or termination of the Plan in
accordance with Articles 13 of the Plan. [Note: Each Participating Employer must
execute a separate Multiple Employer Participation Agreement.]

 

A.PARTICIPATING EMPLOYER INFORMATION

 

  a. Name: Atlantic Coast Bank               b. Address: 4655 Salisbury Road,
Suite 110         Street  

 

Jacksonville   FLORIDA   32256 City   State   Zip

 

  c. Telephone: (904) 998-5500 x 6714         d. Taxpayer Identification Number
(TIN): 58-0570960         e. Fiscal Year:  12/31

 

B.EFFECTIVE DATE(S)

 

  a.   ¨ NEW PLAN. The Participating Employer's adoption of this Plan
constitutes the adoption of a new plan by the Participating Employer, effective
as of ________________________________________________________.

 

  b.   x RESTATEMENT AND SPECIAL EFFECTIVE DATE. This Participation Agreement is
amended effective January 1, 2016.

 

C.ALLOCATION OF CONTRIBUTIONS AND FORFEITURES

 

Contributions and Forfeitures will only be allocated to Participants employed by
such Participating Employer. Forfeitures of amounts attributable to a
Participating Employer will only be used for the benefit of the Participants of
such Participating Employer.

 

D.PROFESSIONAL EMPLOYER ORGANIZATION (PEO) - This Plan shall not be for a
Professional Employer Organization (PEO).

 

E.PARTICIPATING EMPLOYER ELECTIONS



Is the Participating Employer making selections different from the defaults
provided in this MEP Participation Agreement?





  a.   ¨ No (please sign below and disregard pages 2 – 7)



b.   xYes (please sign below and complete Section F, pages 2 through 7, as
applicable)

 

PARTICIPATING EMPLOYER: ATLANTIC COAST BANK

 

By:    [tex10-1_sig.jpg]   02/02/2016     DATE SIGNED PLAN SPONSOR: ERISA Wise,
LLC         By:                       DATE SIGNED

 

Acceptance by the Trustee (only required if the duties of the Trustee are
affected).

 

xThe signature of the Trustee appears on a separate agreement.

 

 1 

 

 

F.THE PARTICIPATING EMPLOYER MAKES THE FOLLOWING ELECTIONS:

 

1.CONDITIONS OF ELIGIBILITY (Plan Section 3.01 – 3.03) (If a selection is not
made below, “No age or service required” (F.1.a.) shall apply)

Any Eligible Employee will be eligible to participate in the Plan upon
satisfaction of the following (select a. or b - d.):

 

For all Contributions:

 

a. ¨ No age or service required (If selected, skip to 2. EFFECTIVE DATE OF
PARTICIPATION)

 

b. x    3         Months (may not exceed 12) (If selected, skip c. and complete
d.)

 



c. ¨ 1 Year of Service (If selected, leave b. blank and complete d.)

 

d. ¨ Age     18        (may not exceed 21) (You cannot choose this if you have
selected a. above)

 

AND, the service and/or age requirements specified above shall be waived in
accordance with the following (leave blank if there are no waivers of
conditions): Applies to New Plans only (B.a. above is selected) and F.1.a. is
not selected.

 

e.If employed on __________________________the following requirements will be
waived. The waiver applies to any Eligible Employee. Such Employees shall enter
the Plan as of such date (select 1. and/or 2.):

 

  1.   ¨ service requirement (will let part-time Eligible Employees into the
Plan)

 

  2.   ¨ age requirement

 

2.EFFECTIVE DATE OF PARTICIPATION (ENTRY DATE) (If a selection is not made
below, 2.a. shall apply)

An Eligible Employee who has satisfied the eligibility requirements will become
a Participant in the Plan as of the date selected below:

 

For all Contributions:

 

a. x First day of the month coinciding with or next following date requirements
met

 

b. ¨ First day of each calendar quarter coinciding with or next following date
requirements met

 

3.VESTING OF PARTICIPANT'S INTEREST (Article 6) (If a selection is not made
below, “100% vesting” (3.a.) shall be imposed)

 

a.   x100% vesting. Participants are 100% vested in Participating Employer
profit sharing contributions and Matching Contributions upon entering the Plan.

 

b.   ¨The following vesting schedule, based on a Participant's Years of Service
(or Periods of Service if the Elapsed Time method is selected), applies to
Participating Employer profit sharing contributions and Matching Contributions:



  1.   ¨ 6 Year Graded: 0-1 year-0%; 2 years-20%; 3 years-40%; 4 years-60%; 5
years-80% ; 6 years-100%   2.   ¨ 4 Year Graded: 1 year-25%; 2 years-50%; 3
years-75%; 4 years-100%   3.   ¨ 3 Year Cliff: 0-2 years-0%; 3 years-100%

 

4.AUTOMATIC ENROLLMENT. Shall Participants who do not affirmatively elect to
receive cash or have a specified amount of Compensation contributed to the Plan
automatically have Compensation deferred as provided in Plan Section 4.01(g)?
(If a selection is not made below, 4.a. shall apply)

 



  a.   x No (skip to item 5)



  b.   ¨ Yes, this Plan includes (select one)::



  1.   ¨ A traditional Automatic Contribution Arrangement (not an Eligible
Automatic Contribution Arrangement (EACA) or a Qualified Automatic Contribution
Arrangement (QACA))



  2.   ¨ An Eligible Automatic Contribution Arrangement (EACA) but not a
Qualified Automatic Contribution Arrangement (QACA)



  3.   ¨ A Qualified Automatic Contribution Arrangement (QACA) (a QACA, by
definition, satisfies the requirements of an Eligible Automotive Contribution
Arrangement (EACA))

 

  c. Participants subject to the automatic deferral provisions. The automatic
deferral provisions apply to Employees who become Participants on or after the
effective date of the automatic deferral provisions, except as otherwise
provided herein.

 

 2 

 

 

Application to existing Participants. For Employees who became Participants
prior to the effective date of the automatic deferral provisions (if an EACA and
not a QACA, see the Note below; skip if new Plan):

1.   ¨Provisions do not apply to existing Participants (may not be selected with
QACA)

2.   ¨Provisions apply to existing Participants in accordance with the following
(select one):

A.   ¨All Participants. All Participants, regardless of any prior Salary
Deferral election.

B.   ¨Affirmative election of at least automatic deferral amount. All
Participants, except those who have an affirmative election in effect on the
effective date of the automatic deferral provisions that is at least equal to
the automatic deferral amount and except as otherwise provided below with
respect to the escalation of deferral provisions.

C.   ¨No existing affirmative election. All Participants, except those who have
an affirmative election in effect on the effective date of the automatic
deferral provisions and except as otherwise provided below with respect to the
escalation of deferral provisions.

 

NOTE:If an EACA and not a QACA and c.1. above is selected (i.e., EACA does not
apply to existing Participants), then the six–month period for relief from the
excise tax under Code §4979(f)(1) will not apply. In addition, effective for
Plan Years beginning on or after January 1, 2010, the six–month period for
relief from the excise tax will only apply if all HCEs and NHCEs are covered
Employees under the EACA for the entire Plan Year (or for the portion of the
Plan Year that such Employees are Eligible Employees under the Plan within the
Meaning of Code §410(b)).

 

d.Automatic deferral amount. Unless a Participant makes an affirmative election,
the Employer will withhold the following automatic deferral amount (only select
one):

1.   ¨________ % of Compensation for each payroll period (if a QACA, must not be
more than 10% and may not \ be less than 3%)

2.   ¨$_______ for each payroll period (may not be selected if a QACA or EACA)

3.   ¨QACA statutory minimum schedule (may select even if Plan is not a QACA).

 

NOTE: The QACA statutory minimum schedule for this Plan will be 1–2 years–3%; 3
years–4%; 4 years–5%; 5 or more–6%.

 

e.EACA elections (skip if NOT a QACA or EACA)

Permissible withdrawals. Does the Plan permit Participant permissible
withdrawals (as described in Plan Section 4.01(g)(4)(D)) within 90 days (or
less) of first automatic deferral?

1.    ¨No

2.    ¨Yes, within 90 days of first automatic deferral

 

5.MATCHING AND 401(k) SAFE HARBOR PROVISIONS (If a selection is not made below,
the following shall apply: 5.a.) Note all plans may make a discretionary match
and profit sharing contribution.

 

  NOTE: If the Participating Employer wants the discretion to determine whether
the provisions will apply on a year- by-year basis, then the Participating
Employer may either select 5.a. (No) OR 5.b. and option 5.d.2.

 

a.   ¨No, the plan will not be a safe harbor plan however a discretionary match
may be made. (If selected skip to Question 6)

 

b.   xYes, the plan will be a safe harbor plan and both the ADP and ACP test
safe harbor provisions will be used.

 

THE PARTICIPATING EMPLOYER WILL MAKE THE FOLLOWING ADP TEST SAFE HARBOR
CONTRIBUTION FOR THE PLAN YEAR:

NOTE: The ACP test safe harbor is automatically satisfied if the only matching
contribution made to the Plan is either (c.1.) a Basic Matching Contribution or
(c.2.) an Enhanced Matching Contribution that does not provide a match on
Elective Deferrals in excess of 6% of Compensation.

 

c.   xSafe Harbor Matching Contribution (select 1. or 2.)

 

1.   xBasic Matching Contribution. The Participating Employer will make matching
contributions to the account of each "eligible Participant" in an amount equal
to the sum of 100% of the amount of the Participant's Elective Deferrals that do
not exceed 3% of the Participant's Compensation, plus 50% of the amount of the
Participant's Elective Deferrals that exceed 3% of the Participant's
Compensation but do not exceed 5% of the Participant's Compensation.

 

2.   ¨Enhanced Matching Contribution. The Participating Employer will make
matching contributions to the account of each "eligible Participant" in an
amount equal to the sum of:

a.   ¨100% (may not be less than 100%) of the Participant's Elective Deferrals
that do not exceed

____% (may not be less than 4%, and not more than 6%)

 

d.   ¨Safe Harbor Contributions Note: do not complete this is c.1. or c.2. above
are selected.

 

1.   ¨Fixed. The Participating Employer will make a Safe Harbor Contribution to
the account of each "eligible Participant" in an amount equal to_______% (may
not be less than 3%) of the Employee's Compensation for the Plan Year.

 

 3 

 

 

SPECIAL EFFECTIVE DATE OF ADP AND ACP TEST SAFE HARBOR PROVISIONS (For New
401(k) Plans)



  e.   ¨ N/A.



  f.   ¨ The ADP and ACP test safe harbor provisions are effective for Plan
Years beginning on or after:            

(enter the first day of the Plan Year for which the provisions are effective
and, if necessary, enter any other special effective dates that apply with
respect to the provisions).

 

6.PROFIT SHARING ALLOCATION (Plan Section 4.03(c)) (If a selection is not made
below, 6.a. shall apply.)

 

a.   xNon-integrated in the ratio that the Compensation of each Participant
bears to the total Compensation of all Participants.

 

  b.   ¨ Integrated.

 

  c.   ¨ Cross Tested (New Comparability) (If selected, the Allocation Groups
shall be described below on the basis of the Participants’ employment status or
other classification. At the time the discretionary non-elective contribution is
made to the Plan, the Participating Employer shall designate the portion of the
non-elective contribution to be allocated to each Allocation Group)

 

Allocation Groups for Cross Tested Formula:

 

Allocation Group
1:                                                                                             

 

Allocation Group
2:                                                                                             

 

7.LOANS TO PARTICIPANTS (Plan Section 8.05) (If a selection is not made below,
“Loans are permitted” (b.) will apply)

 

a.   ¨Loans are NOT permitted.

 

b.   xLoans are permitted.

 

8.HARDSHIP DISTRIBUTION (Plan Section 8.06) (If a selection is not made below,
“Hardship Withdrawals are permitted” (b.) will apply)

 

a.   ¨Hardship Distributions are NOT permitted.

 

b.   xHardship Distributions are permitted.

 

All prior discretionary matching contributions are accelerated to an immediate
100% vesting schedule for corresponding participants.

 

 4 

 

 

The Wealthy and Wise 401(K) Plan

 

Established as of January 1, 2014

Amended and Restated as of January 1, 2015

 

Copyright 2002-2015

The Wealthy and Wise 401(K) Plan

 

 ii  

 

 

TABLE OF CONTENTS

 



ARTICLE 1 INTRODUCTION 1 Section 1.01  Plan 1 Section 1.02  Application of
Amended and Restated Plan 1     ARTICLE 2 DEFINITIONS 2     ARTICLE 3
PARTICIPATION 16 Section 3.01  Elective Deferrals 16 Section 3.02  Matching
Contributions 16 Section 3.03  Profit Sharing Contributions 16 Section
3.04  Transfers 16 Section 3.05  Termination and Rehires 17 Section
3.06  Limitations on Exclusions 17 Section 3.07  Procedures for Admission 17
Section 3.08  Participants Receiving Differential Military Pay 18     ARTICLE 4
CONTRIBUTIONS 19 Section 4.01  Elective Deferrals 19 Section 4.02  Matching
Contributions 25 Section 4.03  Profit Sharing Contributions 26 Section
4.04  Qualified Non-Elective Contributions 28 Section 4.05  Rollover
Contributions 30 Section 4.06  Transfers 31 Section 4.07  Military Service 32  
  ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS 33 Section 5.01  Annual Limitation on
Elective Deferrals 33 Section 5.02  Nondiscrimination 34 Section 5.03  Special
Rules 36 Section 5.04  Correction of Discriminatory Contributions 39 Section
5.05  Maximum Amount of Annual Additions 41     ARTICLE 6 VESTING 43 Section
6.01  Participant Contributions 43 Section 6.02  Employer Contributions 43
Section 6.03  Forfeitures 43     ARTICLE 7 DISTRIBUTIONS 46 Section
7.01  Commencement of Distributions 46 Section 7.02  Timing and Form of
Distributions 46 Section 7.03  Cash-Out of Small Balances 47 Section
7.04  Beneficiary 48 Section 7.05  Minimum Distribution Requirements 49 Section
7.06  Direct Rollovers 54 Section 7.07  Minor or Legally Incompetent Payee 56
Section 7.08  Missing Payee 56 Section 7.09  Distributions on Termination of
Plan 56 Section 7.10  Qualified Reservist Distributions 56     ARTICLE 8
IN-SERVICE DISTRIBUTIONS AND LOANS 57 Section 8.01  Attainment of Age 59-1/2 57
Section 8.02  Other Withdrawals 57 Section 8.03  Transfer Account 57 Section
8.04  Rules Regarding In-Service Distributions 57 Section 8.05  Loans 58 Section
8.06  Hardship Distribution 60



 

 iii  

 

 



ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND 61 Section 9.01  Investment of
Assets 61 Section 9.02  Participant Self-direction 61 Section 9.03  Individual
Accounts 62 Section 9.04  Qualifying Employer Investments 62 Section
9.05  Allocation of Earnings and Losses 63 Section 9.06  Voting Rights 64    
ARTICLE 10 TRUST FUND 65 Section 10.01  Trust Fund 65 Section 10.02  Duties of
the Trustee 66 Section 10.03  General Investment Powers 67 Section 10.04  Other
Investment Powers 69 Section 10.05  Instructions 70 Section 10.06  Investment of
the Fund 71 Section 10.07  Compensation and Indemnification 72 Section
10.08  Resignation and Removal 73     ARTICLE 11 SPECIAL TOP-HEAVY RULES 74
Section 11.01  Top-Heavy Status 74 Section 11.02  Minimum Allocations 74 Section
11.03  Minimum Vesting 76     ARTICLE 12 PLAN ADMINISTRATION 77 Section
12.01  Plan Administrator 77 Section 12.02  Investment Fiduciary 78 Section
12.03  Compensation of Plan Administrator and Investment Fiduciary 79 Section
12.04  Plan Expenses 79 Section 12.05  Allocation of Fiduciary Responsibility 79
Section 12.06  Indemnification 79 Section 12.07  Claims Procedures 79 Section
12.08  Written Communication 80     ARTICLE 13 AMENDMENT, MERGER AND TERMINATION
81 Section 13.01  Amendment 81 Section 13.02  Merger and Transfer 82 Section
13.03  Termination 83     ARTICLE 14 MISCELLANEOUS 84 Section
14.01  Nonalienation of Benefits 84 Section 14.02  Rights of Alternate Payees 84
Section 14.03  No Right to Employment 85 Section 14.04  No Right to Trust Assets
85 Section 14.05  Governing Law 86 Section 14.06  Severability of Provisions 86
Section 14.07  Headings and Captions 86 Section 14.08  Gender and Number 86
Section 14.09  Disaster Relief 86     ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS 87
Section 15.01  Election and Overriding Effect 87 Section 15.02  Participating
Employer Elections 87 Section 15.03  Allocation of Contributions and Forfeitures
87 Section 15.04  Highly Compensated Employee Status 87 Section 15.05  Testing
87 Section 15.06  Top Heavy Provisions 88 Section 15.07  Compensation 88 Section
15.08  Service 89 Section 15.09  Required Minimum Distributions 89 Section
15.10  Cooperation and Indemnification 89 Section 15.11  Involuntary Termination
90 Section 15.12  Voluntary Termination 91 Section 15.13  Removal of Plan
Administrator, Plan Sponsor, or Trustee 91     EXECUTION PAGE 92     IN-PLAN
ROTH TRANSFERS ADDENDUM 93

 

 iv  

 

 

PREAMBLE

 

WHEREAS, ERISA Wise, LLC, a California Limited Liability Company (the "Plan
Sponsor"), adopted a qualified retirement plan for the benefit of Eligible
Employees of Participating Employers, effective January 1, 2014;

 

NOW, THEREFORE, the Plan Sponsor hereby amends and restates The Wealthy and Wise
401(k) Plan, effective as of January 1, 2015 (except as otherwise noted)
pursuant to the following provisions:

 

 v  

 

 



ARTICLE 1 INTRODUCTION

 

ARTICLE 1

INTRODUCTION

 

Section 1.01         PLAN

 

The Plan Sponsor hereby amends and restates this Plan, effective January 1,
2015. This document is intended to qualify as a tax-exempt "Plan" under Code
sections 401(a) and 501(a), respectively and is intended to be a multiple
employer plan described in Code Section 413(c) covering Eligible Employees of
unrelated Employers who execute the MEP Participation Agreement.

 

Section 1.02         APPLICATION OF AMENDED AND RESTATED PLAN

 

Except as otherwise specifically provided herein, the provisions of this amended
and restated Plan shall apply to those individuals who are Eligible Employees of
the Participating Employer on or after January 1, 2015. Except as otherwise
specifically provided for herein, the rights and benefits, if any, of former
Eligible Employees of the Participating Employer whose employment terminated
prior to January 1, 2015, shall be determined under the provisions of the Plan,
as in effect from time to time prior to that date.

 

 1 

 

 

ARTICLE 2 DEFINITIONS

 

ARTICLE 2

DEFINITIONS

  

"Account" means the balance of a Participant's interest in the Trust Fund as of
the applicable date as adjusted pursuant to Article 9. "Account" or "Accounts"
shall include, for any Participant, an Elective Deferral Account, Pre-tax
Elective Deferral Account, Roth Elective Deferral Account, In-Plan Roth Rollover
Account, Matching Contribution Account (and a Qualified Matching Contribution
Account, if necessary), Profit Sharing Contribution Account, Rollover
Contribution Account, Qualified Non-Elective Contribution Account, Transfer
Account and such other Account(s) or subaccount(s) as the Plan Administrator, in
its discretion, deems appropriate.

 

"Actual Contribution Ratio" means the ratio (expressed as a percentage) of
Matching Contributions and Voluntary Contributions for a Participant for the
Plan Year to the Participant's Section 414(s) Compensation for such year.

 

A Matching Contribution shall be considered "for the Plan Year" only if (a) it
is made on account of the Participant's Elective Deferral/Voluntary Contribution
for that Plan Year, (b) it is allocated to his Matching Contribution Account
during such Plan Year, and (c) it is paid to the Trust Fund by the last day of
the 12th month after the end of such Plan Year.

 

Voluntary Contributions are considered to have been made in the Plan Year in
which contributed to the Trust Fund. For purposes of the preceding sentence, an
amount withheld from an Employee's pay (or a payment by the Employee to an agent
of the Plan) is treated as contributed at the time of such withholding (or
payment) if the funds paid are transmitted to the Trust Fund within a reasonable
period after the withholding (or payment). For purposes of determining the
Actual Contribution Ratio, Elective Deferrals recharacterized pursuant to
Section 5.04 shall be treated as a Voluntary Contribution.

 

Elective Deferrals, Qualified Non-Elective Contributions and Qualified Matching
Contributions shall be counted in the Actual Contribution Ratio only if they
meet the requirements of Section 5.03(b). The Actual Contribution Ratio of a
Participant who does not receive a Matching Contribution or make a Voluntary
Contribution shall be zero.

 

Notwithstanding the foregoing, if the Plan is automatically deemed to meet the
nondiscrimination requirements of Section 5.02 with respect to Matching
Contributions, the Actual Contribution Ratio shall be determined solely with
respect to Voluntary Contributions. A Participant's Actual Contribution Ratio
shall not include: (a) contributions treated as disproportionate within the
meaning of Section 5.03(f); (b) additional contributions made pursuant to Code
section 414(u) by reason of a Participant's Qualified Military Service for the
Plan Year for which the contributions are made, or for any other Plan Year; or
(c) Matching Contributions that are forfeited either to correct excess aggregate
contributions or because the contributions to which they relate are excess
deferrals, excess contributions, or excess aggregate contributions.

 

"Actual Deferral Ratio" means the ratio (expressed as a percentage) of Elective
Deferrals made on behalf of a Participant for the Plan Year to the Participant's
Section 414(s) Compensation for that year.

 

 2 

 

 

ARTICLE 2 DEFINITIONS

 

An Elective Deferral shall be considered "for the Plan Year" only if the
Elective Deferral is allocated to the Participant's Account under the Plan as of
a date within that year. For purposes of this rule, an Elective Deferral is
considered allocated as of a date within a year only if: (a) the allocation is
not contingent on the Participant's participation in the Plan or performance of
services on any date subsequent to that date; (b) the Elective Deferral is
actually paid to the Trust Fund no later than the end of the 12-month period
immediately following the year to which the contribution relates; and (c) the
Elective Deferral relates to Compensation that would have been received by the
Participant in the year but for the Participant's election to defer under the
arrangement. Qualified Non-Elective Contributions and Qualified Matching
Contributions shall be counted in the Actual Deferral Ratio only if they meet
the requirements of Section 5.03(b).

 

The Actual Deferral Ratio of a Participant who is eligible but does not make an
Elective Deferral and, if applicable, who does not receive an allocation of
Qualified Non-Elective Contributions and Qualified Matching Contributions shall
be zero. A Participant's Actual Deferral Ratio shall not include: (a)
contributions treated as disproportionate within the meaning of Section 5.03(f);
(b) a Nonhighly Compensated Employee's Excess Elective Deferrals; (c) Elective
Deferrals treated as Catch-up Contributions for the Plan Year for which the
contributions were made or for any other Plan Year; (d) additional Elective
Deferrals made pursuant to Code section 414(u) by reason of a Participant's
Qualified Military Service for the Plan Year for which the contributions are
made, or for any other Plan Year; or (e) to the extent necessary to demonstrate
satisfaction of the requirement of Treas. Reg. section 1.401(m)-2(a)(6)(ii),
Elective Deferrals taken into account for the actual contribution percentage
test under Treas. Reg. section 1.401(m)-2(a)(6).

 

"Alternate Payee" means the person entitled to receive payment of benefits under
the Plan pursuant to a Qualified Domestic Relations Order.

 

"Annual Addition" means the sum of the following amounts credited to a
Participant's Account for the Limitation Year:

 

(a)          Participating Employer contributions allocated to a Participant's
Account, including Elective Deferrals, Matching Contributions, Profit Sharing
Contributions and Qualified Non-Elective Contributions. Participating Employer
contributions shall also include Excess Elective Deferrals, unless such amounts
are distributed no later than the first April 15 following the close of the
Participant's taxable year;

 

(b)          forfeitures;

 

(c)          amounts allocated, after March 31, 1984, to an individual medical
account, as defined in Code section 415(l)(2), which is part of a pension or
annuity plan maintained by the Employer;

 

(d)          amounts derived from contributions paid or accrued after December
31, 1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits, allocated to the separate Account of a Key
Employee, as defined in Code section 419A(d)(3), under a welfare benefit fund,
as defined in Code section 419(e), maintained by the Employer; and

 

(e)          allocations under a simplified employee pension plan.

 

Notwithstanding the foregoing, an Annual Addition shall not include a
restorative payment within the meaning of IRS Revenue Ruling 2002-45 and any
superseding guidance.

 

"Annuity Starting Date" means the first day of the first period for which an
amount is paid as an annuity or any other form.

 

"Average Contribution Percentage" means the average (expressed as a percentage)
of the Actual Contribution Ratios of the Participants in a specified group.



 

 3 

 

 

ARTICLE 2 DEFINITIONS

 

"Average Deferral Percentage" means the average (expressed as a percentage) of
the Actual Deferral Ratios of the Participants in a specified group.

 

"Beneficiary" means the person(s) entitled to receive benefits, under Section
7.04 of the Plan, upon the Participant's death.

 

"Board" means the Board of Directors or similar governing body of the
Participating Employer.

 

"Catch-up Contribution" means the contribution described in Section 5.01(d).

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

"Compensation" means wages within the meaning of Code section 3401(a) and all
other payments of compensation to an Employee by the Employer (in the course of
the Employer's trade or business) for which the Employer is required to furnish
the Employee a written statement under Code sections 6041(d), 6051(a)(3), and
6052.

 

Compensation shall include:

 

Compensation shall include other compensation paid by the later of: (a) 2-1/2
months after an Employee's severance from employment with the Participating
Employer or (b) the end of the Limitation Year that includes the date of the
Employee's severance from employment with the Participating Employer if: (1) the
payment is regular compensation for services during the Participant's regular
working hours, or compensation for services outside the Participant's regular
working hours (e.g., overtime or shift differential), commissions, bonuses, or
other similar payments; and (2) the payment would have been paid to the
Participant prior to a severance from employment if the Participant had
continued in employment with the Participating Employer.

 

The exclusions from Compensation for payments after severance from employment do
not apply to payments to a Participant who does not currently perform services
for the Participating Employer by reason of Qualified Military Service to the
extent those payments do not exceed the amounts the Participant would have
received if the individual had continued to perform services for the
Participating Employer rather than entering Qualified Military Service.

 

To the extent provided in the Plan, Compensation shall include compensation paid
to a Participant who is permanently and totally disabled.

 

For purposes of Elective Deferrals, Matching Contributions and Non-Elective
Contributions, Compensation shall also include any amount which is contributed
by the Participating Employer pursuant to a salary reduction agreement and which
is not includable in the gross income of the Participant under Code sections
125, 402(e)(3), 402(h), 403(b), 132(f) or 457.

 

Pursuant to Code section 414(u)(12), IRS Notice 2010-15 and any superseding
guidance, differential wage payments shall be treated as Compensation.

 

Compensation will not be determined using Post Year End Compensation.

 

Compensation shall exclude:

 

 4 

 

 

ARTICLE 2 DEFINITIONS

 

For purposes of Matching Contributions and Non-Elective Contributions,
Compensation shall include only that Compensation which is actually paid to a
Participant by the Participating Employer during that part of the Plan Year the
Participant is eligible to participate in the Plan. For all other purposes,
Compensation shall include Compensation which is paid to the Participant by the
Participating Employer during the Plan Year or such other period used to
determine Compensation for allocation purposes.

 

Compensation must be determined without regard to any rules under Code section
3401(a) that limit the remuneration included in wages based on the nature or
location of the employment or the services performed (such as the exception for
agricultural labor in Code section 3401(a)(2)). For any Self-Employed Individual
covered under the Plan, Compensation shall mean Earned Income.

 

For any Plan Year, the annual compensation of each Participant taken into
account in determining allocations for any Plan Year beginning after December
31, 2001, shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code section 401(a)(17)(B). Annual compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan (the determination
period). The cost-of-living adjustment in effect for a calendar year applies to
annual compensation for the determination period that begins with or within such
calendar year.

 

If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12.

 

"Determination Date" means the last day of the preceding Plan Year.

 

"Disabled" or "Disability" means the determination by the Social Security
Administration that the Participant is eligible to receive disability benefits
under the Social Security Act. The determination of Disability shall be made by
the Plan Administrator.

 

"Earned Income" means the net earnings from self-employment in the trade or
business with respect to which the Plan is established, for which personal
services of the individual are a material income-producing factor. Net earnings
will be determined without regard to items not included in gross income and the
deductions allocable to such items. Net earnings are reduced by contributions by
the Employer to a qualified plan to the extent deductible under Code section
404. Net earnings shall be determined with regard to the deduction allowed to
the taxpayer by Code section 164(f) for taxable years beginning after December
31, 1989.

 

"Effective Date" means January 1, 2015; provided, however, that when a provision
of the Plan states an effective date other than January 1, 2015, such stated
specific effective date shall apply as to that provision. The Plan is an
amendment and restatement of a Plan that was originally effective January 1,
2014.

 

"Elective Deferral" means an Employee contribution made to the Plan as a Pre-tax
Elective Deferral or a Roth Elective Deferral pursuant to Article 4 of the Plan.

 

"Elective Deferral Account" means so much of a Participant's Account as consists
of a Participant's Elective Deferrals (and corresponding earnings) made to the
Plan. Except as expressly provided elsewhere in the Plan, the Elective Deferral
Account shall also include Catch-up Contributions described in Section 5.01 of
the Plan.

 5 

 

 

ARTICLE 2 DEFINITIONS

 

"Eligibility Computation Period" means a 12-consecutive month period beginning
with an Employee's Employment Commencement Date; provided however, his
succeeding Eligibility Computation Period for such purpose will switch to the
Plan Year, beginning with the Plan Year that includes the first anniversary of
his Employment Commencement Date. An Employee who is credited with a Year of
Eligibility Service in both the initial Eligibility Computation Period and the
first Plan Year which commences prior to the first anniversary of the Employee's
initial Eligibility Computation Period will be credited with two Years of
Eligibility Service.

 

"Eligible Employee" means any Employee employed by the Participating Employer,
subject to the following modifications and exclusions:

 

For purposes of Elective Deferrals, Matching Contributions and Profit Sharing
Contributions, the term "Eligible Employee" shall exclude any Employee who is
included in a unit of Employees covered by a collective bargaining agreement, if
retirement benefits were the subject of good faith bargaining, and if the
collective bargaining agreement does not provide for participation in this Plan.

 

For purposes of Elective Deferrals, Matching Contributions and Profit Sharing
Contributions, the term "Eligible Employee" shall not include any Leased
Employees.

 

For purposes of Elective Deferrals, Matching Contributions and Profit Sharing
Contributions, the term "Eligible Employee" shall not include any Employee who
is a non-resident alien who received no earned income (within the meaning of
Code section 911(d)(2)) that constitutes income from services performed within
the United States (within the meaning of Code section 861(a)(3)).

 

If an individual is subsequently reclassified as, or determined to be, an
Employee by a court, the Internal Revenue Service or any other governmental
agency or authority, or if the Participating Employer is required to reclassify
such individual as an Employee as a result of such reclassification or
determination (including any reclassification by the Participating Employer in
settlement of any claim or action relating to such individual's employment
status), such individual shall not become an Eligible Employee by reason of such
reclassification or determination.

 

In addition, an individual who becomes employed by the Employer in a transaction
between the Employer and another entity that is a stock or asset acquisition,
merger, or other similar transaction involving a change in the employer of the
employees of the trade or business shall not become eligible to participate in
the Plan until such time as the Plan Sponsor specifically authorizes such
participation.

 

"Employee" means any individual who is employed by the Employer, including a
Self-Employed Individual. The term "Employee" includes any Leased Employee of
the Employer. No Leased Employee may become a Participant hereunder unless he
becomes an Eligible Employee. The term "Employee" shall not include a person who
is classified by the Employer as an independent contractor or a person (other
than a Self-Employed Individual) who is not treated as an employee for purposes
of withholding federal employment taxes.

 

"Employer" means the Participating Employer or any other employer required to be
aggregated with the Participating Employer under Code sections 414(b), (c), (m)
or (o) and the regulations thereunder provided however, that “Employer” shall
not include any entity or unincorporated trade or business prior to the date on
which such entity, trade or business satisfies the affiliation or control tests
described above. In identifying "Employer" for purposes of Section 5.05, the
definition in Code sections 414(b) and (c) shall be modified as provided in Code
section 415(h).

 

 6 

 

 

ARTICLE 2 DEFINITIONS

 

"Employment Commencement Date" means the first date on which the Eligible
Employee performs an Hour of Service.

 

“Entry Date” means the date specified in the MEP Participation Agreement at
Section F.2.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, all
amendments thereto and all federal regulations promulgated pursuant thereto.

 

"Excess Elective Deferral" means Elective Deferrals made in excess of the limit
described in Section 5.01.

 

"Highly Compensated Employee" means, effective for Plan Years beginning after
December 31, 1996, any Employee who during the Plan Year performs services for
the Employer and who:

 

(a)          was a More Than 5% Owner at any time during the Plan Year or the
preceding Plan Year; or

 

(b)          during the calendar year beginning with or within the preceding
Plan Year received Statutory Compensation in excess of the Code section
414(q)(1) amount ($80,000 as adjusted).

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Code section 414(q) and the regulations thereunder to the extent
they are not inconsistent with the method established above.

 

The term Highly Compensated Employee also includes a former Employee who was a
Highly Compensated Employee when he separated from service or at any time after
attaining age 55.

 

"Hour of Service" means:

 

(a)          Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for the Employer. These hours will be credited to
the Employee for the computation period in which the duties are performed.

 

(b)          Each hour for which an Employee is paid, or entitled to payment, by
the Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Service will
be credited under this paragraph for any single continuous period (whether or
not such period occurs in a single computation period). Hours under this
paragraph will be calculated and credited pursuant to DOL Reg. section
2530.200b-2 and any superseding guidance which is incorporated herein by this
reference.

 

(c)          Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer. The same Hours of
Service will not be credited both under paragraph (a) or paragraph (b), as the
case may be, and under this paragraph (c). These hours will be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made.

 

 7 

 

 

ARTICLE 2 DEFINITIONS

 

Solely for purposes of determining whether a One-Year Break in Service has
occurred, an individual who is absent from work for maternity or paternity
reasons shall receive credit for the Hours of Service which would otherwise have
been credited to such individual but for such absence, or in any case in which
such hours cannot be determined, eight (8) Hours of Service per day of such
absence. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of a birth of a child of the individual, (c) by reason
of the placement of a child with the individual in connection with the adoption
of such child by such individual, or (d) for purposes of caring for such child
for a period beginning immediately following such birth or placement. The Hours
of Service credited under this paragraph shall be credited (a) in the
computation period in which the absence begins if the crediting is necessary to
prevent a break in service in that period, or (b) in all other cases, in the
following computation period.

 

If the Employer is a member of an affiliated service group (under Code section
414(m)), a controlled group of corporations (under Code section 414(b)), a group
of trades or businesses under common control (under Code section 414(c)) or any
other entity required to be aggregated with the Employer pursuant to Code
section 414(o), service will be credited for any employment with such groups
during the time the Employer is a member of the applicable group. Service will
also be credited for any individual considered an Employee for purposes of this
Plan under Code sections 414(n) or 414(o).

 

If the Employer maintains the plan of a predecessor employer, service with such
employer will be treated as service for the Employer.

 

Service with respect to Qualified Military Service shall be credited in
accordance with Code section 414(u) and service shall also be determined to the
extent required by the Family and Medical Leave Act of 1993.

 

Notwithstanding the foregoing, for determining service under the elapsed time
method, an Hour of Service means each hour for which an Employee is paid or
entitled to payment for the performance of duties for the Employer.

 

"In-Plan Roth Rollover" means an Employee contribution made to the Plan as a
rollover from another Account in the Plan pursuant to Section 4.05(b).

 

"In-Plan Roth Rollover Account" means so much of a Participant's Account as
consists of a Participant's In-Plan Roth Rollover contributions (and
corresponding earnings) made to the Plan.

 

"Investment Fiduciary" means the person(s) designated pursuant to Section 12.02.
The fiduciary shall be subject to standards of conduct as prescribed under
ERISA.

 

"Investment Funds" means the funds in which the Trust Fund is invested.

 

"Investment Manager" means an investment manager as described in section 3(38)
of ERISA.

 

"Key Employee" means for Plan Years beginning after December 31, 2001, any
Employee or former Employee (including any deceased Employee) who at any time
during the Plan Year that includes the Determination Date is an officer of the
Employer having an annual Statutory Compensation greater than $130,000 (as
adjusted under Code section 416(i)(1) for Plan Years beginning after December
31, 2002), a More Than 5% Owner of the Employer, or a 1% owner of the Employer
having Statutory Compensation of more than $150,000. The determination of who is
a Key Employee will be made in accordance with Code section 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

 8 

 

 

ARTICLE 2 DEFINITIONS

 

"Leased Employee" means any person (other than an Employee of the Employer) who,
pursuant to an agreement between the Employer and any other person ("leasing
organization"), has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the Employer.
Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the Employer. A person shall not be considered a Leased Employee
if: (a) such person is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10% of compensation, as
defined in Code section 415(c)(3), but including amounts contributed pursuant to
a salary reduction agreement which are excludable from the employee's gross
income under Code sections 125, 402(e)(3), 402(h), 403(b), 132(f) or 457; (2)
immediate participation; and (3) full and immediate vesting; and (b) Leased
Employees do not constitute more than 20% of the Employer's nonhighly
compensated work force.

 

"Limitation Year" means the Plan Year for purposes of determining Annual
Additions limits pursuant to Article 5. All qualified plans maintained by the
Employer must use the same Limitation Year. If the Limitation Year is amended to
a different 12-consecutive month period, the new Limitation Year must begin on a
date within the Limitation Year in which the amendment is made.

 

"Matched Employee Contribution" means a Participant's Pre-tax Elective
Deferrals, Catch-up Contributions and Roth Elective Deferrals.

 

"Matching Contribution" means an Employer Matching Contribution made to the Plan
on behalf of the Participant pursuant to Article 4 of the Plan.

 

"Matching Contribution Account" means so much of a Participant's Account as
consists of Matching Contributions (and corresponding earnings) made to the
Plan.

 

"More Than 5% Owner" means any person who (a) owns (either directly or by
attribution, under Code section 318) more than 5% of the outstanding stock of
the Employer or stock possessing more than 5% of the total combined voting power
of all stock of the Employer or, (b) in the case of an unincorporated business,
any person who owns more than 5% of the capital or profits interest in the
Employer. For purposes of Section 7.05, a Participant is treated as a More Than
5% Owner if such Participant is a More Than 5% Owner at any time during the Plan
Year ending with or within the calendar year in which such owner attains age
70-1/2 and shall continue to be considered a More Than 5% Owner (and
distributions must continue under Section 7.05) even if the Participant ceases
to be a 5% owner in a subsequent year.

 

"Non-Key Employee" means any Employee or former Employee who is not a Key
Employee.

 

"Non-Elective Contribution" means a Profit Sharing Contribution, a Qualified
Non-Elective Contribution and a minimum allocation made pursuant to Article 11.

 

"Nonhighly Compensated Employee" means an Employee who is not a Highly
Compensated Employee.

 

"Normal Retirement Age" means attainment of age 65.

 

"Normal Retirement Date" means the date the Participant attains Normal
Retirement Age.

 

 9 

 

 

ARTICLE 2 DEFINITIONS

 

"One-Year Break in Service" means, for purposes of determining eligibility
service, an Eligibility Computation Period or, for purposes of determining a
Year of Vesting Service, a Vesting Computation Period during which an Employee
is credited with 500 or fewer Hours of Service.

 

"Participant" means an Eligible Employee who participates in the Plan in
accordance with Articles 3 and 4.

 

"Participating Employer" means an entity that completes a MEP Participant
Agreement as approved by the Plan Sponsor.

 

"Permissive Aggregation Group" means the Required Aggregation Group of plans,
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code sections 401(a)(4) and 410.

 

"Plan" means The Wealthy and Wise 401(k) Plan, as set forth in this instrument
and any amendments or supplements thereto.

 

"Plan Administrator" means the person(s) designated pursuant to Section 12.01 of
the Plan. The Plan Administrator shall also be the named fiduciary within the
meaning of ERISA section 402.

 

"Plan Sponsor" means ERISA Wise, LLC and any successor thereto.

 

"Plan Year" means the 12-consecutive month period ending on each December 31st.

 

"Post Year End Compensation" means amounts earned during a year but not paid
during that year solely because of the timing of pay periods and pay dates if:
(a) these amounts are paid during the first few weeks of the next year; (b) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (c) no compensation is included in more than
one year.

 

"Pre-tax Elective Deferral" means Elective Deferrals that are not includible in
the Participant's gross income at the time deferred.

 

"Pre-tax Elective Deferral Account" means so much of a Participant's Account as
consists of a Participant's Pre-tax Elective Deferrals (and corresponding
earnings) made to the Plan.

 

"Present Value" means a benefit in a defined benefit plan of equivalent value.

 

"Profit Sharing Contribution" means a contribution made by the Participating
Employer that is allocated to a Participant's Profit Sharing Contribution
Account pursuant to Article 4.

 

"Profit Sharing Contribution Account" means so much of a Participant's Account
as consists of Profit Sharing Contributions (and corresponding earnings) made to
the Plan.

 

"Qualified Domestic Relations Order" means any judgment, decree, or order
(including approval of a property settlement agreement) that constitutes a
"qualified domestic relations order" within the meaning of Code section 414(p).

 

"Qualified Matching Contribution" means a Matching Contribution made by the
Participating Employer pursuant to Section 4.04.

 

 10 

 

 

ARTICLE 2 DEFINITIONS

 

"Qualified Military Service" means qualified military service as defined in Code
section 414(u).

 

"Qualified Non-Elective Contribution" means a Non-Elective Contribution made by
the Participating Employer pursuant to Article 4.

 

"Qualified Non-Elective Contribution Account" means so much of a Participant's
Account as consists of Qualified Non-Elective Contributions (and corresponding
earnings) made to the Plan.

 

"Qualified Optional Survivor Annuity" means an immediate annuity for the life of
the Participant with a survivor annuity that is equal to the applicable
percentage of the amount of the annuity that is payable during the joint lives
of the Participant and the spouse, and that is the actuarial equivalent of a
single life annuity for the life of the Participant. The survivor percentage of
the Qualified Optional Survivor Annuity shall be determined in accordance with
the following:

 

(a)          If the Plan provides for a specific Qualified Joint and Survivor
Annuity survivor annuity percentage and such percentage is less than 75%, then
the Plan's Qualified Optional Survivor Annuity shall be 75%.

 

(b)          If the Plan provides for a specific Qualified Joint and Survivor
Annuity survivor annuity percentage and such percentage is greater than or equal
to 75%, then the Plan's Qualified Optional Survivor Annuity shall be 50%.

 

(c)          If the Plan does not provide for a specific Qualified Joint and
Survivor Annuity survivor annuity percentage, then the Qualified Joint and
Survivor Annuity survivor annuity percentage shall be 50% and the Qualified
Optional Survivor Annuity survivor annuity percentage shall be 75%.

 

"Required Aggregation Group" means (a) each qualified plan of the Employer in
which at least one Key Employee participates or participated at any time during
the Plan Year containing the Determination Date or any of the four preceding
Plan Years (regardless of whether the Plan has terminated), and (b) any other
qualified plan of the Employer which enables a plan described in (a) to meet the
requirements of Code sections 401(a)(4) or 410.

 

"Required Beginning Date" means April 1 of the calendar year following the later
of the calendar year in which the Participant attains age 70-1/2 or the calendar
year in which the Participant retires, except that benefit distributions to a
More Than 5% Owner must commence by April 1 of the calendar year following the
calendar year in which the Participant attains age 70-1/2.

 

"Rollover Contribution" means an Employee contribution made to the Plan as a
rollover from another eligible retirement plan or individual retirement account
pursuant to Article 4 of the Plan.

 

"Rollover Contribution Account" means so much of a Participant's Account as
consists of a Participant's Rollover Contributions (and corresponding earnings)
made to the Plan.

 

"Roth Elective Deferral" means an Elective Deferral that is (a) designated
irrevocably by the Participant at the time of the cash or deferred election as a
Roth Elective Deferral that is being made in lieu of all or a portion of the
Pre-tax Elective Deferrals the Participant is otherwise eligible to make under
the Plan; and (b) treated by the Participating Employer as includible in the
Participant's income at the time the Participant would have received that amount
in cash if the Participant had not made a cash or deferred election. Except as
otherwise provided, Roth Elective Deferrals shall be subject to the same
conditions and limitations as apply to Elective Deferrals.

 

 11 

 

 

ARTICLE 2 DEFINITIONS

 

"Roth Elective Deferral Account" means so much of a Participant's Account as
consists of a Participant's Roth Elective Deferrals (and corresponding earnings)
made to the Plan. The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant's Roth Elective Deferral Account.

 

"Section 414(s) Compensation" means compensation as defined in Code section
414(s) and Treas. Reg. section 1.414(s)-1. The period used to determine an
Employee's compensation for a Plan Year must be either the Plan Year or the
calendar year ending within the Plan Year. Whichever period is selected by the
Plan Administrator must be applied uniformly to determine the compensation of
every Eligible Employee under the Plan for that Plan Year. The Plan
Administrator may, however, limit the period taken into account under either
method to that portion of the Plan Year or calendar year in which the Employee
was an Eligible Employee, provided that this limit is applied uniformly to all
Eligible Employees under the Plan for the Plan Year. In the case of a Highly
Compensated Employee whose Actual Deferral Ratio is determined under Treas. Reg.
section 1.401(k)-2(a)(3)(ii), period of participation includes periods under
another plan for which Elective Deferrals are aggregated under Treas. Reg.
section 1.401(k)-2(a)(3)(ii). Section 414(s) Compensation shall be limited by
any dollar limits described in Code section 401(a)(17) applicable under the
definition of Compensation. The Plan Administrator may include Post Severance
Compensation and/or determine Section 414(s) Compensation using Post Year End
Compensation.

 

"Self-Employed Individual" means any individual who has Earned Income for the
taxable year from the trade or business for which the Plan is established,
including an individual who would have Earned Income but for the fact that the
trade or business had no net profits for the taxable year. An individual shall
not be a Self-Employed Individual unless he or she is also an owner of the
Participating Employer.

 

"Statutory Compensation" means wages within the meaning of Code section 3401(a)
and all other payments of Compensation to an Employee by the Employer (in the
course of the Employer's trade or business) for which the Employer is required
to furnish the Employee a written statement under Code sections 6041(d),
6051(a)(3), and 6052. Statutory Compensation must be determined without regard
to any rules under Code section 3401(a) that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed (such as the exception for agricultural labor in Code section
3401(a)(2)). For any Self-Employed Individual, Statutory Compensation shall mean
Earned Income.

 

Statutory Compensation shall include any amount which is contributed by the
Participating Employer pursuant to a salary reduction agreement and which is not
includible in the gross income of the Participant under Code sections 125,
402(e)(3), 402(h), 403(b), 132(f) or 457. Statutory Compensation shall include
any amounts not available to a Participant in cash in lieu of group health
coverage because the Participant is unable to certify that he or she has other
health coverage (deemed Code section 125 compensation). An amount will be
treated as an amount under Code section 125 only if the Participating Employer
does not request or collect information regarding the Participant's other health
coverage as part of the enrollment process for the health plan.

 

Statutory Compensation shall include other compensation paid by the later of:
(a) 2-1/2 months after an Employee's severance from employment with the
Participating Employer or (b) the end of the Limitation Year that includes the
date of the Employee's severance from employment with the Participating Employer
if: (1) the payment is regular compensation for services during the
Participant's regular working hours, or compensation for services outside the
Participant's regular working hours (e.g., overtime or shift differential),
commissions, bonuses, or other similar payments; and (2) the payment would have
been paid to the Participant prior to a severance from employment if the
Participant had continued in employment with the Participating Employer.

 

 12 

 

 

ARTICLE 2 DEFINITIONS

 

The exclusions from Compensation for payments after severance from employment do
not apply to payments to a Participant who does not currently perform services
for the Participating Employer by reason of Qualified Military Service to the
extent those payments do not exceed the amounts the Participant would have
received if the individual had continued to perform services for the
Participating Employer rather than entering Qualified Military Service.

 

To the extent provided in the Plan, Statutory Compensation shall include
compensation paid to a Participant who is permanently and totally disabled.

 

Statutory Compensation shall include differential military pay (as defined in
Code section 3401(h)(2)).

 

Statutory Compensation will not be determined using Post Year End Compensation.

 

Back pay (as defined in Treas. Reg. section 1.415(c)-2(g)(8)) shall be treated
as Statutory Compensation for the Limitation Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included under this definition.

 

Notwithstanding any other provision hereof to the contrary, the annual Statutory
Compensation of each Employee taken into account under the Plan for any Plan
Year shall not exceed $200,000, (as adjusted under Code section 401(a)(17) for
such year). If a Plan Year consists of fewer than 12 months, the applicable
limitation under Code section 401(a)(17) will be multiplied by a fraction, the
numerator of which is the number of months in such year, and the denominator of
which is 12.

 

"Termination" and "Termination of Employment" means any absence from service
that ends the employment of the Employee with the Employer.

 

"Top-Heavy" means a Plan that for any Plan Year beginning after 1983 meets the
definition in Section 11.01.

 

"Top-Heavy Ratio" means:

 

(a)          If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer has not
maintained any defined benefit plan which during the 5-year period ending on the
Determination Date(s) has or has had accrued benefits, the Top-Heavy Ratio for
this Plan alone or for the Required or Permissive Aggregation Group, as
appropriate, is a fraction, the numerator of which is the sum of the Account
balances of all Key Employees as of the Determination Date(s), including any
part of any Account balance distributed in the one-year period ending on the
Determination Date(s) (5-year period ending on the Determination Date in the
case of a distribution made for a reason other than severance from employment,
death or Disability), and the denominator of which is the sum of all Account
balances including any part of any Account balance distributed in the 1-year
period ending on the Determination Date(s) (5-year period ending on the
Determination Date in the case of a distribution made for a reason other than
severance from employment, death or Disability), both computed in accordance
with Code section 416 and the regulations thereunder. Both the numerator and
denominator of the Top-Heavy Ratio are increased to reflect any contribution not
actually made as of the Determination Date, but which is required to be taken
into account on that date under Code section 416 and the regulations thereunder.

 

 13 

 

 

ARTICLE 2 DEFINITIONS

 

(b)          If the Employer maintains one or more defined contribution plans
(including any simplified employee pension plan) and the Employer maintains or
has maintained one or more defined benefit plans which during the 5-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation group, as
appropriate, is a fraction, the numerator of which is the sum of Account
balances under the aggregated defined contribution plan or plans for all Key
Employees, determined in accordance with (a) above, and the Present Value of
accrued benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the Account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with (a) above, and the
Present Value of accrued benefits under the defined benefit plan or plans for
all Participants as of the Determination Date(s), all determined in accordance
with Code section 416 and the regulations thereunder. The accrued benefits under
a defined benefit plan in both the numerator and denominator of the Top-Heavy
Ratio are increased for any distribution of an accrued benefit made in the
one-year period ending on the Determination Date.

 

(c)          For purposes of (a) and (b) above the value of Account balances and
the Present Value of accrued benefits will be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code section 416 and the regulations
thereunder for the first and second Plan Years of a defined benefit plan. The
Account balances and accrued benefits of a Participant (1) who is a Non-Key
Employee but who was a Key Employee in a prior year, or (2) who has not been
credited with at least one Hour of Service with any Employer maintaining the
Plan at any time during the one-year period ending on the Determination Date
will be disregarded. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, in-service withdrawals, rollovers, and transfers are taken
into account will be made in accordance with Code section 416 and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the determination dates that fall within the same calendar year.

 

The accrued benefit of a Non-Key Employee shall be determined under: (x) the
method, if any, that uniformly applies for accrual purposes under all defined
benefit plans maintained by the Employer; or (y) if there is no such method, as
if such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional rule of Code section 411(b)(1)(C).

 

"Transfer Account" means so much of a Participant's Account as consists of
amounts transferred from another eligible retirement plan (and corresponding
earnings) pursuant to Article 4 in a transaction that was not an eligible
rollover distribution within the meaning of Code section 402.

 

"Trust" means the agreement contained in Article 10.

 

"Trust Fund" means all of the assets of the Plan held by the Trustee or held by
an insurance Participating Employer pursuant to section 403 of ERISA.

 

"Trustee" means ERISA Wise, LLC, and any successor thereto.

 

"Valuation Date" means the last day of each Plan quarter. Notwithstanding
anything in the Plan to the contrary and in the event that there is to be a
distribution, transfer of assets and/or division of assets from the Plan, the
Plan Administrator may in its sole discretion declare a special Valuation Date,
but only for that portion of the Plan that is not daily-valued to protect the
interests of Participants in the Plan or the Participant receiving the
distribution.

 

 14 

 

 

ARTICLE 2 DEFINITIONS

 

"Vesting Computation Period" means, for purposes of determining Years of Vesting
Service, the calendar year.

 

"Voluntary Contribution" means an Employee contribution made to the Plan on an
after-tax basis. Voluntary Contributions are not permitted in this Plan. The
term Voluntary Contribution shall not include Roth Elective Deferrals.

 

"Year of Eligibility Service" means the following:

 

With respect to eligibility to make Elective Deferral and to receive Matching
Contributions and Profit Sharing Contributions, Year of Eligibility Service
means an Eligibility Computation Period during which an Employee completes at
least 1,000 Hours of Service.

 

If the Plan provides for fractional Years of Eligibility Service, an Employee
shall be deemed to earn 1/2 Year of Eligibility Service on the date that is six
months after the end of the Eligibility Computation Period during which he earns
his first Year of Eligibility Service; provided that the individual is an
Eligible Employee on the applicable Entry Date.

 

All eligibility service with the Employer is taken into account.

 

Year of Eligibility Service may be modified by a Participating Employer pursuant
to Section F.1. of a duly signed and approved MEP Participation Agreement.

 

"Year of Vesting Service" means a Vesting Computation Period during which an
Employee completes at least 1,000 Hours of Service.

 

All Years of Vesting Service with the Employer are taken into account except
that for an Employee who has five consecutive One-Year Breaks in Service and
except to the extent provided in Article 6, all periods of service after such
breaks in service shall be disregarded for the purpose of vesting the Employee's
Employer-derived Account balance that accrued before such breaks in service, but
except as otherwise expressly provided, both the service before and after such
breaks in service shall count for purposes of vesting the Employee's
Employer-derived Account balance that accrues after such breaks in service
pursuant to Article 6.

 

Notwithstanding the foregoing, the following service shall not be taken into
account in determining Years of Vesting Service:

 

Predecessor Service. Years of Vesting Service before the Employer maintained
this Plan or a predecessor plan will not be taken into account in computing
vesting service.

 

 15 

 

 

ARTICLE 3 PARTICIPATION

 

ARTICLE 3

PARTICIPATION

 

Section 3.01         ELECTIVE DEFERRALS

 

Each Eligible Employee as of the Effective Date who was eligible to participate
in the Plan with respect to Elective Deferrals on or before the Effective Date
shall be a Participant eligible to make Elective Deferrals pursuant to Article 4
on the Effective Date. Each other Eligible Employee who was not a Participant in
the Plan with respect to Elective Deferrals on or before the Effective Date,
shall become a Participant eligible to make Elective Deferrals on the Entry Date
coincident with or next following the date he satisfies the age requirement and
completes the service requirement designated in Section F.1. of the MEP
Participation Agreement; provided that he is an Eligible Employee on such date.

 

Section 3.02         MATCHING CONTRIBUTIONS

 

Each Eligible Employee as of the Effective Date who was eligible to participate
in the Plan with respect to Matching Contributions on or before the Effective
Date shall be a Participant eligible to receive Matching Contributions pursuant
to Article 4 on the Effective Date. Each other Eligible Employee who was not a
Participant in the Plan with respect to Matching Contributions on or before the
Effective Date, shall become a Participant eligible to receive Matching
Contributions on the Entry Date coincident with or next following the date he
satisfies the age requirement and completes the service requirement designated
in Section F.1. of the MEP Participation Agreement; provided that he is an
Eligible Employee on such date.

 

Section 3.03         PROFIT SHARING CONTRIBUTIONS

 

Each Eligible Employee as of the Effective Date who was eligible to participate
in the Plan with respect to Profit Sharing Contributions on or before the
Effective Date shall be a Participant eligible to receive Profit Sharing
Contributions pursuant to Article 4 on the Effective Date. Each other Eligible
Employee who was not a Participant in the Plan with respect to Profit Sharing
Contributions on or before the Effective Date, shall become a Participant
eligible to receive Profit Sharing Contributions on the Entry Date coincident
with or next following the date he satisfies the age requirement and completes
the service requirement designated in Section F.1. of the MEP Participation
Agreement; provided that he is an Eligible Employee on such date.

 

Section 3.04         TRANSFERS

 

If a change in job classification or a transfer results in an individual no
longer qualifying as an Eligible Employee, such Employee shall cease to be a
Participant for purposes of Article 4 (or shall not become eligible to become a
Participant) as of the effective date of such change of job classification or
transfer. Should such Employee again qualify as an Eligible Employee or if an
Employee who was not previously an Eligible Employee becomes an Eligible
Employee, he shall become a Participant with respect to the contributions for
which the eligibility requirements have been satisfied as of the later of the
effective date of such subsequent change of status or the date the Employee
meets the eligibility requirements of this Article 3.

 

 16 

 

 

ARTICLE 3 PARTICIPATION

 

Section 3.05         TERMINATION AND REHIRES

 

If an Employee has a Termination of Employment, such Employee shall cease to be
a Participant for purposes of Article 4 (or shall not become eligible to become
a Participant; except as provided in Article 4) as of his Termination of
Employment. An individual who has satisfied the applicable eligibility
requirements set forth in Article 3, including passing an Entry Date, before his
Termination date, and who is subsequently reemployed by the Participating
Employer as an Eligible Employee, shall resume or become a Participant
immediately upon his rehire date with respect to the contributions for which the
eligibility requirements of this Article 3 have been satisfied. An individual
who has not so qualified for participation on his Termination date, and who is
subsequently reemployed by the Participating Employer as an Eligible Employee,
shall be eligible to participate as of the later of the effective date of such
reemployment or the date the individual meets the eligibility requirements of
this Article 3. The determination of whether a rehired Eligible Employee
satisfies the requirements of Article 3 shall be made after the application of
any applicable break in service rules.

 

Section 3.06         LIMITATIONS ON EXCLUSIONS

 

(a)          Exclusions. Any Employee exclusion in the Plan document shall not
be valid to the extent that such exclusion results in only Nonhighly Compensated
Employees participating with the lowest amount of Compensation and/or lowest
amount of service so that the Plan still meets the coverage requirements of Code
section 410(b).

 

(b)          Coverage. The Plan must provide that an Eligible Employee who has
attained age 21 and who has completed one Year of Eligibility Service (two Years
of Eligibility Service may be used for contributions other than Elective
Deferrals if the Plan provides a nonforfeitable right to 100% of the
Participant's applicable Account balance after not more than 2 Years of
Eligibility Service) shall commence participation in the Plan no later than the
earlier of: (1) the first day of the first Plan Year beginning after the date on
which such Eligible Employee satisfied such requirements; or (2) the date that
is 6 months after the date on which he satisfied such requirements.

 

(c)          A Participant shall be treated as benefiting under the Plan for any
Plan Year during which the Participant received or is deemed to receive an
allocation in accordance with Treas. Reg. section 1.410(b)-3(a). Notwithstanding
any provision of the Plan to the contrary, no Participant shall earn an
allocation hereunder except as provided under the terms of the Plan as in effect
on the last day of the Plan Year after giving effect to all retroactive
amendments that may be permitted under applicable Internal Revenue Service
procedures and other applicable law; including, without limitation, any
amendment permitted under Treas. Reg. section 1.401(a)(4)-11.

 

(d)          Eligibility Waiver. The Participating Employer may waive any of the
Eligibility requirements to participate in the Plan with respect to Profit
Sharing Contributions for an Employee who does not otherwise satisfy such
requirements for purposes of the Participating Employer satisfying the minimum
allocation gateway requirement of Treasury Reg. sections 1.401(a)(4)-8(b)(1)(vi)
or 1.401(a)(4)-9(b)(2)(v)(D). However, in order to qualify for the waiver of the
previous sentence, the Employee must also be: (1) a Nonhighly Compensated
Employee, and (2) eligible for a non-elective allocation other than Profit
Sharing Contributions (including, but not limited to, a Top-Heavy minimum or a
401(k) safe harbor non-elective allocation) that is taken into account in
determining whether the Plan satisfies the nondiscrimination requirements of
Code section 401(a)(4) with respect to Non-Elective Contributions.

 

Section 3.07         PROCEDURES FOR ADMISSION

 

The Plan Administrator shall prescribe such forms and may require such data from
Participants as are reasonably required to enroll a Participant in the Plan or
to effectuate any Participant elections made pursuant to this Article 3.

 

 17 

 

 

ARTICLE 3 PARTICIPATION

 

Section 3.08         PARTICIPANTS RECEIVING DIFFERENTIAL MILITARY PAY

 

Pursuant to Code section 414(u)(12), IRS Notice 2010-15 and any superseding
guidance, a Participant receiving differential wage payments (as defined in Code
section 3401(h)(2)) shall be treated as an Employee of the Employer making the
payment and the differential wage payments (as defined in Code section
3401(h)(2)) shall be treated as Compensation under the Plan.

 

 18 

 

 

ARTICLE 4 CONTRIBUTIONS

 

ARTICLE 4

CONTRIBUTIONS

 

Section 4.01         ELECTIVE DEFERRALS

 

(a)          Elections. Each Participant may execute elections pursuant to this
Section 4.01 in the form and manner prescribed by the Plan Administrator. The
Plan Administrator shall provide each Participant with the forms necessary to
elect the amount of Elective Deferrals. An Elective Deferral election shall
provide that a Participant may elect to reduce his Compensation by an amount up
to 100 percent of his Compensation.

 

(b)          Modifications. As of the date a Participant first meets the
eligibility requirements of Section 3.01, he may elect to contribute to the
Plan. Subsequent to that date, a Participant may elect to start, increase,
reduce or totally suspend his elections pursuant to this Section 4.01, effective
as of each pay period.

 

(c)          Procedures. A Participant shall make an election described in
Subsection (b) in such form and manner as may be prescribed by procedures
established by the Plan Administrator. Such procedures may include, but not be
limited to: specifying that elections be made at such time in advance as the
Plan Administrator may require, allowing, on a nondiscriminatory basis, a
Participant to make a separate election as to any bonuses or other special pay
and/or requiring elections be made in a dollar amount or percentage of pay. A
Participant's election regarding Elective Deferrals may be made only with
respect to an amount which the Participant could otherwise elect to receive in
cash and which is not currently available to the Participant. The Plan
Administrator may allow Participants, on a nondiscriminatory basis, to defer on
Compensation actually received after Termination of Employment.

 

(d)          Reduction in Elections. The Plan Administrator may reduce or
totally suspend a Participant's election if the Plan Administrator determines
that such election may cause the Plan to fail to satisfy any of the requirements
of Article 5.

 

(e)          Catch-up Contributions. All Participants who are eligible to make
Elective Deferrals under this Plan shall be eligible to make Catch-up
Contributions pursuant to Section 5.01(d).

 

(f)          Roth Elective Deferrals. Participants shall be eligible to
irrevocably designate some or all of their Elective Deferrals as either Pre-tax
Elective Deferrals or Roth Elective Deferrals. However, the Plan Administrator
may, on a nondiscriminatory basis, require a Participant to elect all of their
Elective Deferrals as either Pre-tax Elective Deferrals or Roth Elective
Deferrals. All elections shall be subject to the same election procedures,
limits on modifications and other terms and conditions on elections as specified
in the Plan.

 

(g)          Automatic Enrollment. If selected in Section F.4. of the MEP
Participation Agreement and upon the initial satisfaction of the eligibility
requirements of Article 3 with respect to Elective Deferrals (and at the
effective date of the addition of an automatic enrollment feature for current
Participants), an Eligible Employee who has not made an Elective Deferral
election shall be deemed to have made an Elective Deferral election equal to the
Actual Deferral Percentage Test amount selected in the MEP Participant
Agreement. Such automatic enrollment shall be subject to the following terms and
conditions:

 

(1)         Within a reasonable period of time before the deemed election takes
place the Eligible Employee shall receive a notice that explains the automatic
Elective Deferral election, his or her Compensation reduction percentage or
amount and the individual's right to elect to have no such Elective Deferrals
made to the Plan or to alter the amount of those contributions, including the
procedure for exercising that right and the timing for implementation of any
such election.

 

 19 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(2)         The Eligible Employee must have a reasonable opportunity to file an
election to receive cash in lieu of Elective Deferrals before such deemed
election is made or within 60-days thereafter.

 

(3)         All Elective Deferrals made under this Subsection (g) shall be
designated as Pre-tax Elective Deferrals unless otherwise selected in the MEP
Participation Agreement.

 

(4) Eligible Automatic Contribution Arrangement (EACA). If elected in the MEP
Participation Agreement, the Employer shall maintain a Plan with automatic
deferral provisions as an Eligible Automatic Contribution Arrangement (EACA).
EACA means an automatic contribution arrangement that is intended to comply as
such for purposes of Code §414(w) and that therefore complies with the automatic
deferral provisions described in the EACA provisions as follows:



(A) Participants subject to EACA. The Employer in its MEP Participation
Agreement will elect which Participants are subject to the EACA automatic
deferral on the "EACA Effective Date" thereof which may include some or all
current Participants or may be limited to those Employees who become
Participants after the EACA Effective Date. The "EACA Effective Date" means the
date on which the EACA goes into effect, either as to the overall Plan or as to
an individual Participants as the context requires. An EACA becomes effective as
to the Plan as of the date the Employer elects in the MEP Participation
Agreement. A Participant's "EACA Effective Date" is as soon as practicable after
the Participant is subject to automatic deferrals under the EACA, consistent
with: (i) applicable law; and (ii) the objective of affording the Participant a
reasonable period of time after receipt of the EACA notice to make an Election
pursuant to 4.01(a) (and, if applicable, an investment election).



(B) Uniformity. The automatic deferral percentage must be a uniform percentage
of Compensation. However, the Plan does not violate the uniform automatic
deferral percentage requirement merely because the Plan applies any of the
following provisions:



(i) Years of participation. The automatic deferral percentage varies based on
the number of Plan Years the Participant has participated in the Plan while the
Plan has applied EACA provisions;

 

(ii) No reduction from prior percentage. The Plan does not reduce a deferral
percentage that, immediately prior to the EACA's effective date was higher (for
any Participant) than the automatic deferral percentage;

 

(iii) Applying statutory limits. The Plan limits the automatic deferral amount
so as not to exceed the limits of Code §401(a)(17), 402(g) (determined without
regard to Catch-Up Contributions), or 415;

 

(iv) No automatic deferrals during hardship suspension. The Plan does not apply
the automatic deferral during a period of suspension, under the Plan's hardship
distribution provisions, of Participant's right to make Elective Deferrals to
the Plan following a hardship distribution; or

 

 20 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(v) Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulation
§1.401(k)-1(b)(4).

 

(C) EACA notice. The Administrator annually will provide a notice to each
Participant covered by the EACA provisions (including, if elected in the MEP
Participation Agreement, Participants who made an Election pursuant to section
4.01(a)) within a reasonable period of time prior to each Plan Year the Employer
maintains the Plan as an EACA ("EACA Plan Year").

 

(i) Deemed reasonable notice/new Participant. The Administrator is deemed to
provide timely notice if the Administrator provides the EACA notice at least
thirty (30) days and not more than ninety (90) days prior to the beginning of
the EACA Plan Year.

 

(ii) Mid-year notice/new Participant or Plan. If: (A) an Employee becomes
eligible to make Elective Deferrals in the Plan during an EACA Plan Year but
after the Administrator has provided the annual EACA notice for that Plan Year;
or (B) the Employer adopts mid-year a new Plan as an EACA, the Administrator
must provide the EACA notice no later than the date the Employee becomes
eligible to make Elective Deferrals. However, if it is not practicable for the
notice to be provided on or before the date an Employee becomes a Participant,
then the notice will nonetheless be treated as provided timely if it is provided
as soon as practicable after that date and the Employee is permitted to elect to
defer from all types of Compensation that may be deferred under the Plan earned
beginning on that date.

 

(iii) Content. The EACA notice must provide comprehensive information regarding
the Participants' rights and obligations under the Plan and must be written in a
manner calculated to be understood by the average Participant in accordance with
applicable law.

 

(D) EACA permissible withdrawal. If elected in the MEP Participation Agreement,
a Participant who has automatic deferrals under the EACA may elect to withdraw
all the automatic deferrals (and allocable earnings) under the provisions of
this Subsection. Any distribution made pursuant to this Section will be
processed in accordance with normal distribution provisions of the Plan.

 

(i) Amount. If a Participant elects a permissible withdrawal under this
Subsection, then the Plan must make a distribution equal to the amount (and only
the amount) of the automatic deferrals made under the EACA (adjusted for
allocable gains and losses to the date of the distribution). The Plan may
separately account for automatic deferrals, in which case the entire account
will be distributed. If the Plan does not separately account for the automatic
deferrals, then the Plan must determine earnings or losses.

 

(ii) Fees. Notwithstanding the above, the Administrator may reduce the
permissible distribution amount by any generally applicable fees. However, the
Plan may not charge a greater fee for distribution under this Section than
applies to other distributions. The Administrator may adopt a policy regarding
charging such fees consistent with this paragraph.



 21 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(iii) Timing. The Participant may make an election to withdraw the automatic
deferrals under the EACA no later than ninety (90) days, or such shorter period
as specified in the MEP Participation Agreement, after the date of the first
automatic deferral under the EACA. For this purpose, the date of the first
automatic deferral is the date that the Compensation subject to the automatic
deferral otherwise would have been includible in the Participant's gross income.
For this purpose, EACAs under the Plan are aggregated, except that the mandatory
disaggregation rules of Code §410(b) apply. In addition, a Participant's
withdrawal right is not restricted due to the Participant making an Election
pursuant to 4.01(a), during the ninety (90) day period (or shorter period as
specified in the MEP Participation Agreement).



(iv) Rehired Employees. For purposes of paragraph (iii) above, an Employee who
for an entire Plan Year did not have contributions made pursuant to a default
election under the EACA will be treated as having not had such contributions for
any prior Plan Year as well.



(v) Effective date of the withdrawal election. The effective date of the
permissible withdrawal will be as soon as practicable, but in no event later
than the earlier of (A) the pay date of the second payroll period beginning
after the election is made, or (B) the first pay date that occurs at least
thirty (30) days after the election is made. The election will also be deemed to
be an Election pursuant to 4.01(a), to have no Elective Deferrals made to the
Plan.



(vi) Related matching contributions. The Administrator will not take any
Elective Deferrals withdrawn pursuant to this Section into account in computing
and allocating matching contributions. If the Employer has already allocated
matching contributions to the Participant's Account with respect to Elective
Deferrals being withdrawn pursuant to this Subsection (4), then such matching
contributions, as adjusted for gains and losses, must be forfeited.



(vii) Treatment of withdrawals. With regard to Elective Deferrals withdrawn
pursuant to this Subsection, (A) the Administrator will disregard such Elective
Deferrals in the Actual Deferral Percentage Test (if applicable); (B) the
Administrator will disregard such Elective Deferrals for purposes of the
limitation on Elective Deferrals under Code §402(g); (C) such Elective Deferrals
are not subject to the consent requirements of Code §401(a)(11) or 417. The
Administrator will disregard any matching contributions forfeited under
paragraph (vi) above in the actual contribution percentage test (if applicable).



(viii) Effect of Election pursuant to section 4.01(a). A Participant's election
pursuant to section 4.01(a) continues in effect until the Participant
subsequently revokes or modifies his or her election, or the election expires. A
Participant who makes an election is not thereafter subject to the automatic
deferral or to any scheduled increases thereto, even if the Participant later
revokes the election, unless the Participant is subject to the EACA. In
addition, a Participant who is subject to the EACA provisions who revokes his or
her election or whose election expires, will be deemed to have made an election
to have no Elective Deferrals made to the Plan.



 22 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(5) Qualified Automatic Contribution Arrangement (QACA). If elected in the MEP
Participation Agreement, the Employer shall maintain a Plan with automatic
deferral provisions as a Qualified Automatic Contribution Arrangement (QACA).
QACA means an automatic contribution arrangement that meets the provisions of
this Section. Except as otherwise provided in this Section, the Plan's safe
harbor provisions apply. The Employer will contribute on behalf of the
Participants specified in the MEP Participation Agreement, an amount elected in
the MEP Participation Agreement.



(A) Participants subject to the QACA. The Employer in its MEP Participation
Agreement will elect which Participants are subject to the QACA automatic
deferral on the "QACA Effective Date" thereof which may include some or all
current Participants or may be limited to those Employees who become
Participants after the "QACA Effective Date." The "QACA Effective Date" means
the date on which the QACA goes into effect, either as to the overall Plan or as
to an individual Participants as the context requires. A QACA becomes effective
as to the Plan as of the date the Employer elects in the MEP Participation
Agreement. A Participant's "QACA Effective Date" is as soon as practicable after
the Participant is subject to automatic deferrals under the QACA, consistent
with: (i) applicable law; and (ii) the objective of affording the Participant a
reasonable period of time after receipt of the QACA notice to make an election
pursuant to section 4.01(a) (and, if applicable, an investment election).

 

(B) QACA automatic deferral amount. Except as provided in Subsection (C) below
(relating to uniformity requirements), the Plan must apply to all Participants
subject to the QACA, a uniform automatic deferral amount, as a percentage of
each Participant's Compensation, which does not exceed ten percent (10%), and
which is at least the following minimum amount:

 

(i) Initial period. 3% for the period that begins when the Participant first has
contributions made pursuant to a default election under the QACA and ends on the
last day of the following Plan Year;

 

(ii) Third Plan Year. 4% for the third Plan Year of the Participant's
participation in the QACA;

 

(iii) Fourth Plan Year. 5% for the fourth Plan Year of the Participant's
participation in the QACA; and

 

(iv) Fifth and later Plan Years. 6% for the fifth Plan Year of the Participant's
participation in the QACA and for each subsequent Plan Year.

 

For purposes of the above, the Plan will treat an Employee who for an entire
Plan Year did not have contributions made pursuant to a default election under
the QACA as not having made such contributions for any prior Plan Year.

 

(C) Uniformity. The "Automatic Deferral Percentage" must be a uniform percentage
of Compensation. The "Automatic Deferral Percentage" is the percentage of
automatic deferral which the Employer elects in the MEP Participation Agreement
(including any scheduled increase to the "Automatic Deferral Percentage").
However, the Plan does not violate the uniform "Automatic Deferral Percentage"
merely because:

 

(i) Years of participation. The "Automatic Deferral Percentage" varies based on
the number of Plan Years the Participant has participated in the Plan while the
Plan has applied the QACA provisions;

 

 23 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(ii) No reduction from prior default percentage. The Plan does not reduce an
"Automatic Deferral Percentage" that, immediately prior to the QACA's effective
date was higher (for any Participant) than the "Automatic Deferral Percentage."

 

(iii) Applying statutory limits. The Plan limits the automatic deferral amount
so as not to exceed the limits of Code §401(a)(17), 402(g) (determined without
regard to Catch-Up Contributions), or 415;

 

(iv) No automatic deferrals during hardship suspension. The Plan does not apply
the automatic deferral during a period of suspension, under the Plan's hardship
distribution provisions, of Participant's right to make Elective Deferrals to
the Plan following a hardship distribution; or

 

(v) Disaggregated groups. The Plan applies different default percentages to
different groups if the groups can be disaggregated under Regulation
§1.401(k)-1(b)(4).

 

(D) Safe harbor notice. The Employer must provide the initial QACA safe harbor
notice sufficiently early so that an Employee has a reasonable period after
receiving the notice and before the first automatic deferral to make an
election. In addition, the notice must state: (i) the automatic deferral amount
that will apply in absence of the Employee's election; (ii) the Employee's right
to elect not to have any automatic deferral amount made on the Employee's behalf
or to elect to make Elective Deferrals in a different amount or percentage of
Compensation; and (iii) how the Plan will invest the automatic deferrals.
However, if it is not practicable for the notice to be provided on or before the
date an Employee becomes a Participant, then the notice nonetheless will be
treated as provided timely if it is provided as soon as practicable after that
date and the Employee is permitted to elect to defer from all types of
Compensation that may be deferred under the Plan earned beginning on that date.
For this purpose, the Administrator is deemed to provide timely notice if the
Administrator provides the notice at least thirty (30) days and not more than
ninety (90) days prior to the beginning of the QACA Plan Year.

 

(E) Distributions. A Participant's Account balance attributable to QACA "ADP
test safe harbor contributions" is subject to the distribution restrictions for
Elective Deferrals in accordance with Treas. Reg. section 1.401(k)-1(d) other
than on account of a hardship (i.e., may generally not be distributed earlier
than severance of employment, death, Total and Permanent Disability, an event
described in Code §401(k)(10), or, in case of a profit sharing plan, the
attainment of age 59 1/2).

 

(F) Vesting. A Participant's Account balance attributable to QACA "ADP test safe
harbor contributions" is Vested in accordance with the vesting schedule, if any,
elected in the MEP Participation Agreement.

 

(G) Compensation. Compensation for purposes of determining the "Automatic
Deferral Percentage" has the same meaning as Compensation with regard to
Elective Deferrals.

 

(H) Modification of top-heavy rules. The top-heavy requirements of Code §416 and
the Plan shall not apply in any Plan Year in which the Plan consists solely of a
cash or deferred arrangement which meets the requirements of Code §401(k)(13)
and "matching contributions" with respect to which the requirements of Code
§401(m)(12) is met.

 

 24 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(h)          Contribution and Allocation of Elective Deferrals. The
Participating Employer shall contribute to the Plan with respect to each pay
period an amount equal to the Elective Deferrals of Participants for such pay
period, as determined pursuant to the Elective Deferral elections in force
pursuant to this Section. There shall be directly and promptly allocated to the
Elective Deferral Account of each Participant the Elective Deferrals contributed
by the Participating Employer to the Plan by reason of any Elective Deferral
election in force with respect to that Participant.

 

(i)          Participant. For purposes of this Section, "Participant" shall mean
an Eligible Employee who has met the eligibility requirements of Article 3 with
respect to Elective Deferrals.

 

Section 4.02         MATCHING CONTRIBUTIONS

 

(a)          Amount of Matching Contributions. Subject to the limitations
described in Article 5, each Participating Employer shall contribute to the Plan
on behalf of each Participant who made a Matched Employee Contribution and
completed at least 1,000 Hours of Service during the Plan Year or is employed by
the Participating Employer on the last day of the Plan Year an amount of Matched
Employee Contributions as determined by the Board. The Plan Administrator shall
be notified in writing of the amount contributed in the election. In lieu of the
Matching Contribution described above, a Participating Employer may select an
alternative provided in Section F.5. of the MEP Participant Agreement.

 

Notwithstanding the foregoing, a Participant who Terminated employment with the
Employer during the Plan Year due to death, Disability or attainment of Normal
Retirement Date shall be eligible to receive a Matching Contribution regardless
of whether such Participant meets any service requirement and/or last day
requirement set forth in this Subsection.

 

(b)          Contribution and Allocation of Matching Contributions. Matching
Contributions shall be made to the Plan and promptly allocated to the Matching
Contribution Accounts of Participants who meet the requirements of Subsection
(a) and in the amount determined pursuant to Subsection (a) as determined by the
Board. Any service requirements specified in Subsection (a) above shall be
applied pro rata and any last day rule specified in Subsection (a) above shall
be applied as of the end of each period for which Matching Contributions are
allocated. Notwithstanding the foregoing, after the end of each Plan Year, the
Participating Employer may make an additional Matching Contribution ("true-up")
on behalf of each Participant in the amount of the positive difference, if any,
between the Matching Contributions that would have been allocated to his Account
had such contributions been determined on the basis of Compensation for the
entire Plan Year and the Matching Contributions previously allocated to such
Participant's Account.

 

(c)          Participant. For purposes of this Section, "Participant" shall mean
an Eligible Employee who has met the eligibility requirements of Article 3 with
respect to Matching Contributions.

 

(d)          Coverage Failures. If the application of the rules described above
causes the Plan to fail to meet the minimum coverage requirements of Code
section 410(b)(1)(B) as of the last day of the Plan Year (the Plan does not
benefit a percentage of Nonhighly Compensated Employees that is at least 70% of
the percentage of Highly Compensated Employees who benefit under the Plan) for
any Plan Year with respect to Matching Contributions because the Participating
Employer's Matching Contributions have not been allocated to a sufficient number
or percentage of Participants for such year, then:

 

 25 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(1)         The list of Participants eligible to share in the Participating
Employer's Matching Contributions for such Plan Year shall be expanded to
include the minimum number of Participants who would not otherwise be eligible
as are necessary to satisfy the minimum coverage requirements under Code section
410(b)(1)(B). The specific Participants who shall become eligible to share in
the Participating Employer's Matching Contribution for such Plan Year pursuant
to this Paragraph (1) shall be those Participants who remain in the
Participating Employer's employ on the last day of such Plan Year and who have
completed the greatest amount of service during the Plan Year.

 

(2)         If, after the application of Paragraph (1) above, the minimum
coverage requirements of Code section 410(b)(1)(B) are still not satisfied, then
the list of Participants eligible to share in the Participating Employer's
Matching Contribution for such Plan Year shall be further expanded to include
the minimum number of Participants who do not remain in the Participating
Employer's employ on the last day of the Plan Year as are necessary to satisfy
such requirements. The specific Participants who shall become eligible to share
in the Participating Employer's contribution for such Plan Year pursuant to this
Paragraph (2) shall be those Participants who had completed the greatest amount
of service during the Plan Year before terminating their employment with the
Employer.

 

Notwithstanding the foregoing, the Plan Administrator always retains the option
to meet the minimum coverage requirements of Code section 410(b) by using the
average benefits test of Code section 410(b)(1)(C).

 

Section 4.03         PROFIT SHARING CONTRIBUTIONS

 

(a)          Profit Sharing Contributions Eligibility. Subject to the
limitations described in Article 5, the Participating Employer may, in its sole
discretion, make Profit Sharing Contributions to the Plan on behalf of each
Participant who has completed at least 1,000 Hours of Service during the Plan
Year and is employed by the Participating Employer on the last day of the Plan
Year. Notwithstanding the foregoing, a Participant who Terminated employment
with the Employer during the Plan Year due to death, Disability or attainment of
Normal Retirement Date shall be eligible to receive a Profit Sharing
Contribution regardless of whether such Participant meets any service
requirement and/or last day requirement set forth in this Subsection.

 

(b)          Amount of Profit Sharing Contributions. The total amount of Profit
Sharing Contributions shall be a discretionary amount as determined by the
Participating Employer.

 

(c)          Allocation of Profit Sharing Contributions. Profit Sharing
Contributions shall be allocated to the Profit Sharing Contribution Accounts of
each Participant eligible to share in such allocations pursuant to Subsection
(a) after the end of the Plan Year. Such Contributions shall be allocated as
elected in Section F.6. MEP Participation Agreement in the following manner.

 

(1)         In the ratio that such Participant’s Compensation bears to the
Compensation of all eligible participants for that Participating Employer.

 

(2)         Allocated among the Accounts of each Participant employed by such
Participating Employer during the Plan Year as follows:

 

(A)         An amount not more than the percentage set forth in paragraph (iii)
multiplied by the sum of the Compensation and “excess compensation” of all
Participants shall be allocated among such Participants in accordance with the
ratios which the sum of the Compensation and excess compensation of each such
Participant bears to the aggregate Compensation and excess compensation of all
such Participants. For this purpose, “Excess compensation” means Compensation in
excess of the Social Security wage base (the contribution and benefit base in
effect under Section 230 of the Social Security Act) in effect at the beginning
of the Plan Year.

 

 26 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(B) Any Employer Contributions remaining after the allocation described in
paragraph (i) shall be allocated among such Participants in accordance with the
ratios which the Compensation of each such Participant bears to the aggregate
Compensation of all such Participants.

 

(C)         The percentage utilized in paragraph (i) shall not exceed the
greater of (A) 5.7% or (B) the rate of tax under Section 3111(a) of the Code
attributable to old-age insurance on the first day of the Plan Year.

 

(D)         Notwithstanding paragraphs (i), (ii), and (iii), for any Plan Year
the Plan benefits a Participant who benefits under another qualified retirement
plan maintained by a Participating Employer that provides for or imputes
permitted disparity, Non-Elective Contributions for the participants of the
Participating Employer maintaining such other qualified retirement plan shall be
allocated to the Account of each Participant in the proportion that the
Compensation of each such Participant bears to the aggregate Compensation of all
such Participants.

 

(E)         For purposes of this Section 4.03(c)(2), the cumulative permitted
disparity limit for a Participant is 35 total cumulative permitted disparity
years. Total cumulative permitted disparity years means the number of years
credited to the Participant for allocation or accrual purposes under the Plan,
any other qualified plan or a simplified employee pension plan (whether or not
terminated) even maintained by a Participating Employer. For purposes of
determining the Participant’s cumulative permitted disparity limit, all years
ending in the same calendar year are treated as the same year.

 

(3)         In an amount designated by the Participating Employer to be
allocated to each group. The contribution shall be allocated to each group in a
manner determined by the Participating Employer. The amount allocated to one
group need not bear any relationship to amounts allocated to any other group.
The Participating Employer shall notify the Plan Administrator in writing of the
amount of contributions allocated to each group.

 

The Participating Employer may waive any requirements to receive an allocation
for a Participant who does not otherwise satisfy such requirements for purposes
of the Participating Employer satisfying the minimum allocation gateway
requirement of Treas. Reg. section 1.401(a)(4)-8(b)(1)(vi) or
1.401(a)(4)-9(b)(2)(v)(D). However, in order to qualify for the waiver of the
previous sentence, a Participant must also be: (1) a Nonhighly Compensated
Employee; and (2) eligible for another allocation (including, but not limited
to, a Top-Heavy minimum or a 401(k) safe harbor non-elective allocation) that is
taken into account in determining whether the Plan satisfies the
nondiscrimination requirements of Code section 401(a)(4) with respect to
Non-Elective Contributions.

 

(d)          Participant. For purposes of this Section, "Participant" shall mean
an Eligible Employee who has met the eligibility requirements of Article 3 with
respect to Profit Sharing Contributions.

 

(e)          Coverage Failures. If the application of the rules described above
causes the Plan to fail to meet the minimum coverage requirements of Code
section 410(b)(1)(B) as of the last day of the Plan Year (the Plan does not
benefit a percentage of Nonhighly Compensated Employees that is at least 70% of
the percentage of Highly Compensated Employees who benefit under the Plan) for
any Plan Year with respect to Profit Sharing Contributions because the
Participating Employer's Profit Sharing Contributions have not been allocated to
a sufficient number or percentage of Participants for such year, then:

 

 27 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(1)         The list of Participants eligible to share in the Participating
Employer's Profit Sharing Contributions for such Plan Year shall be expanded to
include the minimum number of Participants who would not otherwise be eligible
as are necessary to satisfy the minimum coverage requirements under Code section
410(b)(1)(B). The specific Participants who shall become eligible to share in
the Participating Employer's Profit Sharing Contribution for such Plan Year
pursuant to this Paragraph (1) shall be those Participants who remain in the
Participating Employer's employ on the last day of such Plan Year and who have
completed the greatest amount of service during the Plan Year.

 

(2)         If, after the application of Paragraph (1) above, the minimum
coverage requirements of Code section 410(b)(1)(B) are still not satisfied, then
the list of Participants eligible to share in the Participating Employer's
Profit Sharing Contribution for such Plan Year shall be further expanded to
include the minimum number of Participants who do not remain in the
Participating Employer's employ on the last day of the Plan Year as are
necessary to satisfy such requirements. The specific Participants who shall
become eligible to share in the Participating Employer's contribution for such
Plan Year pursuant to this Paragraph (2) shall be those Participants who had
completed the greatest amount of service during the Plan Year before terminating
their employment with the Employer. Individuals similarly situated will be
treated the same.

 

Notwithstanding the foregoing, the Plan Administrator always retains the option
to meet the minimum coverage requirements of Code section 410(b) by using the
average benefits test of Code section 410(b)(1)(C).

 

Section 4.04         QUALIFIED NON-ELECTIVE CONTRIBUTIONS

 

(a)          Amount of Qualified Non-Elective Contributions. The Participating
Employer in its discretion may make additional Qualified Non-Elective
Contributions for the benefit of such Participants as determined by the
Participating Employer. A Qualified Non-Elective Contribution of a Nonhighly
Compensated Employee will not be taken into account in satisfying the
requirements of Section 5.02 to the extent it: (1) does not qualify for
inclusion in the Actual Deferral Ratio; or (2) is a disproportionate
contribution within the meaning of Treas. Reg. sections 1.401(k)-2(a)(6)(iv)
and/or 1.401(m)-2(a)(6)(v) and any superseding guidance. Notwithstanding the
foregoing, Qualified Non-Elective Contributions that are made in connection with
an Employer's obligation to pay prevailing wages under the Davis-Bacon Act (46
Stat. 1494), Public Law 71-798, Service Contract Act of 1965 (79 Stat. 1965),
Public Law 89-286, or similar legislation can be taken into account for a plan
year for a Nonhighly Compensated Employee to the extent such contributions do
not exceed 10% of that Nonhighly Compensated Employee's Compensation.

 

(1)         Participants Eligible to Receive Qualified Non-Elective
Contributions. The Participating Employer may determine, in its discretion
whether allocations of Qualified Non-Elective Contributions shall be limited to
Participants who are credited with at least a certain number of Hours of Service
during the Plan Year and/or who remain in the Participating Employer's employ on
the last day of the Plan Year. The Participating Employer may limit Qualified
Non-Elective Contributions contributed under this Subsection to Nonhighly
Compensated Employees eligible to make Elective Deferrals during the Plan Year
that meet any additional requirements determined by the Participating Employer.
The Participating Employer may also provide Qualified Non-Elective Contributions
to those in any or all portions of a disaggregated plan as provided in Section
5.03.

 

 28 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(2)         Permissible Methods of Allocation. The Plan Administrator may elect
to make the allocation from one of the following allocation methods: (A)
pro-rata based on the Compensation of Participants receiving a Qualified
Non-Elective Contribution; (B) per capita to each Participant receiving a
Qualified Non-Elective Contribution; or (C) by a 'Bottom Up' method. If the
Participating Employer decides to make Bottom Up Qualified Non-Elective
Contributions, the Qualified Non-Elective Contributions may be allocated as
follows:

 

(A)         First to the Qualified Non-Elective Contribution Account of the
Participant who is a Nonhighly Compensated Employee with the lowest Compensation
and is eligible to share in such allocations in an amount determined by the
Participating Employer not to exceed 5% of such Participant's Compensation (the
"Base QNEC Rate"). If any Qualified Non-Elective Contributions remain after the
foregoing, the Participating Employer may then allocate Qualified Non-Elective
Contributions to other Participants who are Nonhighly Compensated Employees
eligible to share in such allocations with the next lowest Compensation in the
amount of the Base QNEC Rate of Compensation until such contributions are fully
allocated to one half of eligible Nonhighly Compensated Employees within the
meaning of Treas. Reg. section 1.401(k)-2(a)(6)(iv)(B) (the "Base NHCEs").
Notwithstanding the foregoing, the Base QNEC Rate may exceed 5%; provided that
the Participating Employer contribution is sufficient to provide the Base QNEC
Rate to all Base NHCEs.

 

(B)         If any Qualified Non-Elective Contributions remain after the
foregoing, the Participating Employer may then allocate Qualified Non-Elective
Contributions to the Participant who is a Nonhighly Compensated Employee with
the lowest Compensation and is eligible to share in such allocations in an
additional amount not to exceed the Base QNEC Rate contributed pursuant to
Paragraph (1) above (the "Additional QNEC Rate") of such Participant's
Compensation. The total of the Base QNEC Rate and the Additional QNEC Rate may
not exceed twice the Plan's representative contribution rate as defined in
Treas. Reg. section 1.401(m)-2(a)(6)(v)(B). If any Qualified Non-Elective
Contributions remain after the foregoing, the Participating Employer may then
allocate Qualified Non-Elective Contributions to other Participants who are
Nonhighly Compensated Employees eligible to share in such allocations with the
next lowest Compensation in the amount of the Additional QNEC Rate of such
Participant's Compensation until such contributions are fully allocated to the
Base NHCEs.

 

(C)         If any Qualified Non-Elective Contributions remain after the
foregoing, the Participating Employer may then allocate Qualified Non-Elective
Contributions to the Participant who is a Nonhighly Compensated Employee
eligible to share in such allocations with the lowest Compensation and who is
not a Base NHCE in the amount equal to the sum of the Base QNEC Rate and the
Additional QNEC Rate of such Participant's Compensation. If any Qualified
Non-Elective Contributions remain after the foregoing, the Participating
Employer may then allocate Qualified Non-Elective Contributions to other
Participants who are Nonhighly Compensated Employees eligible to share in such
allocations with the next lowest Compensation and who are not Base NHCEs in the
amount equal to the sum of the Base QNEC Rate and the Additional QNEC Rate of
such Participant's Compensation until such contributions are fully allocated to
all eligible Nonhighly Compensated Employees who are not Base NHCEs.

 

(D)         If any Qualified Non-Elective Contributions remain after the
foregoing, the Participating Employer may then allocate Qualified Non-Elective
Contributions to Participants eligible to share in such allocations in the ratio
that each Participant's Compensation bears to the Compensation of all eligible
Participants.

 

 29 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(E)         Notwithstanding the foregoing, the Participating Employer may
instead allocate the Qualified Non-Elective Contributions as a flat dollar
amount pursuant to this Subsection (E). The Participating Employer may first
allocate a flat dollar amount determined by the Participating Employer (the
"Base QNEC Dollar Amount") to the Qualified Non-Elective Contribution Account of
the Participant who is a Nonhighly Compensated Employee with the lowest
Compensation and is eligible to share in such allocations. If any Qualified
Non-Elective Contributions remain after the foregoing, the Participating
Employer may then allocate Qualified Non-Elective Contributions to other
Participants who are Nonhighly Compensated Employees eligible to share in such
allocations with the next lowest Compensation in the amount of the Base QNEC
Dollar Amount until such contributions are fully allocated to the eligible
Nonhighly Compensated Employees. Such Qualified Non-Elective Contributions may
be used to satisfy the provisions of Section 5.02 to the extent not considered
disproportionate under Subsection 5.03(f) below.

 

(b)          Qualified Non-Elective Contributions: (1) shall be allocated to the
Participant's Account as of a date within that year within the meaning of Treas.
Reg. section 1.401(k)-2(a)(4)(i)(A); (2) shall be nonforfeitable when made
unless attributable to withdrawal rights under an Eligible Automatic
Contribution Arrangement or Qualified Automatic Contribution Arrangement; and
(3) shall be distributed only under the rules applicable for Elective Deferrals
in accordance with Treas. Reg. section 1.401(k)-1(d) (attainment of age 59-1/2,
severance from employment, death, or Disability, but not hardship).

 

(c)          In addition, the Participating Employer may, in its discretion,
make Qualified Non-Elective Contributions or Qualified Matching Contributions
for a Plan Year that shall be allocated in the manner prescribed by the
Participating Employer to correct any operational or demographic failure
pursuant to any correction program or policy established by the Internal Revenue
Service or the Department of Labor.

 

(d)          Qualified Matching Contributions. In addition to any Qualified
Matching Contributions provided in the Plan, the Participating Employer in its
discretion may make Matching Contributions designated as Qualified Matching
Contributions for the benefit of such Participants and in such manner determined
at the discretion of the Participating Employer. The Participating Employer may
determine, in its discretion whether allocations of Qualified Matching
Contributions shall be limited to Participants who are credited with at least a
certain number of Hours of Service during the Plan Year and/or who remain in the
Participating Employer's employ on the last day of the Plan Year. Such Qualified
Matching Contributions shall be nonforfeitable when made unless attributable to
withdrawal rights under an Eligible Automatic Contribution Arrangement or
Qualified Automatic Contribution Arrangement and may only be distributed upon
the Participant's: (1) attainment of age 59-1/2; or (2) severance from
employment, death, or Disability.

 

Section 4.05         ROLLOVER CONTRIBUTIONS

 

(a)          The Plan Administrator may direct the Trustee to accept Rollover
Contributions made in cash or other form acceptable to the Trustee. Rollover
Contributions shall be allocated to the Participant's Rollover Contribution
Account. Rollover Contributions are only permitted for Eligible Employees. The
Plan may accept the following Rollover Contributions to the extent allowed by
the Plan Administrator in its sole discretion:

 

(1)         A rollover from a plan qualified under Code section 401(a) or 403(a)
if the contribution qualifies as a tax-free rollover as defined in Code section
402(c). If it is later determined that the amount received does not qualify as a
tax-free rollover, the amount shall be refunded to the Eligible Employee.

 

(2)         A rollover from a "Conduit Individual Retirement Account", as
determined in accordance with procedures established by the Plan Administrator
and only if the contribution qualifies as a tax-free rollover as defined in Code
section 402(c). If it is later determined that the amount received does not
qualify as a tax-free rollover, the amount shall be refunded to the Eligible
Employee.

 

 30 

 

 

ARTICLE 4 CONTRIBUTIONS

 

(3)         A direct rollover of an eligible rollover distribution of after-tax
employee contributions from a qualified plan described in Code section 401(a) or
403(a). The Plan shall separately account for amounts so transferred, including
separately accounting for the portion of such contribution which is includible
in gross income and the portion of such contribution which is not so includible.

 

(4)         Any rollover of an eligible rollover distribution from an annuity
contract described in Code section 403(b). The Plan shall separately account for
after-tax amounts so transferred, including separately accounting for the
portion of such contribution which is includible in gross income and the portion
of such contribution which is not so includible.

 

(5)         Any rollover of an eligible rollover distribution from an eligible
plan under Code section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state.

 

(6)         Any rollover contribution of the portion of a distribution from an
individual retirement account or annuity described in Code sections 408(a) or
408(b) that is eligible to be rolled over and would otherwise be includible in
gross income.

 

(7)         The Plan may accept a Rollover Contribution to a Roth Elective
Deferral Account only if it is a direct rollover from another Roth elective
deferral account under an applicable retirement plan described in Code section
402A(e)(1) and only to the extent the rollover is permitted under the rules of
Code section 402(c).

 

(8)         Any additional rollover contribution as may be permitted by
applicable law.

 

(b)          In-Plan Roth Rollovers. Effective January 1, 2015 and to the extent
permitted by Code section 402A(c), Notice 2010-84 and any superseding guidance,
a distribution from the Plan other than from a designated Roth Account that is
an eligible rollover distribution (as defined in Code section 408A(e)) may be
rolled over to a designated Roth Account maintained under this Plan for the
benefit of the individual to whom the distribution is made. The Plan will
maintain such records as are necessary for the proper reporting of In-Plan Roth
Rollovers. Such rollovers are allowed for all distributions allowed under the
Code at or after age age 50 even if the Plan does not otherwise allow for the
distribution. Notwithstanding the foregoing Elective Deferrals, Qualified
Non-Elective Contributions, Qualified Matching Contributions and the portion of
any Account that has been used to satisfy the safe harbor requirements of Code
sections 401(k)(12) or 401(k)(13) and/or 401(m)(11) or 401(m)(12) shall not be
eligible for withdrawal until the Participant attains age 59-1/2.

 

In-Plan Roth Rollovers are permitted from partially vested Accounts.

 

Distributions from the In-Plan Roth Rollover Account are permitted at any time.

 

(c)          Plan Administrator Procedures. The Plan Administrator may establish
uniform procedures that include, but are not limited to, prescribing limitations
on the frequency and minimum amount of rollovers; provided, that no procedures
involving minimum amounts shall prescribe a minimum withdrawal greater than
$1,000.

 

Section 4.06         TRANSFERS

 

The Trustee may be directed to accept a direct transfer of assets, made without
the consent of the affected Employees, from the trustee of any other qualified
plan described in Code section 401(a) to the extent permitted by the Code and
the regulations and rulings thereunder. In the event assets are transferred to
the Plan pursuant to the foregoing sentence, the transferred assets shall be
accounted for separately in the Transfer Account of the affected Employees to
the extent necessary to preserve a more favorable vesting schedule or any other
legally-protected benefits available to such Employees under the transferor
plan. The Plan Administrator shall establish a vesting schedule for the Transfer
Account; provided that such schedule is not less favorable than the vesting
schedule under the transferor plan.

 

 31 

 



 

ARTICLE 4 CONTRIBUTIONS

 

Section 4.07         MILITARY SERVICE

 

(a)          In General. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to Qualified
Military Service shall be provided in accordance with Code section 414(u).

 

(b)          Death or Disability During Qualified Military Service. Pursuant to
Code section 414(u)(9), IRS Notice 2010-15 and any superseding guidance; a
Participant who dies or becomes Disabled while performing Qualified Military
Service will be treated as if he had been employed by the Participating Employer
on the day preceding death or Disability and terminated employment on the day of
death or Disability and receive benefit accruals related to the period of
Qualified Military Service as provided under Code section 414(u)(8), except as
provided below:

 

(1)         All Participants eligible for benefits under the Plan by reason of
this Section shall be provided benefits on reasonably equivalent terms.

 

(2)         For the purposes of applying Code section 414(u)(8)(C), a
Participant's Elective Deferrals shall be determined based on the Participant's
average actual contributions for:

 

(A)         the 12-month period of service with the Employer immediately prior
to Qualified Military Service, or

 

(B)         if service with the Employer is less than such 12-month period, the
actual length of continuous service with the Employer.

 

 32 

 



 

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

ARTICLE 5

LIMITATIONS ON CONTRIBUTIONS

 

Section 5.01         ANNUAL LIMITATION ON ELECTIVE DEFERRALS

 

(a)          Amount. Notwithstanding anything herein to the contrary, elective
deferrals made under this Plan, or any other qualified plan maintained by the
Employer may not exceed, during any taxable year, the dollar limitation
contained in Code section 402(g) in effect at the beginning of such taxable
year. For purposes of this Section 5.01, elective deferrals shall mean qualified
cash or deferred arrangements described in Code section 401(k), any salary
reduction simplified employee pension plan described in Code section 408(k)(6),
any SIMPLE IRA plan described in Code section 408(p) and any plan described
under Code section 501(c)(18), and any Employer contributions made on the behalf
of a Participant for the purchase of an annuity contract under Code section
403(b) pursuant to a salary reduction agreement.

 

(b)          Refund of Excess Elective Deferrals. In the event that Elective
Deferrals under this Plan when added to a Participant's other elective deferrals
under any other plan or arrangement (whether or not maintained by the Employer)
exceed the limit described in the preceding Subsection, the Plan Administrator
shall distribute, by April 15 of the following calendar year, the excess amount
of Elective Deferrals plus income thereon.

 

(1)         The income/loss allocable to excess deferrals is equal to the sum of
the allocable gain or loss for (i) the Plan Year and, (ii) effective as of such
date as specified in a prior document, the "gap period" (i.e., the period after
the close of the Plan Year and prior to the distribution). Income for the gap
period shall be the allocable gain or loss during that period to the extent that
the excess deferrals would otherwise be credited with gain or loss if the total
Account were to be distributed. The Plan Administrator may use any reasonable
method for computing the income allocable to excess deferrals, provided that the
method does not violate Code section 401(a)(4), is used consistently for all
Participants and for all corrective distributions under the Plan for the Plan
Year, and is used by the Plan for allocating income to Participant's Accounts.
The Plan will not fail to use a reasonable method for computing the income
allocable to excess deferrals merely because the income allocable to excess
deferrals is determined on a date that is no more than 7 days before the actual
distribution. In addition, the Plan Administrator may allocate income in any
manner permitted under Treas. Reg. section 1.401(k)-2(b)(2)(iv).

 

(2)         Effective for taxable years beginning after December 31, 2006
(excesses distributed after December 31, 2007), any refunds of Elective
Deferrals that exceed the dollar limitation contained in Code section 402(g)
shall be adjusted for income or loss up to the date of distribution. Effective
for taxable years beginning after December 31, 2007, gap period income described
in this Subsection 5.01(b)(2) shall not be distributed. The income/loss
allocable to excess deferrals is equal to the sum of the allocable gain or loss
for the Plan Year and, to the extent that such excess deferrals would otherwise
be credited with gain or loss for the gap period (i.e., the period after the
close of the Plan Year and prior to the distribution) if the total Account were
to be distributed, the allocable gain or loss during that period. The Plan
Administrator may use any reasonable method for computing the income allocable
to excess deferrals, provided that the method does not violate Code section
401(a)(4), is used consistently for all Participants and for all corrective
distributions under the Plan for the Plan Year, and is used by the Plan for
allocating income to Participant's Accounts. The Plan will not fail to use a
reasonable method for computing the income allocable to excess contributions
merely because the income allocable to excess contributions is determined on a
date that is no more than 7 days before the actual distribution. In addition,
the Plan Administrator may allocate income in any manner permitted under
applicable Treasury Regulations.

 

 33 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

A Participant's claim that the excess was caused by elective deferrals made
under a plan or arrangement not maintained by the Employer shall be made in
writing and shall be submitted to the Plan Administrator no later than the date
specified by the Plan Administrator following the calendar year in which such
deferrals occurred. For purposes of determining the necessary reduction,
Elective Deferrals previously distributed or recharacterized pursuant to Section
5.04 or returned to the Participant pursuant to Section 5.04 shall be treated as
distributed under this Section 5.01. The Plan Administrator shall determine the
ordering rule for refunds of Excess Elective Deferrals. Such ordering rule may
provide that the Participant may elect to have refunds made either from his
Pre-tax Elective Deferrals or Roth Elective Deferrals or any combination
thereof.

 

(c)          Forfeiture of Matching Contributions Related to Excess Elective
Deferrals. In the event a Participant receives a distribution of Excess Elective
Deferrals pursuant to Subsection (b), the Participant shall forfeit any Matching
Contributions allocated to the Participant by reason of the distributed Elective
Deferrals to the extent that additional Matching Contributions are not made
pursuant to Treas. Reg. section 1.401(a)(4)-11(g)(3)(vii)(B). Elective Deferrals
not taken into account in determining Matching Contributions under Section 4.02
shall be treated as being reduced first. Amounts forfeited shall be used
pursuant to Section 6.03(d).

 

(d)          Catch-up Contributions. All Participants who are eligible to make
Elective Deferrals under this Plan shall be eligible to make Catch-up
Contributions in accordance with, and subject to the limitations of, Code
section 414(v). "Catch-up Contributions" are Elective Deferrals made to the Plan
that are in excess of an otherwise applicable Plan limit and that are made by
Participants who are aged 50 or over by the end of their taxable years. An
otherwise applicable Plan limit is a limit in the Plan that applies to Elective
Deferrals without regard to Catch-up Contributions, such as the limits on Annual
Additions, the dollar limitation on Elective Deferrals under Code section 402(g)
(not counting Catch-up Contributions) and the limit imposed by the actual
deferral percentage test under Code section 401(k)(3). Catch-up Contributions
for a Participant for a taxable year may not exceed the dollar limit on Catch-up
Contributions under Code section 414(v)(2)(B)(i) for the taxable year as
adjusted for cost-of-living increases. Catch-up Contributions are not subject to
the limits on Annual Additions, are not counted in the actual deferral
percentage test and are not counted in determining the minimum allocation under
Code section 416 (but Catch-up Contributions made in prior years are counted in
determining whether the Plan is Top-Heavy).

 

Section 5.02         NONDISCRIMINATION

 

(a)          Elective Deferrals. The Plan shall meet one of the following two
tests with respect to Elective Deferrals for any Plan Year:

 

(1)         The Average Deferral Percentage for Participants who are Highly
Compensated Employees for the prior Plan Year shall not exceed the Average
Deferral Percentage for such year for Participants who are Nonhighly Compensated
Employees multiplied by 1.25; or

 

(2)         The Average Deferral Percentage for Participants who are Highly
Compensated Employees for the prior Plan Year shall not exceed the Average
Deferral Percentage for such year for Participants who are Nonhighly Compensated
Employees multiplied by 2.0; provided that the Average Deferral Percentage for
Participants who are Highly Compensated Employees does not exceed the Average
Deferral Percentage for Participants who are Nonhighly Compensated Employees by
more than two percentage points or such lesser amount as the Secretary of the
Treasury shall prescribe.

 

 34 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

For a Plan Year that the Plan is a safe harbor 401(k) plan (and actual deferral
percentage testing is required pursuant to Section 5.03(g)), the Average
Deferral Percentage test specified in Subsections (1) and (2), above, will be
applied by comparing the current Plan Year's Average Deferral Percentage for
Participants who are Highly Compensated Employees with the current Plan Year's
Average Deferral Percentage for Participants who are Nonhighly Compensated
Employees. The Employer must issue a supplemental notice if the Plan suspends
safe harbor contributions and changes to a current year actual deferral
percentage testing method in accordance with Treas. Reg. section 1.401(k)-3(d),
(f) and (g).

 

The Participating Employer may elect prior year testing for purposes of this
Subsection 5.02(a) for a Plan Year only if the Plan has used current year
testing for purposes of this Subsection 5.02(a) for each of the preceding 5 Plan
Years (or if lesser, the number of Plan Years the Plan has been in existence) or
if, as a result of a merger or acquisition described in Code section
410(b)(6)(C)(i), the Employer maintains both a plan using prior year testing and
a plan using current year testing and the change is made within the transition
period described in Code section 410(b)(6)(C)(ii).

 

If testing will be performed using the prior year data, for the first Plan Year
the Plan permits any Participant to make Elective Deferrals and this Plan is not
a successor Plan, the prior Plan Year's Average Deferral Percentage for
Participants who are Nonhighly Compensated Employees shall be 3%.

 

If, for the applicable year for determining the ratios of the Nonhighly
Compensated Employees for a Plan Year, there are no eligible Nonhighly
Compensated Employees (i.e., all of the Eligible Employees under the cash or
deferred arrangement for the applicable year are Highly Compensated Employees),
the tests described in this Subsection (a) are deemed to be satisfied for the
Plan Year.

 

(b)          Matching Contributions. The Plan must meet one of the following two
tests with respect to Matching Contributions and Voluntary Contributions for any
Plan Year.

 

(1)         The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the Prior Plan Year shall not exceed the Average
Contribution Percentage for Participants for such year who are Nonhighly
Compensated Employees multiplied by 1.25; or

 

(2)         The Average Contribution Percentage for Participants who are Highly
Compensated Employees for the prior Plan Year shall not exceed the Average
Contribution Percentage for Participants for such year who are Nonhighly
Compensated Employees multiplied by 2.0; provided that the Average Contribution
Percentage for Participants who are Highly Compensated Employees does not exceed
the Average Contribution Percentage for Participants who are Nonhighly
Compensated Employees by more than two percentage points or such lesser amount
as the Secretary of the Treasury shall prescribe.

 

For a Plan Year that the Plan is a safe harbor 401(k) plan with respect to the
actual contribution percentage safe harbor of Code section 401(m)(11) or
401(m)(12) (and actual contribution percentage testing is required pursuant to
Section 5.03(g)), the average contribution percentage test in Subsection (1) and
(2), above, will be applied by comparing the current Plan Year's Average
Contribution Percentage for Participants who are Highly Compensated Employees
for each Plan Year with the current Plan Year's Average Contribution Percentage
for Participants who are Nonhighly Compensated Employees. The Employer must
issue a supplemental notice if the Plan suspends safe harbor Matching
Contributions and changes to a current year actual deferral percentage (and
actual contribution percentage) testing method in accordance with 1.401(k)-3(d),
(f) and (g).

 

 35 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

The Participating Employer may elect prior year testing for purposes of this
Subsection 5.02(b) for a Plan Year only if the Plan has used current year
testing for purposes of this Subsection 5.02(b) for each of the preceding 5 Plan
Years (or if lesser, the number of Plan Years the Plan has been in existence) or
if, as a result of a merger or acquisition described in Code section
410(b)(6)(C)(i), the Employer maintains both a plan using prior year testing and
a plan using current year testing and the change is made within the transition
period described in Code section 410(b)(6)(C)(ii).

 

If testing will be performed using the prior year data, for the first Plan Year
the Plan permits any Participant to make Elective Deferrals or make
contributions subject to this Section 5.02(b) and this Plan is not a successor
Plan, the prior Plan Year's Average Contribution Percentage for Participants who
are Nonhighly Compensated Employees shall be 3%.

 

If, for the applicable year there are no eligible Nonhighly Compensated
Employees (i.e., all of the Eligible Employees under the cash or deferred
arrangement for the applicable year are Highly Compensated Employees), the tests
described in this Subsection (b) are deemed to be satisfied for the Plan Year.
The Plan shall also be deemed to meet the requirements of this Subsection
5.02(b) with respect to Matching Contributions and Voluntary Contributions under
a collectively bargained plan (or the portion of a plan) that automatically
satisfies Code section 410(b).

 

Section 5.03         SPECIAL RULES

 

(a)          Highly Compensated Employee in More Than One Plan. The Actual
Deferral Ratio and Actual Contribution Ratio for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Elective
Deferrals, Matching Contributions and Voluntary Contributions (and Qualified
Non-Elective Contributions if used to satisfy the tests described in Subsections
5.02(a) and (b)) allocated to his Accounts under two or more arrangements
described in Code sections 401(k) and 401(m) that are maintained by the
Employer, shall be determined as if such Elective Deferrals and contributions
were made under a single arrangement. If a Highly Compensated Employee
participates in two or more arrangements, whether or not they have different
Plan Years, all such elective deferrals and contributions made during the Plan
Year under all such arrangements shall be aggregated. Notwithstanding the
foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under regulations under Code section 401(k) and/or 401(m).

 

(b)          Contributions Used in Determining Ratios. All or part of the
Qualified Non-Elective Contributions and Qualified Matching Contributions that
are made with respect to any or all Participants may be treated as Elective
Deferrals and/or Matching Contributions for purposes of meeting the requirements
of Subsections 5.02(a) and (b). In addition, the Plan Administrator may use any
Employer and/or Employee contribution to meet the requirements of the actual
deferral percentage and actual contribution percentage tests of Section 5.02 to
the extent permitted by applicable Treasury Regulations. The Participating
Employer may make additional contributions that are taken into account for the
actual contribution percentage test under Subsection 5.02(b) that, in
combination with the other contributions taken into account under this
Subsection 5.03(b), will allow the Plan to satisfy the requirements of such
Subsection. However, to the extent the Plan uses the prior year testing method,
in order to be included in Actual Deferral Ratios and the Actual Contribution
Ratios of Nonhighly Compensated Employees, Qualified Non-Elective Contributions
and Qualified Matching Contributions must be made no later than the last day of
the Plan Year being tested.

 

 36 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

(c)          Contributions Only Used Once. Qualified Non-Elective Contributions
and Qualified Matching Contributions shall not be taken into account under the
actual deferral percentage test to the extent such contributions are taken into
account for purposes of satisfying any other actual deferral percentage test,
any other actual contribution percentage test, or the requirements of Treas.
Reg. sections 1.401(k)-3, 1.401(m)-3 or 1.401(k)-4. In order to be taken into
account for purposes of satisfying the actual deferral percentage test, Matching
Contributions must be (1) allocated to the Employee's Account under the terms of
the Plan as of a date within that year; (2) made on account of (or on the basis
of) the Participant's Matched Employee Contributions for that year; and (3)
actually paid to the Plan no later than the end of the 12-month period
immediately following the year that contains that date. If the Plan switches
from the current year testing method to the prior year testing method, Qualified
Non-Elective Contributions and Qualified Matching Contributions that are taken
into account under the current year testing method for a year may not be taken
into account under the prior year testing method for the next year.

 

(d)          Aggregation of Plans. In the event that this Plan satisfies the
requirements of Code sections 401(k), 401(m), 401(a)(4), or 410(b) only if
aggregated with one or more other plans, or if one or more other plans satisfy
the requirements of such sections of the Code only if aggregated with this Plan,
then Section 5.02 shall be applied as if all such plans were a single plan. The
Plan may not be aggregated for testing purposes if the plans to be aggregated
use differing testing methods (i.e., current year/prior year). For example, a
plan (within the meaning of Treas. Reg. section 1.410(b)-7(b)) that applies the
current year testing method may not be aggregated with another plan that applies
the prior year testing method. Similarly, an Employer may not aggregate a plan
(within the meaning of Treas. Reg. section 1.410(b)-7(b)): (1) using the actual
deferral percentage safe harbor provisions of Code section 401(k)(12) or
401(k)(13) and another plan that is using the actual deferral percentage test of
Code section 401(k)(3); or (2) using the actual contribution percentage safe
harbor provisions of Code section 401(m)(11) or 401(m)(12) and another plan that
is using the actual contribution percentage test of Code section 401(m)(2). The
Participating Employer may also treat two or more separate collective bargaining
units as a single collective bargaining unit, provided that the combinations of
units are determined on a basis that is reasonable and reasonably consistent
from year to year.

 

(e)          Matching Contributions in a Safe Harbor Plan. If the Plan satisfies
the actual contribution percentage safe harbor requirements of Code section
401(m)(11) or 401(m)(12) for a Plan Year but nonetheless must satisfy the
requirements of Section 5.02(b) because it provides for Voluntary Contributions,
the Plan Administrator may elect to perform the tests under Section 5.02(b) with
regard to Matching Contributions and Voluntary Contributions. If the Plan
satisfies the actual deferral percentage safe harbor requirements of Code
section 401(k)(12) or 401(k)(13) using Qualified Matching Contributions but does
not satisfy the actual contribution percentage safe harbor requirements of Code
section 401(m)(11) or 401(m)(12), the Plan Administrator is permitted to perform
the tests under Section 5.02(b) by excluding Matching Contributions with respect
to all Participants that do not exceed 4% of each Employee's Compensation.

 

(f)          Disproportionate Contributions.

 

(1)         Qualified Non-Elective Contributions. All or part of a Nonhighly
Compensated Employee's Qualified Non-Elective Contributions may be taken into
account in meeting the actual deferral percentage test under Section 5.02(a)
only to the extent that such contributions are not treated as disproportionate
within the meaning of Treas. Reg. section 1.401(k)-2(a)(6). All or part of a
Nonhighly Compensated Employee's Qualified Non-Elective Contributions may be
taken into account in meeting the actual contribution percentage test under
Section 5.02(b) only to the extent that such contributions are not treated as
disproportionate within the meaning of Treas. Reg. section 1.401(m)-2(a)(6).

 

 37 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

(2)         Matching Contributions. Qualified Matching Contributions may be
taken into account in meeting the actual deferral percentage test under Section
5.02(a) only to the extent that such Qualified Matching Contributions are
Matching Contributions that are not precluded from being taken into account
under the actual contribution percentage test for the Plan Year under the rules
of Treas. Reg. section 1.401(m)-2(a)(5)(ii). All or part of a Nonhighly
Compensated Employee's Matching Contributions may be taken into account in
meeting the actual contribution percentage test only to the extent that such
contributions are not treated as disproportionate within the meaning of Treas.
Reg. section 1.401(m)-2(a)(5)(ii).

 

(g)          Code Section 410(a) Excludable Employees. The Participating
Employer may treat, pursuant to applicable Treasury Regulations, Participants
who have not met the minimum age and service requirements of Code section
410(a)(1)(A) as comprising a separate plan for purposes of Section 5.02 pursuant
to Subsection (1) or (2), provided the disaggregated Plan separately satisfies
the requirements of Code section 410(b) and the Plan does not utilize Section
5.03(h).

 

(1)         Annual Entry Date. The Plan Administrator may treat Participants who
have not met the minimum age and service requirements of Code section
410(a)(1)(A) before the first day of the seventh month of the Plan Year as
comprising a separate plan. If the Plan provides safe harbor contributions,
Participants not considered in the separate plan must be eligible for safe
harbor contributions for the entire Plan Year.

 

(2)         Semi-Annual or More Frequent Entry Date. The Plan Administrator may
treat Participants who have not met the minimum age and service requirements of
Code section 410(a)(1)(A) using one of the Entry Dates specified in the Plan
(not less frequently than semi-annual) before the last day of the Plan Year as
comprising a separate plan. Contributions of Participants who have an Entry Date
during the applicable Plan Year shall not be counted in the separate plan.

 

(h)          Excludable Nonhighly Compensated Employees. The Participating
Employer may also, pursuant to applicable Treasury Regulations, exclude all
Nonhighly Compensated Employees who have not met the minimum age and service
requirements of Code section 410(a)(1)(A) (pursuant to Subsection (g)(1) or (2))
from consideration in determining whether the requirements of Section 5.02 are
met, provided the disaggregated Plan consisting of such excludable Nonhighly
Compensated Employees separately satisfies the requirements of Code section
410(b) and the Plan does not utilize Section 5.03(g).

 

(i)          Correction Methods. The Plan may, pursuant to applicable Treasury
Regulations, do any of the following to avoid or correct excess contributions
and/or excess aggregate contributions: (1) provide for the use of any of the
correction methods described herein; (2) limit contributions in a manner
designed to prevent excess contributions from being made; or (3) use a
combination of these methods.

 

(j)          Plans Using Differing Testing Methods. A Plan may use differing
testing methods (i.e., current year/prior year) for the actual deferral
percentage and actual contribution percentage tests of Section 5.02. For
example, the Plan may use the prior year testing method for the actual deferral
percentage test of Section 5.02(a) and the current year testing method for its
actual contribution percentage test of Section 5.02(b) for a Plan Year. In
addition to the prohibition on recharacterization specified in Section 5.04(a),
a Plan that uses differing methods may not use Elective Deferrals in the actual
contribution percentage test of Section 5.02(b) and may not use Qualified
Matching Contributions in the actual deferral percentage test of Section
5.02(a).

 

(k)          Special Rules Regarding Prior Year Data. If the Plan uses the prior
year testing method for either the actual deferral percentage or actual
contribution percentage test in Section 5.02 and is involved in a Plan coverage
change as defined in Treas. Reg. section 1.401(k)-2(c)(4) and/or
1.401(m)-2(c)(4), then any adjustments to the Nonhighly Compensated Employees'
prior year percentages will be made in accordance with such regulations.

 

 38 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

(l)          Plan Year Requirements for Safe Harbor Plans. To the extent the
Plan is designed to satisfy Code section 401(k)(12) or 401(k)(13), the Plan Year
must satisfy the requirements of Treas. Reg. section 1.401(k)-3(e)(1), taking
into account the special provisions of 1.401(k)-3(e)(2) for the initial Plan
Year. A short Plan Year may exist provided the requirements of Treas. Reg.
section 1.401(k)-3(e)(3) are satisfied. The final Plan Year of a terminating
plan may be less than twelve months provided the requirements of Treas. Reg.
section 1.401(k)-3(e)(4) are satisfied. A safe harbor Plan Year may also be less
than twelve months if the Plan is amended out of safe harbor status pursuant to
Treas. Reg. section 1.401(k)-3(g).

 

(m)          Regulations. Sections 5.02 through 5.04 shall be interpreted in
accordance with applicable IRS regulations.

 

Section 5.04         CORRECTION OF DISCRIMINATORY CONTRIBUTIONS

 

(a)          Elective Deferrals. In the event the nondiscrimination tests of
Section 5.02(a) are not satisfied with respect to Elective Deferrals for any
Plan Year, Excess Elective Deferrals for the Plan Year determined as set forth
in Paragraph (1) shall be corrected as set forth in Paragraph (2):

 

(1)         Determination of Excess Deferrals. The Elective Deferrals of the
Highly Compensated Employee with the highest Actual Deferral Ratio shall be
reduced until the nondiscrimination tests imposed by Section 5.02(a) would be
satisfied, or until the Actual Deferral Ratio of the Highly Compensated Employee
would equal the Actual Deferral Ratio of the Highly Compensated Employee with
the next highest Actual Deferral Ratio. This process shall be repeated until the
nondiscrimination tests imposed by Section 5.02(a) are satisfied. The amount of
excess deferrals is equal to the sum of these hypothetical reductions
multiplied, in each case, by the respective Highly Compensated Employee's
Section 414(s) Compensation (including deferrals to the extent that they are
taken into account in determining testing ratios).

 

(2)         Distribution of Excess Deferrals. Excess deferrals shall be
allocated to the Highly Compensated Employees with the largest dollar amounts of
contributions taken into account in calculating the Average Deferral Percentage
test for the year in which the excess arose, beginning with the Highly
Compensated Employee with the largest dollar amount of such contributions and
continuing in descending order until all the excess deferrals have been
allocated. To the extent a Highly Compensated Employee has not reached his or
her Catch-up Contribution limit as specified in Section 5.01(d), excess
deferrals allocated to such Highly Compensated Employee are deemed Catch-up
Contributions and will not be treated as excess contributions. The amount of
excess deferrals is reduced by any amounts previously distributed from the Plan
to correct excess deferrals under Section 5.01 for the Employee's taxable year
ending with or within the Plan Year. The distribution of the amount allocated to
each Highly Compensated Employee, as adjusted for income allocable to the excess
deferrals, shall occur within twelve (12) months of the close of the Plan Year
for which the Elective Deferrals were made. The income/loss allocable to excess
deferrals is equal to the sum of the allocable gain or loss for the Plan Year.
Effective for taxable years beginning after December 31, 2007, the Plan shall
not allocate gains and losses on distributions of excess contributions for the
period after the end of the Plan Year in which such excess contributions arose.
The Plan Administrator may use any reasonable method for computing the income
allocable to excess deferrals, provided that the method does not violate Code
section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participant's Accounts. The Plan will not fail to
use a reasonable method for computing the income allocable to excess deferrals
merely because the income allocable to excess deferrals is determined on a date
that is no more than 7 days before the actual distribution. In addition, the
Plan Administrator may allocate income in any manner permitted under Treas. Reg.
section 1.401(k)-2(b)(2)(iv). Elective Deferrals not taken into account in
determining Matching Contributions under Section 4.02 shall be distributed
first. In the event a Participant receives a distribution of Elective Deferrals
that were taken into account in determining Matching Contributions, the
Participant shall forfeit such Matching Contributions that were allocated to the
Participant by reason of the distributed Elective Deferrals to the extent that
additional Matching Contributions are not made pursuant to Treas. Reg. section
1.401(a)(4)-11(g)(3)(vii)(B). Amounts forfeited shall be used pursuant to
Section 6.03(d). If the Plan does not correct excess deferrals within 2-1/2
months (6 months in the case of certain eligible automatic contribution
arrangements), or such other time frame as may be prescribed by the Secretary of
the Treasury, after the close of the Plan Year for which the excess deferrals
are made, the Employer will be liable for a 10% excise tax on the amount of the
excess deferrals to the extent provided in Code section 4979.

 

 39 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

(3)         Refunds. The Plan Administrator shall determine the ordering rule
for refunds of Elective Deferrals made as a result of any testing failure;
provided that such ordering rule is nondiscriminatory. Such ordering rule may
provide that the Participant may elect to have refunds made either from his
Pre-tax Elective Deferrals or Roth Elective Deferrals or any combination
thereof. Any refund (and "income") which are distributed after 2 ½ months, or 6
months with respect to a Plan Year in which the EACA requirements of Section
4.01(g)(4) are met, after the end of the Plan Year are subject to a ten percent
(10%) Employer excise tax imposed by Code §4979.

 

(b)          Matching Contributions. In the event the nondiscrimination tests of
Section 5.02(b) are not satisfied with respect to Matching Contributions for any
Plan Year, excess Matching Contributions for the Plan Year determined as set
forth in Paragraph (1) shall be corrected as set forth in Paragraph (2).

 

(1)         Determination of Excess Contributions. The Matching Contributions of
the Highly Compensated Employee with the highest Actual Contribution Ratio shall
be reduced until the nondiscrimination tests imposed by Section 5.02(b) would be
satisfied, or until the Actual Contribution Ratio of the Highly Compensated
Employee would equal the Actual Contribution Ratio of the Highly Compensated
Employee with the next highest Actual Contribution Ratio. This process shall be
repeated until the nondiscrimination tests imposed by Section 5.02(b) are
satisfied. The amount of excess Matching Contributions is equal to the sum of
these hypothetical reductions multiplied, in each case, by the respective Highly
Compensated Employee's Section 414(s) Compensation (including deferrals to the
extent that they are taken into account in determining testing ratios).

 

(2)         Correction of Excess Contributions. Excess Matching Contributions
shall be allocated to the Highly Compensated Employees with the largest dollar
amounts of contributions taken into account in calculating the Average
Contribution Percentage test for the year in which the excess arose, beginning
with the Highly Compensated Employee with the largest dollar amount of such
contributions and continuing in descending order until all the excess
contributions have been allocated. The correction of the amount allocated to
each Highly Compensated Employee, as adjusted for income allocable to the excess
contributions, shall occur within twelve (12) months of the close of the Plan
Year for which the Matching Contributions were made. The income/loss allocable
to excess contributions is equal to the sum of the allocable gain or loss for
the Plan Year. Effective for Plan Years beginning after December 31, 2007
(excess aggregate contributions distributed after December 31, 2008), the Plan
shall not allocate gains and losses on distributions of excess aggregate
contributions (as defined in Code section 401(m)(6)(B)) for the period after the
end of the Plan Year in which such excess aggregate contributions arose. The
Plan Administrator may use any reasonable method for computing the income
allocable to excess contributions, provided that the method does not violate
Code section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participants' Accounts. The Plan will not fail to
use a reasonable method for computing the income allocable to excess
contributions merely because the income allocable to excess contributions is
determined on a date that is no more than 7 days before the actual distribution.
In addition, the Plan Administrator may allocate income in any manner permitted
under Treas. Reg. section 1.401(m)-2(b)(2)(iv). Vested Matching Contributions
shall be distributed and nonvested Matching Contributions forfeited. Amounts
forfeited shall be used pursuant to Section 6.03(d). If the Plan does not
correct excess contributions within 2-1/2 months (6 months in the case of
certain eligible automatic contribution arrangements), or such other time frame
as may be prescribed by the Secretary of the Treasury, after the close of the
Plan Year for which the excess contributions are made, the Employer will be
liable for a 10% excise tax on the amount of the excess contributions to the
extent provided in Code section 4979.

 

 40 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

Section 5.05         MAXIMUM AMOUNT OF ANNUAL ADDITIONS

 

(a)          General Rule.

 

(1)         One Plan. If the Participant does not participate in, and has never
participated in another qualified plan maintained by the Employer or a welfare
benefit fund, as defined in Code section 419(e) maintained by the Employer, or
an individual medical account, as defined in Code section 415(l)(2), maintained
by the Employer, or a simplified employee pension plan, as defined in Code
section 408(k), maintained by the Employer, which provides an Annual Addition,
the amount of Annual Additions which may be credited to the Participant's
Account for any Limitation Year will not exceed the lesser of the maximum
permissible amount specified in Section 5.05(b) or any other limitation
contained in this Plan. If the Employer contribution that would otherwise be
contributed or allocated to the Participant's Account would cause the Annual
Additions for the Limitation Year to exceed such maximum permissible amount, the
amount contributed or allocated will be reduced so that the Annual Additions for
the Limitation Year will equal the maximum permissible amount.

 

(2)         Multiple Plans. This Subsection 5.05(a)(2) applies if, in addition
to this Plan, the Participant is covered under another qualified defined
contribution plan maintained by the Employer, a welfare benefit fund maintained
by the Employer, an individual medical account maintained by the Employer, or a
simplified employee pension plan maintained by the Employer, that provides an
Annual Addition during any Limitation Year. The Annual Additions which may be
credited to a Participant's Account under this Plan for any such Limitation Year
will not exceed the maximum permissible amount specified in Section 5.05(b)
reduced by the Annual Additions credited to a Participant's account under the
other qualified defined contribution plans, welfare benefit funds, individual
medical accounts, and simplified employee pension plans for the same Limitation
Year.

 

(b)          Maximum Permissible Amount. For Limitation Years beginning on or
after January 1, 2002, the maximum permissible amount is the lesser of:

 

(1)         $40,000, as adjusted for increases in the cost-of-living under Code
section 415(d); or

 

(2)         100% of the Participant's Statutory Compensation for the Limitation
Year. The Compensation limit referred to in this Subsection (b)(2) shall not
apply to any contribution for medical benefits after separation from service
(within the meaning of Code sections 401(h) or 419A(f)(2)) which is otherwise
treated as an Annual Addition. Notwithstanding the preceding sentence, Statutory
Compensation for purposes of Section 5.05 for a Participant in a defined
contribution plan who is permanently and totally disabled (as defined in Code
section 22(e)(3)) is the Compensation such Participant would have received for
the Limitation Year if the Participant had been paid at the rate of Compensation
paid immediately before becoming permanently and totally disabled.

 

 41 

 

  

ARTICLE 5 LIMITATIONS ON CONTRIBUTIONS

 

Prior to determining the Participant's actual Statutory Compensation for the
Limitation Year, the Employer may determine the maximum permissible amount for a
Participant on the basis of a reasonable estimation of the Participant's
Statutory Compensation for the Limitation Year, uniformly determined for all
Participants similarly situated. As soon as is administratively feasible after
the end of the Limitation Year, the maximum permissible amount for the
Limitation Year will be determined on the basis of the Participant's actual
Statutory Compensation for the Limitation Year.

 

(c)          Correction of Excess. If there is an allocation in excess of the
Maximum Permissible Amount, the Plan Administrator shall correct such excess
pursuant to the procedures outlined under EPCRS as described in Rev. Proc.
2013-12 and any superseding guidance.

 

 42 

 

  

ARTICLE 6 VESTING

 

 

ARTICLE 6

VESTING

 

Section 6.01         PARTICIPANT CONTRIBUTIONS

 

A Participant shall have a fully (100%) vested and nonforfeitable interest in
his Elective Deferral Account, Rollover Contribution Account, Qualified
Non-Elective Contribution Account and Qualified Matching Contribution Account.

 

Section 6.02         EMPLOYER CONTRIBUTIONS

 

The Participant's interest in his Matching Contribution Account shall vest based
on his Years of Vesting Service in accordance with the schedule selected in the
MEP Participation Agreement Section F.3.

 

The Participant's interest in his Profit Sharing Contribution Account shall vest
based on his Years of Vesting Service in accordance with the schedule selected
in the MEP Participation Agreement Section F.3.

 

Notwithstanding the foregoing, a Participant shall become fully (100%) vested
upon his attainment of Normal Retirement Age while an Employee, his death while
an Employee or his suffering a Disability while an Employee. Effective January
1, 2007, if a Participant dies while performing Qualified Military Service, the
survivors of the Participant are entitled to any additional benefits provided
under the Plan as if the Participant had resumed and then terminated employment
on account of death pursuant to Code section 401(a)(37). If Participants become
fully (100%) vested upon death while an Employee, Participants shall also become
fully (100%) vested upon death while performing Qualified Military Service.

 

A Participant's Transfer Account, if any, shall remain subject to the vesting
schedule that applied to the Account immediately prior to the transfer.

 

Section 6.03         FORFEITURES

 

(a)          Participants Receiving a Distribution. A Participant who receives a
distribution of the value of the entire vested portion of his Account shall
forfeit the nonvested portion of such Account as soon as administratively
feasible after such distribution; but no later than the end of the Plan Year
following the Plan Year during which such distribution occurred. If the
Participant elects to the extent permitted by Article 7 to have distributed less
than the entire vested portion of the Account balance derived from Employer
contributions, the part of the nonvested portion that will be treated as a
forfeiture is the total nonvested portion multiplied by a fraction, the
numerator of which is the amount of the distribution attributable to Employer
contributions and the denominator of which is the total value of the vested
Employer-derived Account balance. No forfeitures will occur solely as a result
of a Participant's withdrawal of Employee contributions.

 

For purposes of this Section, if the value of a Participant's vested Account
balance is zero upon Termination, the Participant shall be deemed to have
received a distribution of such vested Account.

 

(b)          Participants Not Receiving a Distribution. The nonvested portion of
the Account balance of a Participant who has a Termination of Employment and
does not receive a complete distribution of the vested portion of his Account
shall be forfeited as soon as administratively feasible after the date he incurs
five consecutive One-Year Breaks in Service; but no later than the end of the
Plan Year following the Plan Year during which such break in service occurred.

 

 43 

 

  

ARTICLE 6 VESTING

 

(c)          Reemployment.

 

(1)         Before Five One-Year Breaks. If a Participant receives or is deemed
to receive a distribution pursuant to this Section and the Participant resumes
employment covered under this Plan and who also meets the requirements of Code
sections 411(a)(7)(B) and (C), the Participant's Employer-derived Account
balance will be restored to the amount on the date of distribution if the
Participant repays to the Plan the full amount of the distribution attributable
to Employer contributions before the earlier of 5 years after the first date on
which the Participant is subsequently reemployed by the Employer, or the date
the Participant incurs 5 consecutive One-Year Breaks in Service following the
date of the distribution. If a zero-vested Participant is deemed to receive a
distribution pursuant to this Section, and the Participant resumes employment
covered under this Plan before the date the Participant incurs 5 consecutive
One-Year Breaks in Service, upon the reemployment of such Participant, the
Employer-derived Account balance of the Participant will be restored to the
amount on the date of such deemed distribution. Forfeitures that are restored
pursuant to the foregoing shall be accomplished by an allocation of forfeitures,
or if such forfeitures are insufficient, by a special Participating Employer
contribution.

 

(2)         After Five One-Year Breaks. If a Participant resumes employment as
an Eligible Employee after forfeiting the nonvested portion of his Account
balance after 5 consecutive One-Year Breaks in Service and is not fully (100%)
vested upon reemployment, the Participant's Account balance attributable to his
pre-break service shall be kept separate from that portion of his Account
balance attributable to his post-break service until such time as his post-break
Account balance becomes fully (100%) vested. A Participant with a balance in his
Elective Deferral Account shall be considered a vested Participant for purposes
of Code section 411(a)(6)(D)(iii).

 

(d)          Disposition of Forfeitures. Amounts forfeited from a Participant's
Account under this Section shall be used in the following manner: restore
forfeitures, reduce Participating Employer contributions (or reallocate as
Participating Employer contributions) made pursuant to Article 4 or to pay
reasonable Plan expenses. Effective for Plan Years beginning after the adoption
of the 2010 Cumulative List (IRS Notice 2010-90) restatement, forfeitures cannot
be used as Qualified Non-Elective Contributions, Qualified Matching
Contributions, Elective Deferrals, or actual deferral percentage test safe
harbor contributions (Code section 401(k)(12)). Any such disposition of
forfeitures from a Participant's Account shall be made no later than the end of
the Plan Year following the Plan Year during which the forfeiture occurred.

 

(e)          Vesting Following In-Service Withdrawals or Payment in
Installments. If a distribution is made at a time when a Participant has a
nonforfeitable right to less than 100% of his Account derived from Employer
contributions and the Participant may increase the nonforfeitable percentage in
the Account:

 

(1)         A separate Account will be established for the Participant's
interest in the Plan as of the time of the distribution, and

 

(2)         At any relevant time the Participant's nonforfeitable portion of the
separate Account will be equal to an amount ("X") determined by the formula:

 

X = P(AB + (R x D)) - (R x D)

 

 44 

 

  

ARTICLE 6 VESTING

 

For purposes of applying the formula: P is the nonforfeitable percentage at the
relevant time; AB is the Account balance at the relevant time; D is the amount
of the distribution; and R is the ratio of the Account balance at the relevant
time to the Account balance after distribution.

 

 45 

 

  

ARTICLE 7 DISTRIBUTIONS

 

ARTICLE 7

DISTRIBUTIONS

 

Section 7.01         COMMENCEMENT OF DISTRIBUTIONS

 

(a)          Normal Retirement. A Participant, upon attainment of his Normal
Retirement Date, shall be entitled to retire and to receive his Account as his
benefit hereunder pursuant to Section 7.02.

 

(b)          Late Retirement. If a Participant continues in the employ of the
Participating Employer beyond his Normal Retirement Date, his participation
under the Plan shall continue, and his benefits under the Plan shall commence
following his actual Termination of Employment pursuant to Section 7.02.
Notwithstanding the preceding sentence, a Participant may, at any time after
reaching his Normal Retirement Date but before actual retirement, elect to have
the Plan Administrator commence the distribution of his benefit pursuant to
Section 7.02 from his All Accounts by providing the Plan Administrator with a
written election to that effect. Any such written election shall state the date
upon which distribution of benefits is to commence and shall be effective upon
delivery to the Plan Administrator. If Normal Retirement Date is less than age
59-1/2, Elective Deferrals, Qualified Non-Elective Contributions, Qualified
Matching Contributions and the portion of any Account that has been used to
satisfy the safe harbor requirements of Code sections 401(k)(12) or 401(k)(13)
and/or 401(m)(11) or 401(m)(12) shall not be eligible for withdrawal until the
Participant attains age 59-1/2.

 

(c)          Disability Retirement. If a Participant becomes Disabled, he shall
become entitled to receive his vested Account pursuant to Section 7.02 following
the date he is determined to be Disabled.

 

(d)          Death. If a Participant dies, either before or after his
Termination of Employment, his Beneficiary designated pursuant to Section 7.04
shall become entitled to receive the Participant's vested Account pursuant to
Section 7.02.

 

(e)          Termination of Employment. A Participant shall become entitled to
receive his vested Account pursuant to Section 7.02 following the date he has a
Termination of Employment. Effective for distributions and severances from
employment occurring after December 31, 2001, a Participant shall not be
entitled to a distribution from his Elective Deferral Account, Qualified
Non-Elective Contribution Account or Qualified Matching Contributions (and
earnings attributable to these contributions) unless he has had a "severance
from employment" within the meaning of Code section 401(k)(2)(B)(i)(I).

 

Section 7.02         TIMING AND FORM OF DISTRIBUTIONS

 

(a)          Distribution for Reasons Other Than Death. If a Participant's
Account balance becomes distributable pursuant to Section 7.01 for any reason
other than death, payment of his vested Account shall commence as soon as
administratively feasible with a final payment made consisting of any
allocations occurring after such Termination of Employment. Such Participant's
benefit shall be payable, in cash, in a lump sum payment. No distribution shall
be made if the Participant is rehired by the Participating Employer before
payments commence.

 

(b)          Distribution on Account of Death.

 

 46 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(1)         Before Distribution Has Begun. If the Participant dies before
distribution of his Account begins, distribution of the Participant's entire
Account shall be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

 

(2)         After Distribution Has Begun. If the Participant dies after
distribution of his Account has begun, the remaining portion of such Account
will continue to be distributed at least as rapidly as the method of
distribution being used prior to the Participant's death. If the Participant's
Account was not being distributed in the form of an annuity at the time of his
death, the remaining balance shall be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 

The Beneficiary shall provide the Plan Administrator with the death notice or
other sufficient documentation before any payments are made pursuant to this
Subsection.

 

(c)          Valuation Date. The distributable amount of a Participant's Account
is the vested portion of his Account as of the Valuation Date coincident with or
next preceding the date distribution is made to the Participant or Beneficiary
as reduced by any subsequent distributions, withdrawals or loans.

 

(d)          Ordering Rule. The Plan Administrator shall determine the ordering
rule for distributions; provided that such ordering rule is nondiscriminatory.
Such ordering rule may provide that the Participant or Beneficiary may elect to
have payments made first or last from his Roth Elective Deferral Account or
Voluntary Contribution Account (as applicable) or in any combination of such
Accounts and any other Account.

 

(e)          Restriction on Deferral of Payment. Unless otherwise elected,
benefit payments under the Plan will begin to a Participant not later than the
60th day after the latest of the close of the Plan Year in which:

 

(1)         the Participant attains his Normal Retirement Date;

 

(2)         occurs the 10th anniversary of the year in which his participation
commenced; or

 

(3)         the Participant has a Termination of Employment.

 

Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution while a benefit is immediately distributable shall be
deemed to be an election to defer commencement of payment of any benefit
sufficient to satisfy this section.

 

(f)          Minimum Distribution Requirements. Distributions shall be made in a
method that is in conformance with the requirements set forth in Section 7.05.
Section 7.05 shall not be deemed to create a type of benefit (e.g., installment
payments, lump sum within five years or immediate lump sum payment) to any class
of Participants and Beneficiaries that is not otherwise permitted by the Plan.

 

Section 7.03         CASH-OUT OF SMALL BALANCES

 

(a)          Vested Account Balance Does Not Exceed $1,000. Notwithstanding the
foregoing, if the vested amount of an Account payable to a Participant or
Beneficiary does not exceed $1,000 at the time such individual becomes entitled
to a distribution hereunder (or at any subsequent time established by the Plan
Administrator to the extent provided in applicable Treasury Regulations), such
vested Account shall be paid in a lump sum to the extent it is not subject to
the automatic rollover provisions of Section 7.06(c) below.

 

 47 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(b)          Vested Account Balance Exceeds $1,000. If the value of a
Participant's vested Account balance exceeds $1,000 and the Account balance is
immediately distributable, the Participant must consent to any distribution of
such Account balance. Notwithstanding the foregoing, payments shall commence as
of the Participant's Required Beginning Date in the form of a lump sum or
installment payments. The Participant's consent shall be obtained in writing
within the 180-day period ending on the Annuity Starting Date. The Plan
Administrator shall notify the Participant of the right to defer any
distribution until the date such payments must begin pursuant to the foregoing.
Such notification shall include a general description of the material features,
and an explanation of the relative values of, the optional forms of benefit
available under the Plan, and shall be provided no less than 30 days and no more
than 180 days prior to the Annuity Starting Date. However, distribution may
commence less than 30 days after the notice described in the preceding sentence
is given, provided the Plan Administrator clearly informs the Participant that
he has a right to a period of at least 30 days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and the Participant, after
receiving the notice, affirmatively elects a distribution. In the event a
Participant's vested Account balance becomes distributable without consent
pursuant to this Subsection (b), and the Participant fails to elect a form of
distribution, the vested Account balance of such Participant shall be paid in a
single lump sum.

 

(c)          For purposes of this Section 7.03, the Participant's vested Account
balance shall not include amounts attributable to accumulated deductible
Employee contributions within the meaning of Code section 72(o)(5)(B).

 

(d)          Required Distributions and Plan Termination. Consent of the
Participant or his spouse shall not be required to the extent that a
distribution is required to satisfy Code sections 401(a)(9), 401(k), 401(m),
402(g) or 415. In addition, upon termination of this Plan the Participant's
Account balance shall be distributed to the Participant in a lump sum
distribution. However, if the Employer maintains another defined contribution
plan (other than an employee stock ownership plan as defined in Code section
4975(e)(7)), then the Participant's Account balance will be transferred, without
the Participant's consent, to the other plan if the Participant does not consent
to an immediate distribution.

 

(e)          Treatment of Rollovers. Rollovers Disregarded in Determining Value
of Account Balance for Involuntary Distributions. For purposes of this Section
7.03, the Participant's vested Account balance shall not include that portion of
the Account balance that is attributable to Rollover Contributions (and earnings
allocable thereto) within the meaning of Code sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16).

 

Section 7.04         BENEFICIARY

 

(a)          Beneficiary Designation Right. Except as provided in Section
7.04(b), each Participant, and if the Participant has died, the Beneficiary of
such Participant, shall have the right to designate one or more primary and one
or more secondary Beneficiaries to receive any benefit becoming payable upon
such individual's death. The spouse of a married Participant shall be the sole
primary Beneficiary of such Participant unless the requirements of Subsection
(b) are met. All Beneficiary designations shall be in writing in a form
satisfactory to the Plan Administrator and shall only be effective when filed
with the Plan Administrator during the Participant's lifetime (or if the
Participant has died, during the lifetime of the Beneficiary of such Participant
who desires to designate a further Beneficiary). Except as provided in Section
7.04(b), each Participant (or Beneficiary) shall be entitled to change his
Beneficiaries at any time and from time to time by filing written notice of such
change with the Plan Administrator.

 

(b)          Form and Content of Spouse's Consent. The Participant may designate
a Beneficiary other than his spouse pursuant to this Subsection if: (1) the
spouse has waived the spouse's right to be the Participant's Beneficiary in
accordance with this Subsection; (2) the Participant has no spouse; or (3) the
Plan Administrator determines that the spouse cannot be located or such other
circumstances exist under which spousal consent is not required, as prescribed
by Treasury Regulations. If required, such consent: (1) shall be in writing; (2)
shall relate only to the specific alternate Beneficiary or Beneficiaries
designated (or permits Beneficiary designations by the Participant without the
spouse's further consent); (3) shall acknowledge the effect of the consent; and
(iv) shall be witnessed by a Plan representative or notary public. Any consent
by a spouse, or establishment that the consent of a spouse may not be obtained,
shall not be effective with respect to any other spouse. Any spousal consent
that permits subsequent changes by the Participant to the Beneficiary
designation without the requirement of further spousal consent shall acknowledge
that the spouse has the right to limit such consent to a specific Beneficiary,
and that the spouse voluntarily elects to relinquish such right.

 

 48 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(c)          No Designated Beneficiary. In the event that the Participant fails
to designate a Beneficiary, or in the event that the Participant is predeceased
by all designated primary and secondary Beneficiaries, the death benefit shall
be payable to the Participant's spouse or, if there is no spouse, to the
Participant's children in equal shares or, if there are no children to the
Participant's estate.

 

(d)          Revocation of Beneficiary Designation. A beneficiary designation to
a spouse shall never be automatically revoked.

 

Section 7.05         MINIMUM DISTRIBUTION REQUIREMENTS

 

(a)          General Rules.

 

(1)         Effective Date. The requirements of this Section shall apply to any
distribution of a Participant's interest and will take precedence over any
inconsistent provisions of this Plan.

 

(2)         Construction. All distributions required under this Section shall be
determined and made in accordance with the regulations under Code section
401(a)(9) and the minimum distribution incidental benefit requirement of Code
section 401(a)(9)(G). Nothing contained in this Section shall be deemed to
create a type of benefit (e.g., installment payments, lump sum within five years
or immediate lump sum payment) to any class of Participants and/or Beneficiaries
that is not otherwise permitted by the Plan.

 

(3)         Limits on Distribution Periods. As of the first distribution
calendar year, distributions to a Participant, if not made in a single sum, may
only be made over one of the following periods:

 

(A)         the life of the Participant;

 

(B)         the joint lives of the Participant and a designated Beneficiary;

 

(C)         a period certain not extending beyond the life expectancy of the
Participant; or

 

(D)         a period certain not extending beyond the joint life and last
survivor expectancy of the Participant and a designated Beneficiary.

 

(b)          Time and Manner of Distribution.

 

(1)         Required Beginning Date. Unless an earlier date is specified in
Section 7.02(b), the Participant's entire interest will be distributed, or begin
to be distributed, to the Participant no later than the Participant's Required
Beginning Date.

 

 49 

 



 

ARTICLE 7 DISTRIBUTIONS

 

(2)         Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(A)         If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, then unless an earlier date is specified in Section
7.02(b), distributions to the surviving spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70-1/2, if later.

 

(B)         If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, then, unless otherwise specified in Section 7.02(b),
distributions to the designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

(C)         If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death unless an earlier date is specified in
Section 7.02(b).

 

(D)         If the Participant's surviving spouse is the Participant's sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse are required to begin, this
Subsection (b)(2), other than Subsection (b)(2)(i), will apply as if the
surviving spouse were the Participant except as otherwise provided in Section
7.02(b).

 

For purposes of this Subsection (b)(2) and Subsection (d), unless Subsection
(b)(2)(iv) applies, distributions are considered to begin on the Participant's
Required Beginning Date. If Subsection (b)(2)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection (b)(2)(i). If distributions under an annuity
purchased from an insurance Participating Employer irrevocably commence to the
Participant before the Participant's Required Beginning Date (or to the
Participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under Subsection (b)(2)(i)), the date
distributions are considered to begin is the date distributions actually
commence.

 

(3)         Forms of Distribution. Unless the Participant's interest is
distributed in the form of an annuity purchased from an insurance Participating
Employer or in a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with
Subsections (c) and (d) to the extent otherwise permitted by the Plan. If the
Participant's interest is distributed in the form of an annuity purchased from
an insurance Participating Employer, distributions thereunder will be made in
accordance with the requirements of Code 401(a)(9) and the regulations.

 

(c)          Required Minimum Distributions During Participant's Lifetime.

 

(1)         Amount of Required Minimum Distribution For Each Distribution
Calendar Year. During the Participant's lifetime, the minimum amount that will
be distributed for each distribution calendar year is the lesser of:

 

(A)         the quotient obtained by dividing the Participant's Account balance
by the distribution period in the Uniform Lifetime Table set forth in Treas.
Reg. section 1.401(a)(9)-9, Q&A-2 using the Participant's age as of the
Participant's birthday in the distribution calendar year; or

 

 50 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(B)         if the Participant's sole designated Beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's Account balance by the number in the Joint and Last
Survivor Table set forth in Treas. Reg. section 1.401(a)(9)-9 , Q&A-3 using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

 

(2)         Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and
continuing up to, and including, the distribution calendar year that includes
the Participant's date of death.

 

(d)          Required Minimum Distributions After Participant's Death.

 

(1)         Death On or After Date Distributions Begin.

 

(A)         Participant Survived by Designated Beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
Beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant's death is the quotient obtained
by dividing the Participant's Account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant's designated Beneficiary, determined as follows:

 

(i)          The Participant's remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

 

(ii)         If the Participant's surviving spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

 

(iii)        If the Participant's surviving spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

 

(B)         No Designated Beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated Beneficiary as of the
September 30 of the year after the year of the Participant's death, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's Account balance by the Participant's remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.

 

(2)         Death Before Date Distributions Begin.

 

(A)         Participant Survived by Designated Beneficiary. If the Participant
dies before the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the remaining life expectancy of the
Participant's designated Beneficiary, determined as provided in Subsection
(d)(1).

 

 51 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(B)         No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

 

(C)         Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(2)(i), this Subsection (d)(2)
will apply as if the surviving spouse were the Participant.

 

(e)          Definitions.

 

(1)         Designated Beneficiary. The individual who is designated by the
Participant (or the Participant's surviving spouse) as the Beneficiary of the
Participant's interest under the Plan and who is the designated Beneficiary
under Code section 401(a)(9) and Treas. Reg. section 1.401(a)(9)-4.

 

(2)         Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Subsection (b)(2). The required minimum distribution for
the Participant's first distribution calendar year will be made on or before the
Participant's Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(3)         Life expectancy. Life expectancy is computed by use of the Single
Life Table in Treas. Reg. section 1.401(a)(9)-9, Q&A-1.

 

(4)         Participant's Account Balance. The Account balance as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account as of
dates in the valuation calendar year after the Valuation Date and decreased by
distributions made in the valuation calendar year after the Valuation Date. The
Account balance for the valuation calendar year includes any amounts rolled over
or transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

(f)          TEFRA Section 242(b)(2) Elections.

 

(1)         Notwithstanding any provision in the Plan to the contrary,
distribution on behalf of any Employee, including a More Than 5% Owner, who has
made a designation under section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (a "section 242(b)(2) election") may be made in accordance
with all of the following requirements (regardless of when such distribution
commences):

 

(A)         The distribution by the Plan is one that would not have disqualified
such plan under Code section 401(a)(9) as in effect prior to amendment by the
Deficit Reduction Act of 1984.

 

 52 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(B)         The distribution is in accordance with a method of distribution
designated by the Employee whose interest in the Plan is being distributed or,
if the Employee is deceased, by a Beneficiary of such Employee.

 

(C)         Such designation was in writing, was signed by the Employee or the
Beneficiary, and was made before January 1, 1984.

 

(D)         The Employee had accrued a benefit under the Plan as of December 31,
1983.

 

(E)         The method of distribution designated by the Employee or the
Beneficiary specifies the time at which distribution will commence, the period
over which distributions will be made, and in the case of any distribution upon
the Employee's death, the Beneficiaries of the Employee listed in order of
priority.

 

(2)         A distribution upon death will not be covered by this transitional
rule unless the information in the designation contains the required information
described above with respect to the distributions to be made upon the death of
the Employee.

 

(3)         For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Employee, or the Beneficiary, to whom
such distribution is being made, will be presumed to have designated the method
of distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in Subsections (f)(1)(i) and (v).

 

(4)         If a designation is revoked, any subsequent distribution must
satisfy the requirements of Code section 401(a)(9) and the regulations
thereunder. If a designation is revoked subsequent to the date distributions are
required to begin, the Plan must distribute by the end of the calendar year
following the calendar year in which the revocation occurs the total amount not
yet distributed which would have been required to have been distributed to
satisfy Code section 401(a)(9) and the regulations thereunder, but for the
section 242(b)(2) election. For calendar years beginning after December 31,
1988, such distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).

 

(5)         In the case in which an amount is transferred or rolled over from
one plan to another plan, the rules in Treas. Reg. section 1.401(a)(9)-8, Q&A-14
and Q&A-15, shall apply.

 

(g)          Application of Five Year Rule.

 

(1)         To the extent permitted in Section 7.02(b), if the Participant dies
before distributions are required to begin and there is a designated
Beneficiary, distributions to the designated Beneficiary are not required to
begin by the date specified in Subsection (b)(2), but the Participant's entire
interest may be distributed to the designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Participant's death. If
the Participant's surviving spouse is the Participant's sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to either the Participant or the surviving spouse begin, this
election will apply as if the surviving spouse were the Participant.

 

 53 

 

  

ARTICLE 7 DISTRIBUTIONS

 

(2)         To the extent permitted in Section 7.02(b), Participants or
Beneficiaries may elect on an individual basis whether the 5-year rule or the
life expectancy rule in Subsections (b)(2), (d)(2) and (g)(1) applies to
distributions after the death of a Participant who has a designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which distributions would be required to begin under
Subsections (b)(2), or by September 30 of the calendar year which contains the
fifth anniversary of the Participant's (or, if applicable, surviving spouse's)
death. If neither the Participant nor Beneficiary makes an election under this
paragraph, distributions will be made in accordance with Subsections (b)(2),
(d)(2) and (g)(1).

 

Section 7.06         DIRECT ROLLOVERS

 

(a)          In General. This Section applies to distributions made after
December 31, 2001. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a distributee's election under this part, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution that is
equal to at least $500 (or such lesser amount as determined by the Plan
Administrator in a nondiscriminatory manner) paid directly to an eligible
retirement plan specified by the distributee in a direct rollover. If an
eligible rollover distribution is less than $500 (or such lesser amount as
determined by the Plan Administrator in a nondiscriminatory manner), a
distributee may not make the election described in the preceding sentence to
roll over a portion of the eligible rollover distribution. This Paragraph shall
be subject to Code sections 401(a)(31) and 402(f); Treas. Reg. sections
1.401(a)(31)-1, 1.402(c)-2 and 1.401(k)-1(f); and IRS Notices 2005-5, 2008-30,
2009-69, and 2009-75.

 

Effective January 1, 2007, a non-spouse Beneficiary who is a designated
Beneficiary within the meaning of Code section 401(a)(9)(E) may, after the death
of the Participant, make a direct rollover of a distribution to an IRA
established on behalf of the designated Beneficiary; provided the distributed
amount satisfies all the requirements to be an eligible rollover distribution
other than the requirement that the distribution be made to the Participant or
the Participant's spouse. Such direct rollovers shall be subject to the terms
and conditions of IRS Notice 2007-7 and superseding guidance, including but not
limited to the provision in Q&A-17 regarding required minimum distributions.
Effective January 1, 2010, the distributions described in this Paragraph shall
be subject to Code sections 401(a)(31), 402(f) and 3405(c).

 

(b)          Definitions.

 

(1)         Eligible Rollover Distribution. An eligible rollover distribution is
any distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee's designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code section 401(a)(9); any hardship distribution; the portion of
any other distribution(s) that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities); and any other distribution(s) that is reasonably expected
to total less than $200 (or such lesser amount as determined by the Plan
Administrator in a nondiscriminatory manner) during a year. For purposes of the
$200 rule in the preceding sentence, a distribution from a Roth Elective
Deferral Account and a distribution from other Accounts under the Plan are
treated as made under separate plans.

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax Employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Code section 408(a) or (b), an annuity contract described in Code section
403(b), or to a qualified defined contribution plan described in Code section
401(a) or 403(a) that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

 

 54 

 

 

ARTICLE 7 DISTRIBUTIONS

 

(2)         Eligible Retirement Plan. An eligible retirement plan is an eligible
plan under Code section 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan, an individual retirement account
described in Code section 408(a), individual retirement annuity described in
Code section 408(b), an annuity plan described in Code section 403(a), an
annuity contract described in Code section 403(b), or a qualified plan described
in Code section 401(a), that accepts the distributee's eligible rollover
distribution. The definition of eligible retirement plan shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the Alternate Payee under a Qualified Domestic Relations Order, as
defined in Code section 414(p).

 

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a Roth Elective Deferral Account, an eligible retirement
plan shall only include another Roth elective deferral account under an
applicable retirement plan described in Code section 402A(e)(1) or to a Roth IRA
described in Code section 408A and only to the extent the rollover is permitted
under the rules of Code section 402(c). The Plan will not provide for a direct
rollover (including an automatic rollover) for distributions from a
Participant's Roth Elective Deferral Account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 (or such lesser amount as determined by the Plan Administrator in a
nondiscriminatory manner) during a year. In addition, if elected by the Plan
Administrator in a nondiscriminatory manner, any distribution from a
Participant's Roth Elective Deferral Account is not taken into account in
determining whether distributions from a Participant's other Accounts are
reasonably expected to total less than $200 (or such lesser amount as determined
by the Plan Administrator in a nondiscriminatory manner) during a year. The
provisions of this Section that allow a Participant to elect a direct rollover
of only a portion of an eligible rollover distribution but only if the amount
rolled over is at least $500 are applied by treating any amount distributed from
the Participant's Roth Elective Deferral Account as a separate distribution from
any amount distributed from the Participant's other Accounts in the Plan, even
if the amounts are distributed at the same time.

 

(3)         Distributee. A distributee includes an Employee or former Employee.
In addition, the Employee's or former Employee's surviving spouse and the
Employee's or former Employee's spouse or former spouse who is the Alternate
Payee under a Qualified Domestic Relations Order, as defined in Code section
414(p), are distributees with regard to the interest of the spouse or former
spouse.

 

(4)         Direct Rollover. A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.

 

(c)          Automatic Rollovers. In the event of a mandatory distribution
greater than $1,000 (or such lesser amount as determined by the Plan
Administrator in a nondiscriminatory manner) in accordance with the provisions
of Section 7.03(a), if the Participant does not elect to have such distribution
paid directly to an eligible retirement plan specified by the Participant in a
direct rollover or to receive the distribution directly in accordance with
Section 7.02, then the Plan Administrator will pay the distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.
For purposes of determining whether a mandatory distribution is greater than
$1,000, the portion of the Participant's distribution attributable to any
Rollover Contribution is included. Eligible rollover distributions from a
Participant's Roth Elective Deferral Account are separately taken into account
in determining whether the total amount of the Participant's Account balances
under the Plan exceeds $1,000 for purposes of mandatory distributions from the
Plan.

 

 55 

 

 

ARTICLE 7 DISTRIBUTIONS

 

Section 7.07         MINOR OR LEGALLY INCOMPETENT PAYEE

 

If a distribution is to be made to an individual who is either a minor or
legally incompetent, the Plan Administrator may direct that such distribution be
paid to the legal guardian. If a distribution is to be made to such person and
there is no legal guardian, the Plan Administrator may direct that payment be
made to: (a) a parent, (b) a person holding a power of attorney; (c) a person
authorized to act on behalf of such person under state law, or (d) the custodian
for such person under the Uniform Transfer to Minors Act, if such is permitted
by the laws of the state in which such minor resides. Such payment shall fully
discharge the Trustee, Plan Administrator, Trust Fund, and the Employer from
further liability on account thereof.

 

Section 7.08         MISSING PAYEE

 

If all or any portion of the distribution payable to a Participant or
Beneficiary remains unpaid because the Plan Administrator has been unable to
ascertain the whereabouts of the Participant or Beneficiary after making
reasonable efforts to contact the Participant or Beneficiary (which may include,
but not be limited to, sending a registered letter, return receipt requested, to
the last known address of such Participant or Beneficiary; using the Social
Security Administration letter forwarding service; and/or a commercial locating
service) the Plan Administrator may use a reasonable method to remove the assets
from the Plan that is consistent with ERISA and the Code. Such methods may
include, but not be limited to, (a) creating an individual retirement plan
designated by the Plan Administrator; or (b) if, for a period of more than five
years after such distribution becomes payable or six months after all attempts
to locate the Participant or Beneficiary, the Plan Administrator is still unable
to ascertain the whereabouts of the Participant or Beneficiary, the amount so
distributable may be treated as a forfeiture under Article 6 hereof.
Notwithstanding the foregoing, if a claim is subsequently made by the
Participant or Beneficiary for the forfeited benefit pursuant to clause (b) of
the preceding sentence, such benefit shall be reinstated without any credit or
deduction for earnings and losses. Amounts forfeited from a Participant's
Account under this Section shall be used pursuant to Section 6.03(d).

 

Section 7.09         DISTRIBUTIONS UPON TERMINATION OF PLAN

 

Except as provided in Section 13.03, a Participant shall receive the balance of
his Account in a lump sum payment upon termination of the Plan without the
establishment of an alternative defined contribution plan (as described in
Treas. Reg. section 1.401(k)-1(d)(4)) other than an employee stock ownership
plan (as defined in Code section 4975(e) or Code section 409), a simplified
employee pension plan (as defined in Code section 408(k)), a SIMPLE IRA Plan
(defined in Code section 408(p)), a plan or contract that satisfies the
requirements of Code section 403(b), or a plan that is described in Code section
457(b) or (f).

 

Section 7.10         QUALIFIED RESERVIST DISTRIBUTIONS

 

A "qualified reservist distribution" is any distribution to an individual who is
ordered or called to active duty after September 11, 2001, if: (1) the
distribution is from amounts attributable to elective deferrals in a 401(k)
plan; (2) the individual was (by reason of being a member of a reserve
component, as defined in section 101 of title 37, United States Code) ordered or
called to active duty for a period in excess of 179 days or for an indefinite
period; and (3) the Plan makes the distribution during the period beginning on
the date of such order or call, and ending at the close of the active duty
period.

 

 56 

 

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

ARTICLE 8

IN-SERVICE DISTRIBUTIONS AND LOANS

 

Section 8.01         ATTAINMENT OF AGE 59-1/2

 

A Participant may receive a distribution after attainment of age 59-1/2 from all
of his Accounts that are fully (100%) vested. Elective Deferrals, Qualified
Non-Elective Contributions, Qualified Matching Contributions and the portion of
any Account that has been used to satisfy the safe harbor requirements of Code
sections 401(k)(12) or 401(k)(13) and/or 401(m)(11) or 401(m)(12) shall not be
eligible for withdrawal until the Participant attains age 59-1/2.

 

Section 8.02         OTHER WITHDRAWALS

 

A Participant may receive a distribution from his Rollover Contribution Account
at any time.

 

Section 8.03         TRANSFER ACCOUNT

 

In addition to the foregoing, a Participant may receive a distribution from his
Transfer Account as permitted under the terms of any plan from which funds in
such Account were transferred to the extent that such optional forms of benefit
must be preserved pursuant to Code section 411(d)(6).

 

Section 8.04         RULES REGARDING IN-SERVICE DISTRIBUTIONS

 

(a)          In General. This Section shall apply only to the extent that
in-service withdrawals are otherwise permitted pursuant to this Article 8.

 

(b)          Frequency and Amount of Withdrawals. The Plan Administrator may
establish uniform procedures that include, but are not limited to, prescribing
limitations on the frequency and minimum amount of withdrawals; provided, that
no procedures involving minimum amounts shall prescribe a minimum withdrawal
greater than $1,000.

 

(c)          Form of Withdrawals. All distributions of amounts withdrawn
pursuant to this Article 8 shall be made in the form of a single sum as soon as
practicable following the Valuation Date as of which such withdrawal is made.
Such distributions may be paid in cash or in-kind.

 

(d)          Active Employment. Only Employees shall be eligible to receive
in-service distributions pursuant to this Article 8.

 

(e)          Ordering Rule. The Plan Administrator shall determine the ordering
rule for in-service distributions. Such ordering rule may provide that the
Participant may elect to have payments made first or last from his Roth Elective
Deferral Account or Voluntary Contribution Account or in any combination of such
Accounts and any other Account.

 

(f)          Transfer Account. A Participant may receive a distribution from the
vested portion of his Transfer Account only to the extent such Account was not
transferred from a qualified plan subject to Code section 412, to the extent
Section 8.04 applies or to the extent the Plan permits distributions to be made
to a Participant who has attained age 62 and who has not separated from
employment.

 

 57 

 

 

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

Section 8.05         LOANS

 

(a)          Eligible Participants. Unless elected otherwise in Section F.7. MEP
Participation Agreement, a Participant may apply for a loan from the Plan and
the provisions of Code section 72(p) and Treas. Reg. section 1.72(p)-1 shall
apply to the Plan and are hereby incorporated by reference. The Plan
Administrator may provide that a loan may only be granted for the purpose of
enabling the Participant to meet a financial hardship or an unusual or special
situation in his financial affairs. Loans shall only be granted pursuant to the
terms of this Section to persons who the Plan Administrator determines have the
ability to repay the loan. Loans shall not be made available to Participants who
are or were Highly Compensated Employees in an amount greater than the amount
available to other Participants and loans shall be made available to all
Participants on a nondiscriminatory and reasonably equivalent basis.

 

(b)          Maximum Loan Amount. No loan to any Participant can be made to the
extent that such loan when added to the outstanding balance of all other loans
to the Participant would exceed the lesser of:

 

(1)         $50,000 reduced by the excess (if any) of the highest outstanding
balance of loans during the one year period ending on the day before the loan is
made, over the outstanding balance of loans from the Plan on the date the loan
is made; or

 

(2)         one-half the present value of the vested Account balance of the
Participant or, if greater and so provided by the Plan Administrator, the total
vested Account balance up to $10,000; provided that additional security is given
to the extent such loan exceeds 50% of the vested Account balance.

 

For the purpose of the above limitation, all loans from all qualified plans of
the Employer are aggregated.

 

(c)          Loan Term and Amortization. Any loan shall by its terms require
that repayment (principal and interest) be amortized in level payments, not less
frequently than quarterly, over a period not extending beyond five years from
the date of the loan If so provided by the Plan Administrator, a loan term may
extend beyond five years if the loan is used to acquire a dwelling unit which
within a reasonable time (determined at the time the loan is made) will be used
as the principal residence of the Participant.

 

(d)          Minimum Loan Amount - Maximum Number of Loans. The Plan
Administrator shall specify a minimum loan amount and the maximum number of
loans outstanding at any one time.

 

(e)          Interest Rate. Interest shall be charged at a rate to be fixed by
the Plan Administrator and, in determining the interest rate, the Plan
Administrator shall take into consideration interest rates currently being
charged on similar commercial loans by persons in the business of lending money.

 

(f)          Security. All loans shall be secured by no more than one-half of
the vested portion of the Participant's Accounts (determined immediately after
the origination of the loan) and such additional security as the Plan
Administrator may deem necessary. All loans made to Participants under this
Section are to be considered Trust Fund investments and shall be segregated as
provided in Article 9 hereof unless the Plan Administrator provides otherwise.

 

(g)          Repayment. Loans shall be repaid in accordance with the foregoing
and the Plan Administrator may require as a condition to granting such loan that
it be repaid through payroll deductions. Unless the loan note provides
otherwise, the principal amount of the loan and accrued interest shall become
immediately due and payable upon a Termination of Employment. Repayment may be
suspended pursuant to Code section 414(u).

 

 58 

 

  

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

(h)          Loan Fees. Fees properly chargeable in connection with a loan may
be charged, in accordance with a uniform and nondiscriminatory policy
established by the Plan Administrator, against the Account of the Participant to
whom the loan is granted.

 

(i)          Default. In the event of default, foreclosure on the note and
attachment of security shall not occur until a distributable event occurs in the
Plan.

 

(j)          Loans to Self-Employed Persons. For Plan loans made before January
1, 2002, no loans will be made to any shareholder-employee or owner-employee.
For purposes of this requirement, a shareholder-employee means an employee or
officer of an electing small business (Subchapter S) corporation who owns (or is
considered as owning within the meaning of Code section 318(a)(1), on any day
during the taxable year of such corporation, more than 5% of the outstanding
stock of the corporation. An owner-employee means, if the Employer is a sole
proprietorship, an individual who is the sole proprietor, or, if the Employer is
a partnership, a partner owning more than 10% of either the capital or profits
interest of the partnership.

 

(k)          Loan Procedures. The Plan Administrator is authorized to adopt any
administrative rules or procedures that it deems necessary or appropriate with
respect to the granting and administering of loans under this Article 8.

 

(l)          Ordering Rule. The Plan Administrator shall determine from which
Accounts a Participant may receive a loan and the ordering rule for loans. Such
ordering rule may provide that the Participant may elect to have loans made
first or last from his Roth Elective Deferral Account or Voluntary Contribution
Account (if applicable) or in any combination of such Accounts and any other
Account.

 

(m)          Spousal Consent. If so provided by the Plan Administrator, the
Participant must obtain the consent of his or her spouse, if any, to use the
Account balance as security for a loan. Spousal consent shall be obtained no
earlier than the beginning of the 180-day period that ends on the date on which
the loan is to be so secured. The consent must be in writing, must acknowledge
the effect of the loan, and must be witnessed by a Plan representative or notary
public. Such consent shall thereafter be binding with respect to the consenting
spouse or any subsequent spouse with respect to that loan. A new consent shall
be required if the Account balance is used for renegotiation, extension,
renewal, or other revision of the loan.

 

Notwithstanding any other provision of this Plan, the portion of the
Participant's vested Account balance used as a security interest held by the
Plan by reason of a loan outstanding to the Participant shall be taken into
account for purposes of determining the amount of the Account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant's vested Account
balance (determined without regard to the preceding sentence) is payable to the
surviving spouse, then the Account balance shall be adjusted by first reducing
the vested Account balance by the amount of the security used as repayment of
the loan, and then determining the benefit payable to the surviving spouse.

 

 59 

 

  

ARTICLE 8 IN-SERVICE DISTRIBUTIONS AND LOANS

 

Section 8.06         HARDSHIP DISTRIBUTION

 

Unless elected otherwise in Section F.8. MEP Participation Agreement, a
Participant may receive a hardship distribution pursuant to the following
provisions.

 

(a)          Hardship events. The Plan Administrator, at the election of the
Participant, shall direct the distribution to any Participant in any one Plan
Year up to the lesser of 100% of the vested interest of their Elective Deferral
Account only, valued as of the last Valuation Date or the amount necessary to
satisfy the immediate and heavy financial need of the Participant. For purposes
of this Section, a Participant shall include an Employee who has an Account
balance in the Plan. Any distribution made pursuant to this Section shall be
deemed to be made as of the first day of the Plan Year or, if later, the
Valuation Date immediately preceding the date of distribution, and the Account
from which the distribution is made shall be reduced accordingly. Withdrawal
under this Section shall be authorized only if the distribution is for an
immediate and heavy financial need. The Plan Administrator will determine
whether there is an immediate and heavy financial need based on the facts and
circumstances. An immediate and heavy financial need includes, but is not
limited to, a distribution for one of the following:



(1) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(2) Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

(3) Payments for burial or funeral expenses for the Participant's deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B));

(4) Payment of tuition, related educational fees, and room and board expenses,
for up to the next twelve (12) months of post-secondary education for the
Participant, the Participant's spouse, children, or dependents (as defined in
Code Section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));

(5) Payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on the mortgage on that
residence; or

(6) Expenses for the repair of damage to the Participant's principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

 

(b) Other limits and conditions. No distribution shall be made pursuant to this
Section from the Participant's Account until such Account has become fully
vested. Furthermore, if a hardship distribution is permitted from more than one
Account, the Plan Administrator may determine any ordering of a Participant's
hardship distribution from such Accounts.

 

(c) Distribution rules apply. Any distribution made pursuant to this Section
shall be made in a manner that is consistent with and satisfies the provisions
of Article 7, including, but not limited to, all notice and consent requirements
of Code Sections 411(a)(11) and 417 and the Regulations thereunder.

 

 60 

 

 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

ARTICLE 9

INVESTMENT AND VALUATION OF TRUST FUND

 

Section 9.01         INVESTMENT OF ASSETS

 

All existing assets of the Trust Fund and all future contributions shall be
invested in accordance with the terms of this Article 9. All assets of the Trust
Fund may be commingled for investment purposes with the assets of any retirement
plan which is maintained by the Participating Employer and which qualifies under
Code section 401(a) and may be held as a single fund under one or more trust
instruments; provided that the value of each plan's assets can be determined at
any time. The assets allocable to each such plan shall in no event be used for
the benefit of Participants in the other plans.

 

Section 9.02         PARTICIPANT SELF-DIRECTION

 

(a)          In General. The Plan Administrator may permit Participants to
direct the investment of their Accounts pursuant to this Section 9.02. Any
Participant self-direction shall be made pursuant to such uniform guidelines and
procedures as the Plan Administrator may establish from time to time. If
permitted by the Plan Administrator, a Participant may direct the investment of
all of his Accounts.

 

(b)          Investment Elections. Each Participant shall direct in the form and
manner and at the time or times prescribed by the Plan Administrator the
percentage of the applicable Accounts to be invested in one or more of the
available Investment Funds, subject to such rules and limitations as the Plan
Administrator may prescribe. After the death of the Participant, a Beneficiary
shall be entitled to make investment elections as if the Beneficiary were the
Participant. Notwithstanding the foregoing, the Plan Administrator may restrict
investment transfers to the extent required to comply with applicable law.

 

(c)          Loans. Any assets that are held in the form of a Participant loan
made pursuant to Article 8 shall be treated as a segregated investment.

 

(d)          Right to Divest Publicly Traded Employer Securities. This
Subsection shall apply to the extent that the Plan holds publicly traded
employer securities and shall be interpreted in accordance with Code section
401(a)(35)(H), IRS Notice 2006-107, Treas. Reg. section 1.401(a)(35)-1. This
Subsection shall not apply if the Plan is a one-participant plan.

 

(1)         Right to Divest. An applicable individual may elect to direct the
Plan to divest any publicly traded employer securities held in the applicable
portion of his or her Account and to reinvest an equivalent amount in other
investment options offered under the Plan. This diversification right only
applies to publicly traded employer securities that are held in the Account for
which the individual meets the definition of applicable individual. The
investment options offered shall include not less than three investment options,
other than employer securities, to which the applicable individual may direct
the proceeds of the divestment of employer securities, and each investment
option must be diversified and have materially different risk and return
characteristics. The opportunity to divest and reinvest shall be offered no less
frequently than quarterly. The Plan shall not impose any restrictions or
conditions with respect to the investment of employer securities in violation of
Code section 401(a)(35)(D)(ii)(II).

 

(2)         Notice. The Plan Administrator shall provide a notice to applicable
individuals not later than 30 days before the first date on which the
individuals are eligible to exercise their rights. The notice shall describe the
diversification rights provided under Code section 401(a)(35) and describe the
importance of diversifying the investment of retirement account assets. Plans
with Plan Years beginning on or after January 1, 2007, but before February 1,
2007, are not required to furnish the notice earlier than January 1, 2007.

 

 61 

 



 

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

(3)         Transition Rules. The transition rules described in IRS Notice
2006-107 (extended by IRS Notice 2008-7) and Code section 401(a)(35)(H) shall
apply.

 

(4)         Definitions.

 

(A)         The term publicly traded employer securities means employer
securities which are readily tradable on an established securities market.
Employer securities shall be treated as publicly traded employer securities if
any Employer corporation, or any member of the controlled group of corporations
that includes an Employer corporation, has issued a class of stock that is a
publicly traded employer security. However, the Plan is not treated as holding
employer securities with respect to any securities held by either an investment
Participating Employer registered under the Investment Participating Employer
Act of 1940 or a similar pooled investment vehicle that is regulated and subject
to periodic examination by a State or Federal agency.

 

(B)         The term applicable individual means:

 

(i)          With respect to Elective Deferrals and Employee contributions,
including rollovers (and earnings thereon): (1) any Participant, (2) any
Alternate Payee who has an Account under the Plan, and (3) any Beneficiary of a
deceased Participant.

 

(ii)         With respect to other Employer contributions (and earnings
thereon): (1) a Participant who has completed at least three years of service,
(2) an Alternate Payee who has an Account under the Plan with respect to a
Participant who has completed at least three years of service, or (3) a
Beneficiary of a deceased Participant.

 

Section 9.03         INDIVIDUAL ACCOUNTS

 

There shall be maintained on the books of the Plan with respect to each
Participant, as applicable, an Elective Deferral Account, Pre-tax Elective
Deferral Account, Roth Elective Deferral Account, In-Plan Roth Rollover Account,
Matching Contribution Account (and Qualified Matching Contribution Account),
Profit Sharing Contribution Account, Rollover Contribution Account, Qualified
Non-Elective Contribution Account, Transfer Account and any other Account
established by the Plan Administrator. Each such Account shall separately
reflect the Participant's interest in the Trust Fund relating to such Account.
Each Participant shall receive, at least annually, or as otherwise required, a
statement of his Account. A Participant's interest in the Trust Fund shall be
determined and accounted for based on his beneficial interest in such fund.

 

Section 9.04         QUALIFYING EMPLOYER INVESTMENTS

 

The Trustee may not invest the assets of the Trust Fund in "qualifying employer
securities" or "qualifying employer real property" as those terms are defined in
ERISA.

 

 62 

 

  

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

Section 9.05         ALLOCATION OF EARNINGS AND LOSSES

 

(a)          Reinvestment. The dividends, capital gains distributions, and other
earnings received on the Trust Fund shall be allocated to such fund and
reinvested.

 

(b)          Valuation. The assets of each Investment Fund shall be valued at
their current fair market value as of each Valuation Date, and Accounts of each
Participant with interests in that Investment Fund shall be credited with such
Participant's allocable share of the earnings and losses of each Investment Fund
since the immediately preceding Valuation Date. Such allocation shall be done on
the basis of such Participant's interest in the applicable Investment Fund. For
purposes of the allocation of investment earnings and losses, the Plan
Administrator may adjust the value of interests of Investment Funds in Accounts
as of the preceding Valuation Date to account for any contributions,
distributions or withdrawals that occur after such preceding Valuation Date.

 

(c)          Allocation to Individual Accounts. The Accounts of each Participant
shall be adjusted as of each Valuation Date by: (1) reducing such Accounts by
any distributions and withdrawals made therefrom since the preceding Valuation
Date; (2) increasing or reducing such Accounts by the Participant's share of
earnings and losses and reasonable fees charged against such Accounts at the
direction of the Plan Administrator; and (3) crediting such Accounts with any
contributions made thereto since the preceding Valuation Date.

 

(d)          Allocation of Expenses. The Plan Administrator may allocate all,
none or any portion of the Plan's expenses to Participant Accounts. When
allocating expenses among Participant Accounts, the Plan Administrator may
allocate such expenses using any reasonable method that does not violate Title I
of ERISA and does not discriminate in favor of Highly Compensated Employees
within the meaning of applicable provisions of Code section 401(a)(4). Such
methods may include, but not be limited to: (1) allocating expenses only to
current or former Employees (or among any other classification(s) of Employees);
(2) allocating expenses directly to individual Employees; (3) allocating
expenses using the per capita or pro rata method; and (4) any combination of the
foregoing.

 

(e)          Valuation for Distribution. For the purposes of paying the amounts
to be distributed to a Participant or Beneficiary pursuant to Articles 7 and 8,
the value of the Participant's interest shall be determined in accordance with
the provisions of this Article as of the Valuation Date related to the date
benefits are paid.

 

(f)          No Rights Created by Allocation. An allocation of contributions or
earnings to the separate Account of a Participant under this Article 9 shall not
cause the Participant to have any right, title or interest in any assets of the
Plan except at the time and under the terms and conditions expressly provided
for in the Plan.

 

(g)          Dividends and Credits. Any dividends or credits earned on insurance
contracts will be allocated to the Participant's Account for whose benefit the
contract is held. No contract will be purchased under the Plan unless such
contract or a separate definite written agreement between the Participating
Employer and the insurer provides that no value under contracts providing
benefits under the Plan or credits determined by the insurer (on account of
dividends, earnings, or other experience rating credits, or surrender or
cancellation credits) with respect to such contracts may be paid or returned to
the Participating Employer or diverted to or used for other than the exclusive
benefit of the Participants or their Beneficiaries. However, any contribution
made by the Participating Employer may be returned to the Participating Employer
pursuant to Article 10.

 

 63 

 

  

ARTICLE 9 INVESTMENT AND VALUATION OF TRUST FUND

 

Section 9.06         VOTING RIGHTS

 

A Participant shall not have the right to direct the Trustee as to the exercise
of voting rights with respect to any Trust Fund investment.

 

 64 

 

 

ARTICLE 10 TRUST FUND

 

ARTICLE 10

TRUST FUND

 

Section 10.01 TRUST FUND

 

(a)    Continuation of Trust Fund. A Trust is hereby established or continued
under the Plan and the Trustee will maintain a trust account for the Plan and,
as part thereof, Participants' Accounts for such individuals as the
Participating Employer shall from time to time give written notice to the
Trustee are Participants in the Plan. The Trustee will accept and hold in the
Trust Fund such contributions on behalf of Participants as it may receive from
time to time from the Participating Employer, including amounts transferred by
any prior trustee of the Plan, and such earnings, income and appreciation as may
accrue thereon; less losses, depreciation and payments made by the Trustee to
carry out the purposes of the Plan. The Trust Fund shall be fully invested and
reinvested in accordance with the applicable provisions of the Plan.

 

(b)      Exclusive Benefit. All contributions made to the Plan are made for the
exclusive benefit of the Participants and their Beneficiaries, and such
contributions shall not be used for, nor diverted to, purposes other than for
the exclusive benefit of the Participants and their Beneficiaries (including the
costs of maintaining and administering the Plan and corresponding Trust).

 

(c)      Return of Contributions. Notwithstanding any other provision of the
Plan: (1) as contributions made prior to the receipt of an initial determination
letter are conditional upon a favorable determination as to the qualified status
of the Plan under Code section 401(a), if the Plan receives an adverse
determination with respect to its initial qualification, then any such
contribution may be returned to the Participating Employer within one year after
such determination, provided the application for determination is made by the
time prescribed by law; (2) contributions made by the Participating Employer
based upon mistake of fact may be returned to the Participating Employer within
one year of such contribution; (3) as all contributions to the Plan are
conditioned upon their deductibility under the Code, if a deduction for such a
contribution is disallowed, such contribution may be returned to the
Participating Employer within one year of the disallowance of such deduction;
and (4) after all liabilities under the Plan have been satisfied, the remaining
assets of the Trust shall be distributed to the Participating Employer if such
distribution does not contravene any provision of applicable law.

 

In the case of the return of a contribution due to mistake of fact or the
disallowance of a deduction, the amount that may be returned is the excess of
the amount contributed over the amount that would have been contributed had
there not been a mistake or disallowance. Earnings attributable to the excess
contributions may not be returned to the Participating Employer but losses
attributable thereto must reduce the amount to be so returned. Any return of
contribution or distribution of assets made by the Trustee pursuant to this
Section shall be made only upon the direction of the Participating Employer,
which shall have exclusive responsibility for determining whether the conditions
of such return or distribution have been satisfied and for the amount to be
returned.

 

(d)     Assets Not Held by Trustee. The Trustee shall not be responsible for any
assets of the Plan that are held outside of the Trust Fund. The Trustee is
expressly hereby relieved of any responsibility or liability for any losses
resulting to the Plan arising from any acts or omissions on the part of any
insurance Participating Employer holding assets outside of the Trust Fund. The
Trustee may require the Participating Employer to serve as custodian for all
promissory notes and related documents issued in connection with the Plan's
Participant loan program and require the Participating Employer to be
responsible for the safekeeping of same.

 

 65 

 



 

ARTICLE 10 TRUST FUND

 

(e)     Group Trust. In the event that the Trust is a part of any group trust
(within the meaning of Internal Revenue Service Revenue Rulings 81-100 and
2011-1): (1) participation in the Trust is limited to (i) individual retirement
accounts which are exempt under Code section 408(e), (ii) pension and
profit-sharing trusts which are exempt under Code section 501(a) by qualifying
under Code section 401(a) and (iii) accounts under Code sections 403(b)(7),
403(b)(9) and governmental retiree benefit plans under Code section 401(a)(24)
to the extent the requirements of Revenue Ruling 2011-1 are met; (2) no part of
the corpus or income which equitably belongs to any individual retirement
account or Employer's trust may be used for or diverted to any purposes other
than for the exclusive benefit of the individual or the Employees, respectively,
or their Beneficiaries who are entitled to benefits under such participating
individual retirement account or Employer's trust; (3) no part of the equity or
interest in the Trust Fund shall be subject to assignment by a participating
individual retirement account or Employer's trust; and (4) the Trustee shall
maintain separate accounts for each participating trust or individual retirement
account.

 

Section 10.02 DUTIES OF THE TRUSTEE

 

(a)    In General. The Trustee is not a party to, and has no duties or
responsibilities under the Plan, other than those that may be expressly
contained in this Article. The Trustee shall have no duties, responsibilities or
liability with respect to the acts or omissions of any prior trustee. The
Trustee shall discharge its assigned duties and responsibilities under this
Article and the Plan with the care, skill, prudence, and diligence under the
circumstances then prevailing that a prudent person acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims.

 

(b)    Contributions. The Trustee agrees to accept contributions that are paid
to it by the Participating Employer (as well as Rollover Contributions and
direct transfers from other eligible retirement plans) in accordance with the
terms of this Article. Such contributions shall be in cash or in such other form
that may be acceptable to the Trustee. In-kind contributions of other than
qualifying employer securities are permitted only in non-pension plans provided
that the contribution is discretionary and unencumbered. Qualifying employer
securities may be contributed to both pension and non-pension plans subject to
the requirements of ERISA section 408(e). The Trustee shall have no
responsibility for any property until it is received by the Trustee. The CEO of
each Participating Employer has the duty to determine and collect contributions
under the Plan. The Participating Employer shall have the sole duty and
responsibility for the determination of the accuracy or sufficiency of the
contributions to be made under the Plan, the transmittal of the same to the
Trustee and compliance with any statute, regulation or rule applicable to
contributions.

 

(c)    Distributions. The Trustee shall make distributions out of the Trust Fund
pursuant to instructions described in Section 10.05. The Trustee shall not have
any responsibility or duty under this Article for determining that such are in
accordance with the terms of the Plan and applicable law, including without
limitation, the amount, timing or method of payment and the identity of each
person to whom such payments shall be made. The Trustee shall have no
responsibility or duty to determine the tax effect of any payment or to see to
the application of any payment. In making payments, the Participating Employer
acknowledges that the Trustee is acting as a paying agent and not as the payor,
for tax information reporting and withholding purposes. In the event that any
dispute shall arise as to the persons to whom payment or delivery of any assets
shall be made by the Trustee, the Trustee may withhold such payment or delivery
until such dispute shall have been settled by the parties concerned or shall
have been determined by a court of competent jurisdiction.

 

(d)    Records. The Trustee shall keep full and accurate accounts of all
receipts, investments, disbursements and other transactions hereunder, including
such specific records as may be agreed upon in writing between the Participating
Employer and the Trustee. All such accounts, books and records shall be open to
inspection and audit at all reasonable times by any authorized representative of
the Participating Employer or the Plan Administrator. A Participant may examine
only those individual account records pertaining directly to him.

 

 66 

 

  

ARTICLE 10 TRUST FUND

 

(e)    Accounting. The Trustee shall file with the Plan Administrator a written
account of the administration of the Trust Fund showing all transactions
effected by the Trustee subsequent to the period covered by the last preceding
account and all property held at the end of the accounting period. The Trustee
shall use its best effort to file such written account within ninety (90) days,
but not later than one hundred twenty (120) days after the end of each Plan
Year. Upon approval of such accounting by the Plan Administrator, neither the
Participating Employer nor the Plan Administrator shall be entitled to any
further accounting by the Trustee. The Plan Administrator may approve such
accounting by written notice of approval delivered to the Trustee or by failure
to express objection to such accounting in writing delivered to the Trustee
within six (6) months from the date on which the accounting is delivered to the
Plan Administrator.

 

(f)    Participant Eligibility. The Trustee shall not be required to determine
the facts concerning the eligibility of any Participant to participate in the
Plan, the amount of benefits payable to any Participant or Beneficiary under the
Plan, or the date or method of payment or disbursement. The Trustee shall be
fully entitled to rely in good faith solely upon the written advice and
directions of the Plan Administrator as to any such question of fact.

 

(g)    Indicia of Ownership. The Trustee shall not hold the indicia of ownership
of any assets of the Trust Fund outside of the jurisdiction of the District
Courts of the United States, unless in compliance with section 404(b) of ERISA
and regulations thereunder.

 

(h)    Notice. The Trustee shall provide the Participating Employer with advance
notice of any legal actions the Trustee may take with respect to the Plan and
Trust and shall promptly notify the Participating Employer of any claim against
the Plan and Trust.

 

(i)    Other Fiduciaries. The Trustee shall not be responsible for the acts or
omissions of any other persons except as may be required by ERISA section 405.

  

Section 10.03 GENERAL INVESTMENT POWERS

 

In addition to all powers and authority under common law, statutory authority
and other provisions of this Article, the Trustee shall have the following
powers and authorities to be exercised in accordance with and subject to the
provisions of Section 10.04 hereof:

 

(a)    Invest and reinvest the Trust Fund in any property, real, personal or
mixed, wherever situated, and whether situated, and whether or not productive of
income or consisting of wasting assets, including, without limitation, common
and preferred stock, bonds, notes, debentures, options, mutual funds,
leaseholds, mortgages (including without limitation, any collective or part
interest in any bond and mortgage or note and mortgage), certificates of
deposit, and oil, mineral or gas properties, royalties, interests or rights
(including equipment pertaining thereto), without being limited to the classes
of property in which trustees are authorized by law or any rule of court to
invest trust funds and without regard to the proportion any such property may
bear to the entire amount of the Trust Fund;

 

(b)    Hold property in nominee name, in bearer form, or in book entry form, in
a clearinghouse corporation or in a depository, provided that such property is
held in conformance with DOL Reg. section 2550-403a-1(b) and that such property
is held by (i) a bank or trust Participating Employer that is subject to
supervision by the United States or a state, or a nominee of such bank or trust
Participating Employer, (ii) a broker or dealer registered under the Securities
Exchange Act of 1934, or a nominee of such broker or dealer; (iii) a "clearing
agency," as defined in section 3(a)(23) of the Securities Exchange Act of 1934,
or its nominee; or (iv) any other entity as provided in DOL Reg. section
2550-403a-1(b);

 

 67 

 



 

ARTICLE 10 TRUST FUND

 

(c)      Collect income payable to and distributions due to the Trust Fund and
sign on behalf of the Trust any declarations, affidavits, certificates of
ownership and other documents required to collect income and principal payments,
including but not limited to, tax reclamations, rebates and other withheld
amounts;

 

(d)      To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee. No
person dealing with the Trustee shall be bound to see to the application of the
purchase money or to inquire into the validity, expediency, or propriety of any
such sale or other disposition;

 

(e)      Pursuant to the terms of Section 10.06, to vote upon any stocks, bonds,
or other securities; to give general or special proxies or powers of attorney
with or without power of substitution; to exercise any conversion privileges,
subscription rights or other options, and to make any payments incidental
thereto; to oppose, or to consent to, or otherwise participate in, corporate
reorganizations or other changes affecting corporate securities, and to delegate
discretionary powers, and to pay any assessments or charges in connection
therewith; and generally to exercise any of the powers of an owner with respect
to stocks, bonds, securities, or other property;

 

(f)      Take all action necessary to pay for authorized transactions or make
authorized distributions, including exercising the power to borrow or raise
monies from any lender, upon such terms and conditions as are necessary to
settle such transactions or distributions;

 

(g)      To keep such portion of the Trust Fund uninvested in cash or cash
balances as the Trustee may, from time to time, deem to be in the best interests
of the Plan, without liability for interest thereon;

 

(h)      To accept and retain for such time as the Trustee may deem advisable
any securities or other property received or acquired as Trustee hereunder,
whether or not such securities or other property would normally be purchased as
investments hereunder;

 

(i)      To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

 

(j)       To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Trust Fund, to commence or defend suits or
legal or administrative proceedings, and to represent the Plan and/or Trust Fund
in all suits and legal and administrative proceedings (arbitration shall not be
permitted to the extent the claim involves a Participant);

 

(k)       To invest in Treasury Bills and other forms of United States
government obligations;

 

(l)      To deposit cash in accounts in the banking department of the Trustee or
an affiliated banking organization;

 

(m)      To deposit monies in federally insured savings accounts or certificates
of deposit in banks or savings and loan associations;

 

 68 

 



 

ARTICLE 10 TRUST FUND

 

(n)       To invest and reinvest all or any portion of the Trust Fund
collectively with funds of other retirement plan trusts exempt from tax under
Code section 501(a), including, without limitation, the power to invest
collectively with such other funds through the medium of one or more common,
collective or commingled trust funds which have been or may hereafter be
operated by the Trustee, the instrument or instruments establishing such trust
fund or funds, as amended from time to time, being made part of this Trust so
long as any portion of the Trust Fund shall be invested through the medium
thereof;

 

(o)      To sell, either at public or private sale, option to sell, mortgage,
lease for a term of years less than or continuing beyond the possible date of
the termination of the Trust created hereunder, partition or exchange any real
property which may from time to time constitute a portion of the Trust Fund, for
such prices and upon such terms as it may deem best, and to make, execute and
deliver to the purchasers thereof good and sufficient deeds of conveyance
therefor and all assignments, transfers and other legal instruments, either
necessary or convenient for the passing of the title and ownership thereof to
the purchaser, free and discharged of all trusts and without liability on the
part of such purchasers to see to the proper application of the purchase price;

 

(p)      To repair, alter, improve or demolish any buildings which may be on any
real estate forming part of the Trust Fund or to erect entirely new structures
thereon;

 

(q)      To renew, extend or participate in the renewal or extension of any
mortgage, upon such terms as may be deemed advisable, and to agree to a
reduction in the rate of interest on any mortgage or to any other modification
or change in the terms of any mortgage or of any guarantee pertaining thereto,
in any manner and to any extent that may be deemed advisable for the protection
of the Trust Fund or the preservation of the value of the investment; to waive
any default, whether in the performance of any covenant or condition of any
mortgage or in the performance of any guarantee, or to enforce any such default
in such manner and to such extent as may be deemed advisable; to exercise and
enforce any and all rights of foreclosure, to bid on property in foreclosure, to
take a deed in lieu of foreclosure with or without paying a consideration
therefor, and in connection therewith to release the obligation on the bond or
note secured by the mortgage; and to exercise and enforce in any action, suit or
proceeding at law or in equity any rights or remedies in respect to any mortgage
or guarantee;

 

(r)      To purchase any authorized investment at a premium or at a discount;

 

(s)      To purchase any annuity contract; and

 

(t)      To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustee may deem necessary to
carry out the purposes of the Plan.

 

Section 10.04 OTHER INVESTMENT POWERS

 

(a)    Requirement for Preapproval. The powers granted the Trustee under Section
10.03 shall be exercised by the Trustee upon the written direction from the
Investment Fiduciary pursuant to Sections 10.05 and 10.06. Any written direction
of the Investment Fiduciary may be of a continuing nature, but may be revoked in
writing by the Investment Fiduciary at any time. The Trustee shall comply with
any direction as promptly as possible, provided it does not contravene the terms
of the Plan or the provision of any applicable law. The Investment Fiduciary, by
written direction, may require the Trustee to obtain written approval of the
Investment Fiduciary before exercising such of its powers as may be specified in
such direction. Any such direction may be of a continuing nature or otherwise
and may be revoked in writing by the Investment Fiduciary at any time. The
Trustee shall not be responsible for any loss that may result from the failure
or refusal of the Investment Fiduciary to give any such required direction or
approval.

 

 69 

 

  

ARTICLE 10 TRUST FUND

 

(b)    Prohibited Transactions. The Trustee shall not engage in any prohibited
transaction within the meaning of the Code and ERISA.

 

(c)    Legal Actions. The Trustee is authorized to execute all necessary
receipts and releases and shall be under the duty to make efforts to collect
such sums as may appear to be due (except contributions hereunder); provided,
however, that the Trustee shall not be required to institute suit or maintain
any litigation to collect the proceeds of any asset unless it has been
indemnified to its satisfaction for counsel fees, costs, disbursements and all
other expenses and liabilities to which it may in its judgment be subjected by
such action. Notwithstanding anything to the contrary herein contained, the
Trustee is authorized to compromise and adjust claims arising out of any asset
held in the Trust Fund upon such terms and conditions as the Trustee may deem
just, and the action so taken by the Trustee shall be binding and conclusive
upon all persons interested in the Trust Fund.

 

(d)    Retention of Advisors. The Trustee, with the consent of the Investment
Fiduciary, may retain the services of investment advisors to invest and reinvest
the assets of the Trust Fund, as well as employ such legal, actuarial, medical,
accounting, clerical and other assistance as may be required in carrying out the
provisions of the Plan. The Trustee may also appoint custodians, subcustodians
or subtrustees as to part or all of the Trust Fund.

 

Section 10.05 INSTRUCTIONS

 

(a)    Reliance on Instructions. Whenever the Trustee is permitted or required
to act upon the directions or instructions of the Investment Fiduciary, Plan
Administrator or Participating Employer, the Trustee shall be entitled to act in
good faith upon any written communication signed by any person or agent
designated to act as or on behalf of the Investment Fiduciary, Plan
Administrator or Participating Employer. Such person or agent shall be so
designated either under the provisions of the Plan or in writing by the
Participating Employer and their authority shall continue until revoked in
writing. The Trustee shall incur no liability for failure to act in good faith
on such person's or agent's instructions or orders without written
communication, and the Trustee shall be fully protected in all actions taken in
good faith in reliance upon any instructions, directions, certifications and
communications believed to be genuine and to have been signed or communicated by
the proper person.

 

(b)    Designation of Agent.

 

(1)    Plan Sponsor. The Plan Sponsor shall notify the Trustee in writing as to
the appointment, removal or resignation of any person designated to act as or on
behalf of the Investment Fiduciary, Plan Administrator or Plan Sponsor. After
such notification, the Trustee shall be fully protected in acting in good faith
upon the directions of, or dealing with, any person designated to act as or on
behalf of the Investment Fiduciary, Plan Administrator or Plan Sponsor until it
receives notice to the contrary. The Trustee shall have no duty to inquire into
the qualifications of any person designated to act as or on behalf of the
Investment Fiduciary, Plan Administrator or Plan Sponsor.

 

(2)    Trustee. If there is more than one Trustee, the Trustees may designate
one or more of the Trustees to act on behalf of the Trustees. Such designated
Trustee shall be authorized to take any and all actions and execute and deliver
such documents as may be necessary or appropriate.

 

 70 

 

  

ARTICLE 10 TRUST FUND

 

(c)      Procedures. The Trustee may adopt such rules and procedures as it deems
necessary, desirable, or appropriate including, but not limited to: (1) taking
action with or without formal meetings; and (2) in the event that there is more
than one Trustee, a procedure specifying whether action may be taken by a less
than unanimous vote.

 

(d)      Payment of Benefits. The Trustee shall pay benefits and expenses from
the Trust Fund only upon the written direction of the Plan Administrator. The
Trustee shall be fully entitled to rely in good faith on such directions
furnished by the Plan Administrator, and shall be under no duty to ascertain
whether the directions are in accordance with the provisions of the Plan.

 

Section 10.06 INVESTMENT OF THE FUND

 

(a)    Investment Funds. The Investment Fiduciary shall have the exclusive
authority and discretion to select the Investment Funds available for investment
under the Plan. In making such selection, the Investment Fiduciary shall use the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims.
Subject to the first sentence of Subsection (b) below, the available investments
under the Plan shall be sufficiently diversified so as to minimize the risk of
large losses, unless under the circumstances it is clearly prudent not to do so.
The Investment Fiduciary shall notify the Trustee in writing of the selection of
the Investment Funds currently available for investment under the Plan, and any
changes thereto.

 

(b)    Participant Self-Direction. To the extent permitted by the Plan
Administrator pursuant to Section 9.02, each Participant shall have the right,
in accordance with the provisions of the Plan, to direct the investment by the
Trustee of all amounts allocated to the separate Accounts of the Participant
under the Plan among any one or more of the available Investment Funds;
provided, however, that during any transition period as may be determined by the
Investment Fiduciary, the Investment Fiduciary may direct the investment by the
Trustee into the Investment Funds available during such period with respect to
which individual Participants' directions shall not have been made or shall not
have been permitted to be made under the Plan. All investment directions by
Participants shall be timely furnished to the Trustee by the Plan Administrator,
except to the extent such directions are transmitted telephonically or otherwise
by Participants directly to the Trustee or its delegate in accordance with rules
and procedures established and approved by the Plan Administrator and
communicated to the Trustee. In making any investment of the assets of the Fund,
the Trustee shall be fully entitled to rely on such directions furnished to it
by the Plan Administrator or by Participants in accordance with the Plan
Administrator's approved rules and procedures, and shall be under no duty to
make any inquiry or investigation with respect thereto. If the Trustee receives
any contribution under the Plan that is not accompanied by instructions
directing its investment, the Trustee shall notify the Plan Administrator of
that fact, and the Trustee may, in its discretion, hold all or a portion of the
contribution uninvested without liability for loss of income or appreciation
pending receipt of proper investment directions.

 

(c)    Investment Managers.

 

(1)      Appointment of Investment Managers. The Investment Fiduciary may
appoint one or more Investment Managers with respect to some or all of the
assets of the Trust Fund as contemplated by section 402(c)(3) of ERISA. Any such
Investment Manager shall acknowledge to the Investment Fiduciary in writing that
it accepts such appointment and that it is an ERISA fiduciary with respect to
the Plan and the Trust Fund. The Investment Fiduciary shall provide the Trustee
with a copy of the written agreement (and any amendments thereto) between the
Investment Fiduciary and the Investment Manager. By notifying the Trustee of the
appointment of an Investment Manager, the Investment Fiduciary shall be deemed
to certify that such Investment Manager meets the requirements of section 3(38)
of ERISA. The authority of the Investment Manager shall continue until the
Investment Fiduciary rescinds the appointment or the Investment Manager has
resigned.

 

 71 

 

  

ARTICLE 10 TRUST FUND

 

(2)      Separation of Duties. The assets with respect to which a particular
Investment Manager has been appointed shall be specified by the Investment
Fiduciary and shall be segregated in a separate account for the Investment
Manager (the "Separate Account") and the Investment Manager shall have the power
to direct the Trustee in every aspect of the investment of the assets of the
Separate Account. The Trustee shall not be liable for the acts or omissions of
an Investment Manager and shall have no liability or responsibility for acting
pursuant to the direction of, or failing to act in the absence of, any direction
from an Investment Manager, unless the Trustee knows that by such action or
failure to act it would be itself committing a breach of fiduciary duty or
participating in a breach of fiduciary duty by such Investment Manager, it being
the intention of the parties that each party shall have the full protection of
section 405(d) of ERISA.

 

(d)      Proxies.

 

(1)      Delivery of Information. The Trustee shall deliver, or cause to be
delivered, to the Participating Employer or Plan Administrator all notices,
prospectuses, financial statements, proxies and proxy soliciting materials
received by the Trustee relating to securities held by the Trust or, if
applicable, deliver these materials to the appropriate Participant or the
Beneficiary of a deceased Participant.

 

(2)      Voting. The Trustee shall not vote any securities held by the Trust
except in accordance with the written instructions of the Participating
Employer, the Investment Fiduciary, or if otherwise permitted in the Plan, the
Participant or the Beneficiary of the Participant, if the Participant is
deceased. However, the Trustee may, in the absence of instructions, vote
"present" for the sole purpose of allowing such shares to be counted for
establishment of a quorum at a shareholders' meeting. The Trustee shall have no
duty to solicit instructions from Participants, Beneficiaries, the Investment
Fiduciary or the Participating Employer.

 

(3)      Investment Manager. To the extent not delegated to Participants
pursuant to Subsection (b), the Investment Manager shall be responsible for
making any proxy voting or tender offer decisions with respect to securities
held in the Separate Account and the Investment Manager shall maintain a record
of the reasons for the manner in which it voted proxies or responded to tender
offers.

 

Section 10.07 COMPENSATION AND INDEMNIFICATION

 

(a)    Compensation. The Trustee shall be entitled to reasonable compensation
for its services as is mutually agreed upon with the Plan Sponsor; provided that
such compensation does not result in a prohibited transaction within the meaning
of the Code and ERISA. If the Trustee and the Participating Employer mutually
agree that the Trustee may retain as additional compensation for its services
any earnings resulting from the anticipated short-term investment of funds
("float") on Plan assets deposited in or transferred to a Trustee general or
omnibus account, then the Trustee shall be authorized to retain such float;
provided, that such agreement: (i) discloses the specific circumstances under
which float will be earned and retained, (ii) in the case of float on
distributions, discloses when the float period commences and ends, and (iii)
discloses the rate of the float or the specific manner in which such rate will
be determined. If approved by the Plan Administrator, the Trustee shall also be
entitled to reimbursement for all direct expenses properly and actually incurred
on behalf of the Plan. Such compensation or reimbursement shall be paid to the
Trustee out of the Trust Fund unless paid directly by the Participating
Employer.

 

 72 

 



 

ARTICLE 10 TRUST FUND

 

(b)    Indemnification. The Participating Employer shall indemnify and hold
harmless the Trustee (and its delegates) from all claims, liabilities, losses,
damages and expenses, including reasonable attorneys' fees and expenses,
incurred by the Trustee in connection with its duties hereunder to the extent
not covered by insurance, except when the same is due to the Trustee's own gross
negligence, willful misconduct, lack of good faith, or breach of its fiduciary
duties under the Plan or ERISA.

 

Section 10.08 RESIGNATION AND REMOVAL

 

(a)    Resignation. The Trustee may resign at any time by written notice to the
Plan Sponsor which shall be effective 60 days after delivery unless prior
thereto a successor Trustee assumes the responsibilities of Trustee hereunder.

 

(b)    Removal. The Trustee may be removed by the Plan Sponsor at any time.

 

(c)    Successor Trustee. The appointment of a successor Trustee hereunder shall
be accomplished by and shall take effect upon the delivery to the resigning or
removed Trustee, as the case may be, of written notice of the Plan Sponsor
appointing such successor Trustee, and an acceptance in writing of the office of
successor Trustee hereunder executed by the successor so appointed. Any
successor Trustee may be either a corporation authorized and empowered to
exercise trust powers or one or more individuals. All of the provisions set
forth herein with respect to the Trustee shall relate to each successor Trustee
so appointed with the same force and effect as if such successor Trustee had
been originally named herein as the Trustee hereunder. If within 45 days after
notice of resignation shall have been given under the provisions of this Article
a successor Trustee shall not have been appointed, the resigning Trustee or the
Plan Sponsor may apply to any court of competent jurisdiction for the
appointment of a successor Trustee.

 

(d)    Transfer of Trust Fund. Upon the appointment of a successor Trustee, the
resigning or removed Trustee shall transfer and deliver the Trust Fund to such
successor Trustee, after reserving such reasonable amount as it shall deem
necessary to provide for its expenses in the settlement of its account, the
amount of any compensation due to it and any sums chargeable against the Trust
Fund for which it may be liable. If the sums so reserved are not sufficient for
such purposes, the resigning or removed Trustee shall be entitled to
reimbursement for any deficiency from the Plan Sponsor.

 

 73 

 

  

ARTICLE 11 SPECIAL TOP-HEAVY RULES

 

ARTICLE 11

SPECIAL TOP-HEAVY RULES

 

Section 11.01 TOP-HEAVY STATUS

 

The special provisions set forth in this Article 11 shall apply during any Plan
Year in which this Plan, together with any other retirement plans required to be
aggregated under Code section 416(g) and the Treasury Regulations promulgated
thereunder, is "Top-Heavy." This Plan is Top-Heavy for any Plan Year beginning
after 1983:

 

(a)    If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not
part of any Required Aggregation Group or Permissive Aggregation Group of plans;

 

(b)    If this Plan is a part of a Required Aggregation Group of plans but not
part of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group of plans exceeds 60%; or

 

(c)    If this Plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

 

Section 11.02 MINIMUM ALLOCATIONS

 

(a)    In General. Notwithstanding other provisions of this Plan, for any Plan
Year during which this Plan is Top-Heavy and the Top-Heavy minimum allocation is
not met solely or partially in another plan, the following shall apply:

 

(1)      A Participant specified in Subsection (a)(2) below shall receive the
minimum allocation or benefit requirement applicable to Top-Heavy plans
specified in (a)(3) below.

 

(2)      Participants Receiving Minimum Allocation/Benefit. If the Participant
is not eligible to participate in a defined benefit plan in a group specified in
Section 11.01 other than a frozen plan in which no additional accruals are being
made, he or she shall receive the minimum allocation or benefit in this Plan or
any other defined contribution plan that is sponsored by the Employer provided,
he or she is (i) an Eligible Employee who is not a Key Employee; and (ii)
employed by the Employer on the last day of the Plan Year. If the Participant is
eligible to participate in a defined benefit plan in a group specified in
Section 11.01, and the Top-Heavy minimum is to be made in this Plan for such
Participant, he or she shall receive the minimum allocation or benefit in this
Plan or any other defined contribution plan that is sponsored by the Employer
provided, he or she is (i) an Eligible Employee as described in the applicable
plan document; and (ii) has completed 1,000 Hours of Service (in accordance with
such defined benefit plan) during such Plan Year. In the event a Participant is
entitled to a Top-Heavy minimum benefit accrual under a defined benefit plan and
is not otherwise eligible for a Top-Heavy minimum allocation under this Plan
because of severance of employment prior to the last day of the Plan Year, such
requirement shall be waived in this Plan solely to the extent the Top-Heavy
minimum is required to be given in this Plan. Participants covered by a
collective bargaining agreement shall share in Top-Heavy minimum allocations
provided retirement benefits were the subject of good faith bargaining.

 

 74 

 

  

ARTICLE 11 SPECIAL TOP-HEAVY RULES

 

(3)      Amount of Minimum Allocation/Benefit. If the Participant is not
eligible to participate in a defined benefit plan in a group specified in
Section 11.01, the Top-Heavy minimum allocation ("defined contribution minimum")
shall not be less than the lesser of 3% of such Participant's Statutory
Compensation or the largest percentage of Participating Employer contributions
(including Elective Deferrals) and forfeitures, as a percentage of Key
Employee's Statutory Compensation, as limited by Code section 401(a)(17),
allocated on behalf of any Key Employee for that Plan Year. If: (i) the
Participant is eligible to participate in a defined benefit plan in a group
specified in Section 11.01, (ii) satisfies the requirement in the defined
benefit plan to receive the Top-Heavy minimum under the terms of that plan, and
(iii) the Top-Heavy minimum is to be given in this Plan, the Top-Heavy minimum
benefit ("defined benefit minimum") shall be determined under one of the
following methods:

 

(A)      Defined Benefit Minimum. A defined benefit minimum, which is an accrued
benefit at any point in time equal to at least the product of (i) a
Participant's average annual compensation for the period of consecutive years
(not exceeding five) when the Participant had the highest aggregate compensation
from the Employer and (ii) the lesser of 2% per year of service or 1-year period
of service (within the meaning of Code section 416), as applicable, with the
Employer or 20%, subject to the rules of Code section 416 and the Regulations
thereunder;

 

(B)      Floor Offset. A floor offset approach, pursuant to Revenue Ruling
76-259, 1976-2 C.B. 111, under which the defined benefit minimum of the defined
benefit plan that is provided pursuant to Subsection (A) above is offset by the
benefits provided under the defined contribution plan (or plans);

 

(C)      Comparability Analysis. A demonstration, using a comparability analysis
of Rev. Rul. 81-202, that the plans are providing benefits at least equal to the
defined benefit minimum that is provided pursuant to Subsection (A) above; or

 

(D)      Defined Contribution Minimum. An allocation of Employer contributions
and forfeitures that are made on behalf of such Participant under this Plan (or
any defined contribution plan that is sponsored by the Employer) equal to 5% of
the Participant's Statutory Compensation unless off-setting a portion of the
minimum allocation in another plan or the Participant in this Plan is not a
participant in the defined benefit plan. If the Plan allocates its Profit
Sharing or Pension Contribution using permitted disparity (integration), it may,
therefore, substitute the 3% in the first step of its allocation process with 5%
(or such other amount required) in order to satisfy the Top-Heavy minimum
allocation.

 

(4)      The minimum allocation is determined without regard to any Social
Security contribution. The Top-Heavy minimum shall be made even though, under
other Plan provisions, the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the Plan
Year because of: (i) the Participant's failure to complete 1,000 Hours of
Service (or any equivalent provided in the Plan); (ii) the Participant's failure
to make mandatory Employee contributions to the Plan; or (iii) Compensation less
than a stated amount. Except as provided in Subsections (b) and (c) below,
neither Elective Deferrals nor Matching Contributions may be taken into account
for the purpose of satisfying the minimum Top-Heavy contribution requirement.

 

(5)      Contributions under other Plans. In the event the minimum allocation
requirement discussed in Subsection 11.02(a) is met solely or partially in
another plan, this Plan may offset the minimum required allocation in Subsection
11.02(a) by the amount allocated in or the benefit accrued in the other plan.
If, after applying the requirements of Code section 416, corresponding
regulations and this Article 11, the Top-Heavy minimum allocation is not
satisfied, then additional contributions may be made to this Plan and/or to one
or more plans that are part of the Required Aggregation Group or Permissive
Aggregation Group.

 

 75 

 



 

ARTICLE 11 SPECIAL TOP-HEAVY RULES

 

(b)    Matching Contributions. Employer Matching Contributions may be taken into
account for purposes of satisfying the minimum contribution requirements of Code
section 416(c)(2) and the Plan. The preceding sentence shall apply with respect
to Matching Contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shall be met in another plan, such other plan.
Employer Matching Contributions that are used to satisfy the minimum
contribution requirements shall be treated as Matching Contributions for
purposes of the actual contribution percentage test and other requirements of
Code section 401(m).

 

(c)    The Top-Heavy requirements of Code section 416 and this Section shall not
apply in any year beginning after December 31, 2001, in which the Plan consists
solely of a cash or deferred arrangement which meets the requirements of Code
sections 401(k)(11), 401(k)(12) or 401(k)(13) and Matching Contributions with
respect to which the requirements of Code sections 401(m)(10), 401(m)(11) or
401(m)(12) are met; or in which the Plan is part of an "eligible combined plan"
in compliance with Code section 414(x), IRS Notice 2009-71, and any
superseding/subsequent guidance.

 

Section 11.03 MINIMUM VESTING

 

(a)    For any Plan Year in which this Plan is Top-Heavy, the following vesting
schedule shall automatically apply to the Plan to the extent that it is more
favorable than the vesting schedule provided for in Article 6:

 

Years of Vesting Service  Vesting     Percentage  Less than Two Years   0% Two
Years but less than Three Years   20% Three Years but less than Four Years   40%
Four Years but less than Five Years   60% Five Years but less than Six Years 
 80% Six or More Years   100%

 

(b)    The minimum vesting schedule applies to all benefits within the meaning
of Code section 411(a)(7) except those attributable to Employee contributions or
those already subject to a vesting schedule which vests at least as rapidly as
the schedule listed above, including benefits accrued before the effective date
of Code section 416 and benefits accrued before the Plan became Top-Heavy.
Further, no decrease in a Participant's nonforfeitable percentage may occur in
the event the Plan's status as Top-Heavy changes for any Plan Year. However,
this Section does not apply to the Account balances of any Employee who does not
have an Hour of Service after the Plan initially became Top-Heavy and such
Employee's Account balance attributable to Participating Employer contributions
and forfeitures will be determined without regard to this Section. The minimum
allocation required (to the extent required to be nonforfeitable under Code
section 416(b)) may not be forfeited under Code sections 411(a)(3)(B) or
411(a)(3)(D).

 

 76 

 

  

ARTICLE 12 PLAN ADMINISTRATION

 

ARTICLE 12

PLAN ADMINISTRATION

 

Section 12.01 PLAN ADMINISTRATOR

 

(a)   Designation. The Plan Administrator shall be the Plan Sponsor. The Plan
Sponsor may subsequently designate other persons to serve as Plan Administrator.

 

(b)   Authority and Responsibility of the Plan Administrator. The Plan
Administrator shall be the Plan "administrator" as such term is defined in
section 3(16) of ERISA, and as such shall have total and complete discretionary
power and authority:

 

(1)      to make factual determinations, to construe and interpret the
provisions of the Plan, to correct defects and resolve ambiguities and
inconsistencies therein and to supply omissions thereto. Any construction,
interpretation or application of the Plan by the Plan Administrator shall be
final, conclusive and binding;

 

(2)      to determine the amount, form or timing of benefits payable hereunder
and the recipient thereof and to resolve any claim for benefits in accordance
with this Article 12;

 

(3)      to determine the amount and manner of any allocations and/or benefit
accruals hereunder, including whether the Plan maintains an ERISA account and
the manner in which amounts deposited in such ERISA account shall be allocated;

 

(4)      to maintain and preserve records relating to Participants, former
Participants, and their Beneficiaries and Alternate Payees;

 

(5)      to prepare and furnish to Participants, Beneficiaries and Alternate
Payees all information and notices required under applicable law or the
provisions of this Plan;

 

(6)      to prepare and file or publish with the Secretary of Labor, the
Secretary of the Treasury, their delegates and all other appropriate government
officials all reports and other information required under law to be so filed or
published;

 

(7)      to approve and enforce any loan hereunder including the repayment
thereof;

 

(8)      to provide directions to the Trustee with respect to the purchase of
life insurance, methods of benefit payment, valuations at dates other than
regular Valuation Dates and on all other matters where called for in the Plan or
requested by the Trustee;

 

(9)      to hire such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable; and shall be entitled, to the extent
permitted by law, to rely conclusively on all tables, valuations, certificates,
opinions and reports which are furnished by same;

 

(10)      to determine all questions of the eligibility of Employees and of the
status of rights of Participants, Beneficiaries and Alternate Payees;

 

 77 

 

  

ARTICLE 12 PLAN ADMINISTRATION

 

(11)      to arrange for bonding, if required by law;

 

(12)      to adjust Accounts in order to correct errors or omissions;

 

(13)      to determine whether any domestic relations order constitutes a
Qualified Domestic Relations Order and to take such action as the Plan
Administrator deems appropriate in light of such domestic relations order;

 

(14)      to retain records on elections and waivers by Participants, their
spouses and their Beneficiaries and Alternate Payees;

 

(15)      to supply such information to any person as may be required;

 

(16)      to establish, revise from time to time, and communicate to the Trustee
and/or the Investment Fiduciary and Investment Manager(s), a funding policy and
method for the Plan; and

 

(17)      to perform such other functions and duties as are set forth in the
Plan that are not specifically given to the Investment Fiduciary or Trustee.

 

(c)      In performing its duties, the Plan Administrator shall use the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims.

 

(d)      Procedures. The Plan Administrator may adopt such rules and procedures
as it deems necessary, desirable, or appropriate for the administration of the
Plan. When making a determination or calculation, the Plan Administrator shall
be entitled to rely upon information furnished to it. The Plan Administrator's
decisions shall be binding and conclusive as to all parties.

 

(e)      Allocation of Duties and Responsibilities. The Plan Administrator may
designate other persons to carry out any of his duties and responsibilities
under the Plan.

 

Section 12.02 INVESTMENT FIDUCIARY

 

(a)    Designation. The Investment Fiduciary shall be the Trustee.

 

(b)    Authority and Responsibility of the Investment Fiduciary. The Investment
Fiduciary shall have the following discretionary authority and responsibility:

 

(1)      to manage the investment of the Trust Fund;

 

(2)      to appoint one or more Investment Managers;

 

(3)      to hire such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable;

 

(4)      to establish, revise from time to time, and communicate to the Trustee
and/or Investment Manager(s), an investment policy for the Plan; and

 

(5)      to supply such information to any person as may be required.

 

 78 

 

  

ARTICLE 12 PLAN ADMINISTRATION

 

(c)      Procedures. The Investment Fiduciary may adopt such rules and
procedures as it deems necessary, desirable, or appropriate in furtherance of
its duties hereunder. When making a determination or calculation, the Investment
Fiduciary shall be entitled to rely upon information furnished to it. The
Investment Fiduciary's decisions shall be binding and conclusive as to all
parties.

 

Section 12.03 COMPENSATION OF PLAN ADMINISTRATOR AND INVESTMENT FIDUCIARY

 

The Plan Administrator and Investment Fiduciary shall be entitled to reasonable
compensation for their services as is mutually agreed upon to the extent that
such compensation would not constitute a prohibited transaction within the
meaning of the Code and ERISA.

 

Section 12.04 PLAN EXPENSES

 

All direct expenses of the Plan, Trustee, Plan Administrator and Investment
Fiduciary or any other person in furtherance of their duties hereunder shall be
paid or reimbursed by the Participating Employer, and if not so paid or
reimbursed, shall be proper charges to the Trust Fund and shall be paid
therefrom.

 

Section 12.05 ALLOCATION OF FIDUCIARY RESPONSIBILITY

 

A Plan fiduciary shall have only those specific powers, duties, responsibilities
and obligations as are explicitly given him under the Plan and Trust Agreement.
It is intended that each fiduciary shall not be responsible for any act or
failure to act of another fiduciary. A fiduciary may serve in more than one
fiduciary capacity with respect to the Plan.

 

Section 12.06 INDEMNIFICATION

 

The Participating Employer shall indemnify and hold harmless any person serving
as the Investment Fiduciary and/or Plan Administrator (and their delegates) from
all claims, liabilities, losses, damages and expenses, including reasonable
attorneys' fees and expenses, incurred by such persons in connection with their
duties hereunder to the extent not covered by insurance, except when the same is
due to such person's own gross negligence, willful misconduct, lack of good
faith, or breach of its fiduciary duties under this Plan or ERISA.

 

Section 12.07 CLAIMS PROCEDURES

 

(a)   Application for Benefits. A Participant or any other person entitled to
benefits from the Plan (a "Claimant") may apply for such benefits by completing
and filing a claim with the Plan Administrator. Any such claim shall be in
writing and shall include all information and evidence that the Plan
Administrator deems necessary to properly evaluate the merit of and to make any
necessary determinations on a claim for benefits. The Plan Administrator may
request any additional information necessary to evaluate the claim.

 

(b)   Timing of Notice of Denied Claim. The Plan Administrator shall notify the
Claimant of any adverse benefit determination within a reasonable period of
time, but not later than 90 days (45 days if the claim relates to a disability
determination) after receipt of the claim. This period may be extended one time
by the Plan for up to 90 days (30 additional days if the claim relates to a
disability determination), provided that the Plan Administrator both determines
that such an extension is necessary due to matters beyond the control of the
Plan and notifies the Claimant, prior to the expiration of the initial review
period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision. If the claim relates to a
disability determination, the period for making the determination may be
extended for up to an additional 30 days if the Plan Administrator notifies the
Claimant prior to the expiration of the first 30-day extension period.

 

 79 

 

  

ARTICLE 12 PLAN ADMINISTRATION

 

(c)   Content of Notice of Denied Claim. If a claim is wholly or partially
denied, the Plan Administrator shall provide the Claimant with a written notice
identifying (1) the reason or reasons for such denial, (2) the pertinent Plan
provisions on which the denial is based, (3) any material or information needed
to grant the claim and an explanation of why the additional information is
necessary, and (4) an explanation of the steps that the Claimant must take if he
wishes to appeal the denial including a statement that the Claimant may bring a
civil action under ERISA.

 

(d)   Appeals of Denied Claim. If a Claimant wishes to appeal the denial of a
claim, he shall file a written appeal with the Plan Administrator on or before
the 60th day (180th day if the claim relates to a disability determination)
after he receives the Plan Administrator's written notice that the claim has
been wholly or partially denied. The written appeal shall identify both the
grounds and specific Plan provisions upon which the appeal is based. The
Claimant shall be provided, upon request and free of charge, documents and other
information relevant to his claim. A written appeal may also include any
comments, statements or documents that the Claimant may desire to provide. The
Plan Administrator shall consider the merits of the Claimant's written
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Plan Administrator may
deem relevant. The Claimant shall lose the right to appeal if the appeal is not
timely made. The Plan Administrator shall ordinarily rule on an appeal within 60
days (45 days if the claim relates to a disability determination). However, if
special circumstances require an extension and the Plan Administrator furnishes
the Claimant with a written extension notice during the initial period, the Plan
Administrator may take up to 120 days (90 days if the claim relates to a
disability determination) to rule on an appeal.

 

(e)   Denial of Appeal. If an appeal is wholly or partially denied, the Plan
Administrator shall provide the Claimant with a notice identifying (1) the
reason or reasons for such denial, (2) the pertinent Plan provisions on which
the denial is based, (3) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant's claim for
benefits, and (4) a statement describing the Claimant's right to bring an action
under section 502(a) of ERISA. The determination rendered by the Plan
Administrator shall be binding upon all parties. If the Plan Administrator
provides the claimant with a final notice of denial of appeal, in order to
preserve his or her claim, the Claimant must file an action with respect to the
denied claim no later than 180 days following the date of the Plan
Administrator's final notice of denial of appeal.

 

(f)   Determinations of Disability. If the claim relates to a disability
determination, determinations of the Plan Administrator shall include the
information required under applicable United States Department of Labor
regulations.

 

Section 12.08 WRITTEN COMMUNICATION

 

To the extent permitted by applicable Treasury and/or Department of Labor
Regulations and accepted by the Plan Administrator and, as applicable, the
Trustee, all provisions of the Plan and Trust that require written notices and
elections shall be interpreted to mean authorized electronic and telephonic
notices and elections. Any notice made under the terms of the Plan may be made
in any electronic or telephonic method.

 

 80 

 

 

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

ARTICLE 13

AMENDMENT, MERGER AND TERMINATION

 

Section 13.01 AMENDMENT

 

The provisions of the Plan may be amended at any time and from time to time by
the Plan Sponsor, provided, however, that:

 

(a)    No amendment to the Plan shall be effective to the extent that it has the
effect of decreasing a Participant's accrued benefit and no amendment shall
increase the duties and liabilities of the Trustee without the Trustee's
consent. For purposes of this Subsection, a Plan amendment which has the effect
of decreasing a Participant's Account balance, with respect to benefits
attributable to service before the amendment, shall be treated as reducing an
accrued benefit.

 

A Plan amendment may not decrease a Participant's accrued benefits, or otherwise
place greater restrictions or conditions on a Participant's rights to Code
section 411(d)(6) protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code
section 411(a)(3) through (11). Notwithstanding the foregoing, an amendment
described in the previous sentence does not violate Code section 411(d)(6) to
the extent: (1) it applies with respect to benefits that accrue after the
applicable amendment date; (2) the Plan amendment changes the Plan's Vesting
Computation Period and it satisfies the applicable requirements under 29 CFR
2530.203-2(c); or (3) permitted under Code section 412(d)(2) or Treas. Reg.
sections 1.411(d)-3 and 1.411(d)-4 and any superseding guidance.

 

No amendment to the Plan shall be effective to eliminate or restrict an optional
form of benefit. The preceding sentence shall not apply to a Plan amendment that
eliminates or restricts the ability of a Participant to receive payment of his
or her Account balance under a particular optional form of benefit if the
amendment is permitted under applicable Treasury Regulations.

 

A Plan amendment may also provide exceptions from the general prohibition
against the elimination or restriction of optional forms of benefit for in-kind
distributions and elective transfers as specified under Treas. Reg. section
1.411(d)-4 Q&A 2 and 3.

 

(b)    The Plan Sponsor may: (1) change the choice of optional language in the
plan document; (2) add overriding language in the plan document when such
language is necessary to satisfy Code sections 415 or 416 because of the
required aggregation of multiple plans; (3) amend administrative provisions of
the Trust or custodial document and the name of any pooled trust in which the
Plan's Trust will participate; (4) add certain sample or model amendments
published by the Internal Revenue Service or other required good faith
amendments which specifically provide that their adoption will not cause the
Plan to be treated as individually designed; (5) add or change provisions
permitted under the Plan and/or specify or change the effective date of a
provision as permitted under the Plan; and (6) adopt other amendments permitted
under Revenue Procedure 2011-49 and any superseding guidance that do not cause
the Plan to become individually designed (this would include, but not be limited
to, situations where a closing agreement under the Audit Closing Agreement
Program or a compliance statement under the Voluntary Correction Program has
been issued with respect to the Employer's Plan with regard to the amendment).

 

(c)    If the Plan's vesting schedule is amended, in the case of an Employee who
is a Participant as of the later of the date the amendment is adopted or the
date it becomes effective, the nonforfeitable percentage (determined as of such
date) of such Employee's Employer-derived accrued benefit will not be less than
the percentage computed under the Plan without regard to such amendment.

 

 81 

 

  

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

(d)    If the Plan's vesting schedule is amended, or the Plan is amended in any
way that directly or indirectly affects the computation of the Participant's
nonforfeitable percentage or if the Plan is deemed amended by an automatic
change to or from a Top-Heavy vesting schedule, each Participant with at least 3
Years of Vesting Service with the Employer may elect, within a reasonable period
after the adoption of the amendment or change, to have the nonforfeitable
percentage computed under the Plan without regard to such amendment or change.
For Participants who do not have at least 1 Hour of Service in any Plan Year
beginning after December 31, 1988, the preceding sentence shall be applied by
substituting "5 Years of Vesting Service" for "3 Years of Vesting Service" where
such language appears. The period during which the election may be made shall
commence with the date the amendment is adopted or deemed to be made and shall
end on the latest of:

 

(1)      60 days after the amendment is adopted;

 

(2)      60 days after the amendment becomes effective; or

 

(3)      60 days after the Participant is issued written notice of the amendment
by the Plan Administrator.

 

The election provided for in this Section 13.01 shall be made in writing and
shall be irrevocable when made.

 

(e)      Code section 411(d)(6) protected benefits will be available without
regard to Employer discretion in accordance with Treas. Reg. section
1.411(d)(4), Q & A's #8 & 9.

 

(f)      An amendment or restatement of the Plan may be made by any method
including a formal record of action by the Plan Sponsor or other written
document and execution of such amendment or restatement may be made by written
or electronic means.

 

Section 13.02 MERGER AND TRANSFER

 

(a)      Merger. In the event of any merger or consolidation with, or transfer
of assets or liabilities to, any other plan, each Participant shall have a
benefit in the surviving or transferee plan (as if such plan were then
terminated immediately after such merger, consolidation or transfer) that is
equal to or greater than the benefit he would have had immediately before such
merger, consolidation or transfer in the plan in which he was then a Participant
had such plan been terminated at that time.

 

(b)     Transfer. The Plan Administrator may direct the Trustee to accept assets
and related liabilities from another qualified plan in a form acceptable to the
Trustee; provided that the Trustee receives sufficient evidence that the
transferor plan is a tax-qualified plan and further provided that the Trustee
shall not be liable for any breach of duty or error in respect of the other
qualified plan. The Plan Administrator may direct the Trustee to transfer assets
and related liabilities to another qualified plan provided that it receives
sufficient evidence that the transferee plan is a tax-qualified plan.

 

 82 

 

 

ARTICLE 13 AMENDMENT, MERGER AND TERMINATION

 

Section 13.03 TERMINATION

 

(a)    It is the intention of the Plan Sponsor that this Plan will be permanent.
However, the Plan Sponsor reserves the right to terminate the Plan at any time
for any reason.

 

(b)    Each entity constituting the Participating Employer reserves the right to
terminate its participation in this Plan. Each such entity constituting the
Participating Employer shall be deemed to terminate its participation in the
Plan if: (1) it is a party to a merger in which it is not the surviving entity
and the surviving entity is not an affiliate of another entity constituting the
Participating Employer; or (2) it sells all or substantially all of its assets
to an entity that is not an affiliate of another entity constituting the
Participating Employer.

 

(c)    Any termination of the Plan shall become effective as of the date
designated by the Plan Sponsor. Except as expressly provided elsewhere in the
Plan, prior to the satisfaction of all liabilities with respect to the benefits
provided under this Plan, no termination shall cause any part of the funds or
assets held to provide benefits under the Plan to be used other than for the
benefit of Participants or to meet the administrative expenses of the Plan. In
the event of the termination of the Plan the Account balance of each affected
Participant will be nonforfeitable. In the event of a partial termination of the
Plan the Account balance of each affected Participant will be nonforfeitable. In
the event of a complete discontinuance of contributions under the Plan, the
Account balance of each affected Participant will be nonforfeitable. Upon
termination of the Plan, Participant Accounts shall be distributed in a single
lump sum payment unless otherwise required pursuant to Article 7.

 83 

 

 

ARTICLE 14 MISCELLANEOUS

 

ARTICLE 14

MISCELLANEOUS

 

 

Section 14.01 NONALIENATION OF BENEFITS

 

(a)     Except as provided in Section 14.01(b), the Trust Fund shall not be
subject to any form of attachment, garnishment, sequestration or other actions
of collection afforded creditors of the Participating Employer, Participants or
Beneficiaries under the Plan and all payments, benefits and rights shall be free
from attachment, garnishment, trustee's process, or any other legal or equitable
process available to any creditor of such Participating Employer, Participant or
Beneficiary. Except as provided in Section 14.01(b), no Participant or
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he may expect to
receive, contingently or otherwise, under the Plan, except the right to
designate a Beneficiary. Any reference to a Participant or Beneficiary shall
include an Alternate Payee or the Beneficiary of an Alternate Payee.

 

(b)     Notwithstanding the foregoing, the Trustee and/or Plan Administrator
may:

 

(1)     Subject to Section 14.02 below, comply with the provisions and
conditions of any Qualified Domestic Relations Order pursuant to the provisions
of Code section 414(p).

 

(2)     Comply with any federal tax levy made pursuant to Code section 6331.

 

(3)     Subject to the provisions of Code section 401(a)(13), comply with the
provisions and conditions of a judgment, order, decree or settlement agreement
issued on or after August 5, 1997 between the Participant and the Secretary of
Labor or the Pension Benefit Guaranty Corporation relating to a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA.

 

(4)     Bring action to recover benefit overpayments.

 

Section 14.02 RIGHTS OF ALTERNATE PAYEES

 

(a)     General. An Alternate Payee shall have no rights to a Participant's
benefit and shall have no rights under this Plan other than those rights
specifically granted to the Alternate Payee pursuant to a Qualified Domestic
Relations Order that are consistent with this Section 14.02.

 

(b)     Distribution. Notwithstanding any provision of the Plan to the contrary,
the Plan Administrator may direct the Trustee to distribute all or a portion of
a Participant's benefits under the Plan to an Alternate Payee in accordance with
the terms and conditions of a Qualified Domestic Relations Order. The Plan
hereby specifically permits and authorizes distribution of a Participant's
benefits under the Plan to an Alternate Payee in accordance with a Qualified
Domestic Relations Order prior to the date the Participant has a Termination of
Employment, or prior to the date the Participant attains his earliest retirement
age as defined in Code section 414(p).

 

(c)     Investment Funds. If the Qualified Domestic Relations Order does not
specify the Participant's Accounts, or Investment Funds in which such Accounts
are invested, from which amounts that are separately accounted for shall be paid
to an Alternate Payee, such amounts shall be distributed, or segregated, from
the Participant's Accounts, and the Investment Funds in which such Accounts are
invested (excluding any amounts invested as a Participant loan), on a pro rata
basis. A Qualified Domestic Relations Order may not provide for the assignment
to an Alternate Payee of an amount that exceeds the balance of the Participant's
vested Accounts after deduction of any outstanding loan.

 

 84 

 

  

ARTICLE 14 MISCELLANEOUS

 

(d)        Default Rules. Unless a Qualified Domestic Relations Order provides
to the contrary:

 

(1)     Death Benefits. An Alternate Payee shall have the right to designate a
Beneficiary who shall receive benefits payable to an Alternate Payee which have
not been distributed at the time of the Alternate Payee's death. If the
Alternate Payee does not designate a Beneficiary, or if the Beneficiary
predeceases the Alternate Payee, benefits payable to the Alternate Payee which
have not been distributed shall be paid pursuant to Section 7.04(c)
(substituting "Alternate Payee" for "Participant"). Any death benefit payable to
the Beneficiary of an Alternate Payee shall be paid in a single sum as soon as
administratively practicable after the Alternate Payee's death.

 

(2)     Investment Direction. An Alternate Payee shall have the right to direct
the investment of any portion of a Participant's Accounts payable to the
Alternate Payee under such order in the same manner with respect to a
Participant, which amounts shall be separately accounted for by the Trustee in
the Alternate Payee's name.

 

(3)     Voting Rights. An Alternate Payee shall have the right to direct the
Trustee as to the exercise of voting rights in the same manner as provided with
respect to a Participant.

 

(e)     Withdrawals/Loans. An Alternate Payee shall not be permitted to make any
withdrawals under Article 8 and shall not be permitted to make a loan from the
separate Account established for the Alternate Payee pursuant to the Qualified
Domestic Relations Order.

 

(f)     Treatment as Spouse. A former spouse may be treated as the spouse or
surviving spouse and a current spouse will not be treated as the spouse or
surviving spouse to the extent provided under a Qualified Domestic Relations
Order.

 

(g)     Plan Procedures. The Plan Administrator shall be responsible for
establishing reasonable procedures for determining whether any domestic
relations order received with respect to the Plan qualifies as a Qualified
Domestic Relations Order, and for administering distributions in accordance with
the terms and conditions of such procedures and any Qualified Domestic Relations
Order. Effective April 6, 2007, pursuant to DOL regulation 2530.206, a domestic
relations order will not fail to be a Qualified Domestic Relations Order solely
because the domestic relations order: (1) revises or is issued after another
domestic relations order or Qualified Domestic Relations Order, or (2) the
domestic relations order is issued after the Participant's death, divorce or
Annuity Starting Date.

 

Section 14.03 NO RIGHT TO EMPLOYMENT

 

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and the Participant, or as a right of any Employee to
continue in the employment of the Employer, or as a limitation of the right of
the Employer to discharge any of its Employees, with or without cause.

 

Section 14.04 NO RIGHT TO TRUST ASSETS

 

No Employee, Participant, former Participant, Beneficiary or Alternate Payee
shall have any rights to, or interest in, any assets of the Trust upon
Termination of Employment or otherwise, except as specifically provided under
the Plan. All payments of benefits under the Plan shall be made solely out of
the assets of the Trust.

 

 85 

 

  

ARTICLE 14 MISCELLANEOUS

 

Section 14.05 GOVERNING LAW

 

This Plan shall be construed in accordance with and governed by the laws of
California to the extent not preempted by Federal law.

 

Section 14.06 SEVERABILITY OF PROVISIONS

 

If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

Section 14.07 HEADINGS AND CAPTIONS

 

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

 

Section 14.08 GENDER AND NUMBER

 

Except where otherwise clearly indicated by context, the masculine and the
neuter shall include the feminine and the neuter, the singular shall include the
plural, and vice-versa.

 

Section 14.09 DISASTER RELIEF

 

The Plan may grant temporary disaster relief in compliance with Code sections
1400M and 1400Q, and subsequent guidance and/or law, to the extent provided in a
resolution by the Plan Sponsor. Such resolution by the Plan Sponsor may include,
but is not limited to: (a) increasing the statutory limits on, delaying the
repayment of, and/or waiving the adequate security requirement for Participants
loans; (b) permitting qualified disaster distributions; and/or (c) permitting
the re-contribution of prior disaster distributions by Participants.

 

 86 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

ARTICLE 15

MULTIPLE EMPLOYER PROVISIONS

 

 

Section 15.01 ELECTION AND OVERRIDING EFFECT

 

If a Participating Employer adopts this Plan by signing the MEP Participation
Agreement, then the provisions of this Article 15 shall apply to such
Participating Employer as of the Effective Date specified in its MEP
Participation Agreement and supersede any contrary provisions in the Plan. If
this Article 15 applies, then the Plan shall be a multiple employer plan as
described in Code §413(c). In this case, the Employer and each Participating
Employer acknowledge that the Plan is a multiple employer plan subject to the
rules of Code §413(c) and the Regulations thereunder, which are hereby
incorporated by reference, and specific annual reporting requirements.

 

Section 15.02 PARTICIPATING EMPLOYER ELECTIONS

 

The MEP Participation Agreement must identify the Participating Employer and the
covered Employees and provide for the Participating Employer's signature. In
addition, in the MEP Participation Agreement, the Plan Sponsor shall specify
which elections, if any, the Participating Employer can modify, and any
restrictions on the modifications. Any such modification shall apply only to the
employees of that Participating Employer. The Participating Employer shall make
any such modification by selecting the appropriate option on its MEP
Participation Agreement. To the extent that the MEP Participation Agreement does
not permit modification of an election, any attempt by a Participating Employer
to modify the election shall have no effect on the Plan and the Participating
Employer is bound by the Plan terms. If a Participating Employer does not make
any permissible MEP Participation Agreement election modifications, then with
regard to any election, the Participating Employer is bound by the defaults
provided in the MEP Participation Agreement.

 

Section 15.03 ALLOCATION OF CONTRIBUTIONS AND FORFEITURES

 

Contributions and Forfeitures will only be allocated to Participants employed by
such Participating Employer. Forfeitures of amounts attributable to a
Participating Employer will only be used for the benefit of the Participants of
such Participating Employer.

 

 87 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

Section 15.04 HIGHLY COMPENSATED EMPLOYEE STATUS

 

Status as a Highly Compensated Employee shall be determined separately with
respect to each Participating Employer.

 

Section 15.05 TESTING

 

(a) Separate status. The Plan Administrator shall perform the tests listed below
separately for each Participating Employer, with respect to the Employees of
that Participating Employer. For this purpose, the Employees of a Participating
Employer, and their allocations and accounts, shall be treated as though they
were in separate plan. Any correction action, such as additional contributions
or corrective distributions, shall only affect the Employees of the
Participating Employer. The tests subject to this separate treatment are:

 

(1) The ADP test.

 

(2) The ACP test.

 

(3) Nondiscrimination testing as described in Code §401(a)(4) and the applicable
Regulations.

 

(4) Coverage testing as described in Code §410(b) and the applicable
Regulations.

 

(b) Joint status. The Plan Administrator shall perform the following tests for
the Plan as whole, without regard to employment by a particular Participating
Employer:

 

(1) Applying the Code §415 limitation.

 

(2) Applying the Code §402(g) limitation.

 

(3) Applying the limit on Catch-Up Contributions.

 

 

Section 15.06 TOP HEAVY PROVISIONS

 

The Plan will apply the provisions of Article 11 separately to each
Participating Employer. The Plan will be considered separate plans for each
Participating Employer and its Employees for purposes of determining whether
such a separate plan is top-heavy. For purposes of applying this Article to a
Participating Employer, the Participating Employer and any business which is
related to that Participating Employer shall be the "Employer" for purposes of
Article 11, and the terms "Key Employee" and "Non-Key Employee" shall refer only
to the Employees of that Participating Employer. If such a Participating
Employer's separate plan is top-heavy, then:

 

(a) Highest contribution rate. The Plan Administrator shall determine the
highest Key Employee contribution rate under Article 11 by reference to the Key
Employees and their allocations in the separate plan of that Participating
Employer;

 

(b) Top-heavy minimum allocation. The Plan Administrator shall determine the
amount of any required top-heavy minimum allocation separately for that separate
plan under Article 11; and

 

 88 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

(c) Plan Which Will Satisfy. The Participating Employer shall make any
additional contributions Article 11 requires.

 

Section 15.07 COMPENSATION

 

(a) Separate determination. For the following purposes, a Participant's
Compensation shall be determined separately for each Participating Employer:

 

(1) Nondiscrimination and coverage. All of the separate tests listed in Section
15.06(a).

 

(2) Top-heavy. Application of the top-heavy rules in Article 11.

 

(3) Allocations. Application of allocations under Article 4.

 

(4) HCE determination. The determination of an Employee's status as a Highly
Compensated Employee.

 

(b) Joint status. For all Plan purposes other than those described in Section
15.08(a), including but not limited to determining the Code §415 limits,
Compensation includes all Compensation paid by or for any Participating
Employer.

 

Section 15.08 SERVICE

 

An Employee's service includes all Hours of Service and Years of Service with
any and all Participating Employers. An Employee who terminates employment with
one Participating Employer and immediately commences employment with another
Participating Employer has not separated from service or had a severance from
employment.

 

Section 15.09 REQUIRED MINIMUM DISTRIBUTIONS

 

If a Participant is a more than 5% Owner (under Code §416(i)) of any
Participating Employer for which the Participant is an Employee in the Plan Year
the Participant attains age 70 1/2, then the Participant's "required beginning
date" shall be the April 1 following the close of the calendar year in which the
Participant attains age 70 1/2.

 

Section 15.10 COOPERATION AND INDEMNIFICATION

 

(a) Cooperation. Each Participating Employer agrees to timely provide all
information the Plan Administrator deems necessary to insure the Plan is
operated in accordance with the requirements of the Code and ERISA and will
cooperate fully with the Plan Sponsor, the Plan, the Plan fiduciaries and other
proper representatives in maintaining the qualified status of the Plan. Such
cooperation will include payment of such amounts into the Plan, to be allocated
to employees of the Participating Employer, which are reasonably required to
maintain the tax-qualified status of the Plan.

 

 89 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

(b) Indemnity. Each Participating Employer will indemnify and hold harmless the
Plan Administrator, the Plan Sponsor and its subsidiaries; officers, directors,
shareholders, employees, and agents of the Plan Sponsor; the Plan; the Trustees,
Fiduciaries, Participants and Beneficiaries of the Plan, as well as their
respective successors and assigns, against any cause of action, loss, liability,
damage, cost, or expense of any nature whatsoever (including, but not limited
to, attorney's fees and costs, whether or not suit is brought, as well as IRS
plan disqualifications, other sanctions or compliance fees or DOL fiduciary
breach sanctions and penalties) arising out of or relating to the Participating
Employer's noncompliance with any of the Plan's terms or requirements; any
intentional or negligent act or omission the Participating Employer commits with
regard to the Plan; and any omission or provision of incorrect information with
regard to the Plan which causes the Plan to fail to satisfy the requirements of
a tax-qualified plan.

 

Section 15.11 INVOLUNTARY TERMINATION

 

Unless the Plan Sponsor provides otherwise in an addendum hereto, the Plan
Sponsor shall have the power to terminate the participation of any Participating
Employer (hereafter "Terminated Employer") in this Plan. If and when the Plan
Sponsor wishes to exercise this power, the following shall occur:

 

(a) Notice. The Plan Sponsor shall give the "Terminated Employer" a notice of
the Plan Sponsor’s intent to terminate the "Terminated Employer's" status as a
Participating Employer of the Plan. The Plan Sponsor will provide such notice
not less than thirty (30) days prior to the date of termination unless the Plan
Sponsor determines that the interest of Plan Participants requires earlier
termination.



(b) Spin-off. The Plan Sponsor shall establish a new defined contribution plan,
using the provisions of this Plan with any modifications contained in the
"Terminated Employer's" MEP Participation Agreement, as a guide to establish a
new defined contribution plan (the "spin-off plan"). The Plan Sponsor will
direct the Trustee to transfer (in accordance with the rules of Code §414(l))
the Accounts of the Employees of the "Terminated Employer" to the "spin-off
plan." The "Terminated Employer" shall be the Employer, Plan Administrator, and
sponsor of the "spin-off plan." The Trustee of the "spin-off plan" shall be the
person or entity designated by the "Terminated Employer," or, in the absence of
any such designation, the chief executive officer of the "Terminated Employer."
If state law prohibits the "Terminated Employer" from serving as Trustee, the
Trustee is the president of a corporate "Terminated Employer," the managing
partner of a partnership "Terminated Employer," the managing member of a limited
liability Participating Employer "Terminated Employer," the sole proprietor of a
proprietorship "Terminated Employer," or in the case of any other entity type,
such other person with title and responsibilities similar to the foregoing.
However, the Plan Sponsor shall have the option to designate an appropriate
financial institution as Trustee instead if necessary to protect the interest of
the Participants. The Plan Sponsor shall have the authority to charge the
"Terminated Employer" or the Accounts of the Employees of the "Terminated
Employer" a reasonable fee to pay the expenses of establishing the "spin-off
plan."

 

(c) Alternative. The "Terminated Employer," in lieu of creation of the "spin-off
plan" under (b) above, has the option to elect a transfer alternative in
accordance with this Subsection (c).

 

(1) Election. To exercise the option described in this Subsection, the
"Terminated Employer" must inform the Plan Sponsor of its choice, and must
supply any reasonably required documentation as soon as practical. If the Plan
Sponsor has not received notice of a "Terminated Employer's" exercise of this
option within ten (10) days prior to the stated date of termination, the Plan
Sponsor can choose to disregard the exercise and proceed with the Spin-off.

 

 90 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

(2) Transfer. If the "Terminated Employer" selects this option, the Plan
Administrator shall transfer (in accordance with the rules of Code §414(l)) the
Accounts of the Employees of the "Terminated Employer" to a qualified plan the
"Terminated Employer" maintains. To exercise this option, the "Terminated
Employer" must deliver to the Plan Sponsor or Plan Administrator in writing the
name and other relevant information of the transferee plan and must provide such
assurances that the Plan Administrator shall reasonable require to demonstrate
that the transferee plan is a qualified plan.

 

(d) Participants. The Employees of the "Terminated Employer" shall cease to be
eligible to accrue additional benefits under the Plan with respect to
Compensation paid by the "Terminated Employer," effective as of the date of
termination. To the extent that these Employees have accrued but unpaid
contributions as of the date of termination, the "Terminated Employer" shall pay
such amounts to the Plan or the "spin-off plan" no later than thirty (30) days
after the date of termination, unless the "Terminated Employer" effectively
selects the Transfer option under Subsection (c)(2) above.

 

(e) Consent. By its signature on the MEP Participation Agreement, the Terminated
Employer specifically consents to the provisions of this Article and agrees to
perform its responsibilities with regard to the "spin-off plan," if necessary.

 

Section 15.12 VOLUNTARY TERMINATION

 

A Participating Employer (hereafter "withdrawing employer") may voluntarily
withdraw from participation in this Plan at any time. If and when a "withdrawing
employer" wishes to withdraw, the following shall occur:

 

(a) Notice. The "withdrawing employer" shall inform the Plan Sponsor and the
Plan Administrator of its intention to withdraw from the Plan. The Withdrawing
Employer must give the notice not less than thirty (30) days prior to the
effective date of its withdrawal.

 

(b) Procedure. The "withdrawing employer" and the Plan Sponsor shall agree upon
procedures for the orderly withdrawal of the "withdrawing employer" from the
plan. Such procedures may include any of the optional spin-off or transfer
options described in Section 15.12.

 

(c) Costs. The "withdrawing employer" shall bear all reasonable costs associated
with withdrawal and transfer under this Section.

 

(d) Participants. The Employees of the "withdrawing employer" shall cease to be
eligible to accrue additional benefits under the Plan as to Compensation paid by
the "withdrawing employer," effective as of the effective date of withdrawal. To
the extent that such Employees have accrued but unpaid contributions as of the
effective date of withdrawal, the "withdrawing employer" shall contribute such
amounts to the Plan or the "spin-off plan" promptly after the effective date of
withdrawal, unless the accounts are transferred to a qualified plan the
"withdrawing employer" maintains.

 

 91 

 

  

ARTICLE 15 MULTIPLE EMPLOYER PROVISIONS

 

Section 15.13 REMOVAL OF PLAN ADMINSTRATOR, PLAN SPONSOR, OR TRUSTEE

 

Notwithstanding the provisions of Article 12, in the event the Plan
Administrator, Plan Sponsor, or Trustee resigns or is removed by a majority vote
taken by Participating Employers, the Participating Employers shall designate
another person to serve as Plan Administrator, Plan Sponsor, or Trustee.

 

 92 

 

  

Execution Page

 

EXECUTION PAGE

 

The undersigned agree to be bound by the terms of this Plan document and
acknowledge receipt of same. The parties have caused this Plan to be executed
this _______ day of ________________, 2015.

 

 



  Erisa Wise, Llc:       Signature:         Print Name:         Title/Position:
        TRUSTEE:           ERISA Wise, LLC









 

 93 

 



 

IN-PLAN ROTH TRANSFERS ADDENDUM

 

IN-PLAN ROTH TRANSFERS ADDENDUM

 

Effective January 1, 2015 the Plan shall allow Participants to elect to transfer
any amount not otherwise distributable under the Plan to a designated Roth
Elective Deferral Account (or subaccount) maintained for the Participant within
the Plan. The Plan shall not be treated as violating the provisions of Code
sections 401(k)(2)(B)(i) solely by reason of such transfer. Amounts transferred
will retain the restrictions on distribution the Account had before such
transfer.

 

This Amendment is intended as good faith compliance with the requirements of the
American Taxpayer Relief Act of 2012 and IRS Notice 2013-74 and is to be
construed in accordance with the same.

 

 94 

